UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-07964 NOBLE ENERGY, INC. (Exact name of registrant as specified in its charter) Delaware 73-0785597 (State of incorporation) (I.R.S. employer identification number) 100 Glenborough Drive, Suite 100 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 872-3100 (Registrant’s telephone number, including area code) Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $3.33-1/3 par value New York Stock Exchange Securities registered pursuant to section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. x Yes o No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yes x No Aggregate market value of Common Stock held by nonaffiliates as of June 30, 2011: $15.6 billion. Number of shares of Common Stock outstanding as of January 13, 2012: 176,958,537. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy statement for the 2012 Annual Meeting of Stockholders to be held on April 24, 2012, which will be filed with the Securities and Exchange Commission within 120 days after December 31, 2011, are incorporated by reference into Part III. TABLE OF CONTENTS PART I Items 1. and 2. Business and Properties 3 Item 1A. Risk Factors 29 Item 1B. Unresolved Staff Comments 46 Item 3. Legal Proceedings 46 Item 4. Removed and Reserved 46 Executive Officers 47 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 49 Item 6. Selected Financial Data 51 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 52 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 83 Item 8. Financial Statements and Supplementary Data 84 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits, Financial Statements Schedules Table of Contents GLOSSARY In this report, the following abbreviations are used: Bbl Barrel BBoe Billion barrels oil equivalent Bcf Billion cubic feet BOE Barrels oil equivalent. Natural gas is converted on the basis of six Mcf of gas per one barrel of oil equivalent. This ratio reflects an energy content equivalency and not a price or revenue equivalency. Given commodity price disparities, the price for a barrel of oil equivalent for natural gas is significantly less than the price for a barrel of oil. Boe/d Barrels oil equivalent per day Btu British thermal unit FPSO Floating production, storage and offloading vessel HH Henry Hub Index LNG Liquefied natural gas LPG Liquefied petroleum gas MBbl/d Thousand barrels per day MBbls Thousand barrels MBoe Thousand barrels oil equivalent MBoe/d Thousand barrels oil equivalent per day Mcf Thousand cubic feet Mcfe Thousand cubic feet equivalent MMBbls Million barrels MMBoe Million barrels oil equivalent MMBtu Million British thermal units MMcf Million cubic feet MMcf/d Million cubic feet per day MMcfe Million cubic feet equivalent MMcfe/d Million cubic feet equivalent per day MMgal Million gallons NGL Natural gas liquids PSC Production sharing contract Tcfe Trillion cubic feet equivalent US GAAP United States generally accepted accounting principles WTI West Texas Intermediate Index 2 Table of Contents PART I Items 1. and 2.Business and Properties This Annual Report on Form 10-K and the documents incorporated herein by reference contain forward-looking statements based on expectations, estimates and projections as of the date of this filing. These statements by their nature are subject to risks, uncertainties and assumptions and are influenced by various factors. As a consequence, actual results may differ materially from those expressed in the forward-looking statements. See Item 1A. Risk Factors – Disclosure Regarding Forward-Looking Statements of this Form 10-K. General Noble Energy, Inc. (Noble Energy, we or us) is a leading independent energy company engaged in worldwide oil and gas exploration and production. Noble Energy is a Delaware corporation, formed in 1969, that has been publicly traded on the New York Stock Exchange (NYSE) since 1980. In this report, unless otherwise indicated or where the context otherwise requires, information includes that of Noble Energy and its subsidiaries. All references to production, sales volumes and reserves quantities are net to our interest unless otherwise indicated. Our aim is to achieve growth in value and cash flow through exploration success and the development of a high-quality, diversified portfolio of assets that is balanced between US and international projects. Exploration success, along with additional capital investment in the US and in international locations such as West Africa and the Eastern Mediterranean, has resulted in a visible lineup of major development projects which positions us for substantial future reserves, production and cash flow growth. Occasional strategic acquisitions of producing and non-producing properties, such as our entry into a new core area in 2011, the Marcellus Shale, and the Denver-Julesberg (DJ) Basin asset acquisition in 2010, combined with the periodic divestment of non-core assets, have allowed us to achieve our objective of a well-balanced and diversified asset portfolio. Our portfolio is balanced between short-term and long-term projects, both onshore and offshore. The first of our major development projects, Aseng, offshore Equatorial Guinea, began commercial crude oil production in November 2011, coming online earlier than scheduled and 13% under budget. Onshore US assets provide a stable base of production and accommodate flexible capital spending programs that are responsive to ongoing changes in the economic environment.Our long-term development projects, while requiring multi-year capital investment, are expected to offer attractive financial returns and sustained production. Our portfolio offers a diverse production mix among crude oil, US natural gas, and international natural gas. We have operations in five core areas: · the DJ Basin (onshore US); · the Marcellus Shale (onshore US); · the deepwater Gulf of Mexico (offshore US); · offshore West Africa; and · offshore Eastern Mediterranean. These areas provide: · most of our crude oil and natural gas production; · visible growth from major development projects; and · numerous exploration opportunities. Our growth is supported by a strong balance sheet and sufficient liquidity levels. See Item 6. Selected Financial Data for additional financial and operating information for fiscal years 2007-2011. Major Development Project InventoryWe are moving forward on a number of major development projects, many of which have resulted from our exploration success. Each project will flow through the various development phases including appraisal drilling, front-end engineering and design, infrastructure build-out and exploitation. We currently have projects spanning all phases of the development cycle with some contributing production in 2011 and others with first production targets ranging from 2012 through 2016 and beyond. Although these projects will require significant capital investments over the next several years, they typically offer long-life, sustained cash flows after investment and attractive financial returns. Our major development projects resulting from exploration success and strategic acquisitions include the following: Sanctioned Projects Unsanctioned Projects · Horizontal Niobrara (onshore US); · Gunflint (deepwater Gulf of Mexico); · Marcellus Shale (onshore US); · Leviathan (offshore Israel); · Galapagos (deepwater Gulf of Mexico); · Diega (offshore Equatorial Guinea); and · Tamar (offshore Israel); · West Africa gas project (offshore Equatorial Guinea). · Aseng (offshore Equatorial Guinea); and · Alen (offshore Equatorial Guinea). Additionally, in December 2011, we announced our natural gas discovery well (A-1) in Block 12, offshore Cyprus. These projects are discussed in more detail in the sections below. See also Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Operating Outlook – Major Development Project Inventory. 3 Table of Contents Proved Oil and Gas ReservesProved reserves estimates at December 31, 2011 were as follows: Summary of Oil and Gas Reserves as of Fiscal-Year End Based on Average Fiscal-Year Prices December 31, 2011 Proved Reserves Crude Oil, Condensate & NGLs Natural Gas Total (1) Reserves Category (MMBbls) (Bcf) (MMBoe) Proved Developed United States Equatorial Guinea 60 Israel - 83 14 Other International (2) 13 11 14 Total Proved Developed Reserves Proved Undeveloped United States Equatorial Guinea 46 94 Israel 3 Other International (2) 3 1 3 Total Proved Undeveloped Reserves Total Proved Reserves Natural gas is converted on the basis of six Mcf of gas per one Bbl of oil equivalent. This ratio reflects an energy contentequivalency and not a price or revenue equivalency. Other international includes the North Sea and China. Estimated reserves at the end of 2011 were approximately 1.2 BBoe, an 11% increase from 2010. US reserves accounted for 47% of the total, and international reserves accounted for 53%. Our 2011 reserves mix is 31% global liquids, 42% international natural gas, and 27% US natural gas. See Proved Reserves Disclosures, below, and Item 8. Financial Statements and Supplementary Data – Supplemental Oil and Gas Information (Unaudited) for further discussion of proved reserves. Crude Oil and Natural Gas Properties and ActivitiesWe search for crude oil and natural gas properties onshore and offshore, and seek to acquire exploration rights and conduct exploration activities in areas of interest. These activities include geophysical and geological evaluation and exploratory drilling, where appropriate. Our properties consist primarily of interests in developed and undeveloped crude oil and natural gas leases and concessions. We also own natural gas processing plants and natural gas gathering and other crude oil and natural gas-related pipeline systems which are primarily used in the processing and transportation of our crude oil, natural gas and NGL production. Exploration ActivitiesWe primarily focus on organic growth from exploration and development drilling, concentrating on basins or plays where we have strategic competitive advantages, such as proprietary seismic data and operational expertise, and which we believe generate superior returns. We have had substantial exploration success onshore US and in the deepwater Gulf of Mexico, the Douala Basin offshore West Africa and the Levant Basin offshore Eastern Mediterranean, resulting in a significant portfolio of major development projects. We have numerous exploration opportunities remaining in these areas and are also engaged in new venture activity in the US and international locations. Appraisal, Development and Exploitation ActivitiesOur exploration success and strategic acquisitions have provided us with numerous development opportunities, as demonstrated in our growing inventory of major development projects.In 2011, we commenced oil production from Aseng, the first of our major development projects, seven months ahead of the original schedule and 13% under budget. Additionally, we continued to make significant progress on our other major development projects. Acquisition and Divestiture ActivitiesWe maintain an ongoing portfolio management program. Accordingly, we may engage in acquisitions of additional crude oil or natural gas properties and related assets through either direct acquisitions of the assets or acquisitions of entities owning the assets. We may also periodically divest non-core, non-strategic assets in order to optimize our asset portfolio. 4 Table of Contents Entry into Marcellus Shale Joint VentureOn September 30, 2011, we entered into an agreement with a subsidiary of CONSOL Energy Inc. (CONSOL) to jointly develop oil and gas assets in the Marcellus Shale areas of southwest Pennsylvania and northwest West Virginia. The Marcellus Shale Joint Venture strengthens and rebalances our portfolio, providing a new, material growth area, which we believe will contribute to future reserves, production, and cash flows.This transaction complements and further strengthens our US portfolio by adding a high-quality asset with substantial growth potential close to the US’s largest gas market, the Northeast US. It significantly increases our inventory of low risk, repeatable projects while exposing us to more US unconventional resources. The Marcellus Shale Joint Venture, combined with our other domestic projects in the DJ Basin and the deepwater Gulf of Mexico, provides balance to our rapidly expanding international programs. Under the terms of the CONSOL agreement, we acquired 50% interests in approximately 628,000 net undeveloped acres, existing Marcellus Shale production and existing infrastructure for approximately $1.3 billion, including post-closing adjustments. Payments will be made in three annual installments, with the first installment made at closing on September 30, 2011.We will pay an additional $2.1 billion in the form of a carry of CONSOL’s drilling and completion costs. The carry, which we expect to extend over approximately eight years or more, is capped at $400 million annually and suspended if average Henry Hub natural gas prices fall and remain below $4.00 per MMBtu for three consecutive months. The carry terms ensure economic alignment with our partner in periods of low naturalgas prices. Initially, we will be the designated operator of the wet-gas areas (areas with more condensate or liquids) and CONSOL will be the designated operator of the dry-gas areas (areas with little or no condensate or liquids). As a result of this transaction, we are now focusing on three core areas within the US: the DJ Basin, the Marcellus Shale, and the deepwater Gulf of Mexico.We are also considering the divestiture of certain non-core onshore US properties from our portfolio. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources and Item 8. Financial Statements and Supplementary Data – Note 3. Acquisitions and Divestitures and Note 12. Long-Term Debt. Exit from Ecuador In May 2011, we transferred our assets in Ecuador to the Ecuadorian government. The Ecuadorian government had previously terminated our Block 3 PSC (100% working interest) on November 23, 2010, as we had not negotiated a service contract on Block 3 in accordance with the terms of a newly-enacted hydrocarbon law. The law aimed to change existing production sharing arrangements into service contracts and provided for renegotiation of certain contracts by November 23, 2010. We received cash proceeds of $73 million for the transfer of our offshore Amistad field assets, onshore gas processing facilities, and Block 3 PSC and the assignment of the Machala Power electricity concession and its associated assets. Our net book value for the assets had been reduced due to previous impairment charges, resulting in a pre-tax gain of $25 million. DJ Basin Asset AcquisitionIn March 2010, we acquired substantially all of the US Rocky Mountain oil and gas assets of Petro-Canada Resources (USA) Inc. and Suncor Energy (Natural Gas) America Inc. for a total purchase price of $498 million. The acquisition included properties located in the DJ Basin, one of our core operating areas. The acquisition added approximately 46 MMBoe of proved reserves at closing date, and approximately 10 MBoe/d to our daily production base, starting from the closing date, and provides significant growth potential. Included in the purchase were approximately 323,000 total net acres. Onshore US SaleIn August 2010, we closed the sale of non-core assets in the Mid-Continent and Illinois Basin areas for cash proceeds of $552 million and recorded a gain of $110 million.The sale included approximately 32 MMBoe of proved reserves, at closing date, and approximately 5.7 MBoe/d of production. Asset ImpairmentsDuring 2011, we recorded impairment charges of $759 million mainly related to our non-core onshore US assets.The majority of these impairment charges were triggered by the significant decline, approximately 17% over a five year future period, in natural gas prices in the fourth quarter of 2011. The US natural gas price environment continued to be volatile during 2011 as spot prices declined 32% from $4.41 per MMBtu at December 31, 2010 to $2.99 MMBtu at December 31, 2011.See Item 8. Financial Statements and Supplementary Data – Note 4. Asset Impairments. 5 Table of Contents United States We have been engaged in crude oil and natural gas exploration, exploitation and development activities throughout onshore US since 1932 and in the Gulf of Mexico since 1968. US operations accounted for 54% of our 2011 total consolidated sales volumes and 47% of total proved reserves at December 31, 2011. Approximately 57% of the proved reserves are natural gas and 43% are crude oil, condensate and NGLs. Sales of production and estimates of proved reserves for our US operating areas were as follows: Year Ended December 31, 2011 December 31, 2011 Sales Volumes Proved Reserves Crude Oil & Condensate Natural Gas NGLs Total Crude Oil, Condensate & NGLs Natural Gas Total (MBbl/d) (MMcf/d) (MBbl/d) (MBoe/d) (MMBbls) (Bcf) (MMBoe) Wattenberg 23 11 62 Marcellus Shale - 19 - 3 - 90 Rocky Mountain/Mid-Continent 3 2 30 22 99 Deepwater Gulf of Mexico 10 20 1 15 21 24 25 Gulf Coast and Other 2 34 1 7 10 75 22 Total 38 15 Wells drilled in 2011 and productive wells at December 31, 2011 for our US operating areas were as follows: Year Ended December31, 2011 December31, 2011 Gross Wells Drilled or Participated in Gross Productive Wells Wattenberg Marcellus Shale 23 Rocky Mountain/Mid-Continent Deepwater Gulf of Mexico 1 7 Gulf Coast and Other 11 Total Locations of our onshore US operations as of December 31, 2011 are shown on the map below: DJ Basin / Wattenberg One of our core operating areas is the DJ Basin, where we have a significant acreage position of over 860,000 net acres. Included in the DJ Basin is Wattenberg (approximately 96%operated working interest), our largest onshore US asset, where we have a multi-year project inventory. In 2011, we continued to improve our operational performance while accelerating our drilling activities. During 2011 we had recordsales volumesfrom our horizontal drilling program that began in 2010 and targets the Niobrara formation. 6 Table of Contents Wattenberg includes: · our historical Wattenberg development area, where we have conducted substantial vertical development over the last several years as well as successful horizontal drilling in this high density area; · the northern and eastern edges of our historical Wattenberg development area where we are focusing on expanding the economic limits of the field, as expansion of this area has resulted in increases in our crude oil and NGL production volumes and most of our recent horizontal drilling has been in this area; and · northern Colorado from the edge of our historical Wattenberg development area to the Wyoming border where we began drilling horizontal wells in 2010. During 2011, we drilled a total of 639 successful development wells in historical Wattenberg, of which, 64 were drilled horizontally into the Niobrara formation. In 2011, we began constructing multi-well horizontal drilling pads and centralized production facilities to minimize our surface use and allow for more efficient execution and operations.We are currently evaluating the viability of 80-acre horizontal well spacing and extended reach horizontal lateral wells. Wattenberg contributed 62 MBoe/d ofsales volumesand represented approximately 29% of total consolidated sales volumes in 2011, with approximately 55% being liquids, and approximately 337 MMBoe or 28% of total proved reserves at December 31, 2011. Horizontal drilling in the Niobrara has significantly expanded the economic limits of this field. Of the netsales volumesfrom Wattenberg, approximately 8 MBoe/d came from a total of 85 producing wells in our horizontal Niobrara program. We also drilled eight horizontal wells in the Niobrara formation in northern Colorado. Our 2011 Wattenberg drilling program resulted in additions to proved reserves of approximately 67 MMBoe, approximately 63% of which are liquids. We have also started a horizontal drilling program on additional acreage in southeastern Wyoming and we are evaluating processing and transportation infrastructure needs as well as optimum well completion techniques. At year-end, we were running eight vertical rigs, five horizontal rigs and 21 completion units in the DJ Basin. We expect to add three to four horizontal rigs and drill approximately 170 horizontal operated and 280 vertical operated wells in the DJ Basin in 2012.Within the next two years, we intend to double our annualized horizontal rig count and well completions. Marcellus ShaleIn September of 2011, we entered into a new core operating area, the Marcellus Shale, through a joint venture with CONSOL. During the fourth quarter of 2011, the Marcellus Shale was producing approximately 74 MMcf/d, net to us, compared to net production of 50 MMcf/d at the end of the third quarter of 2011.This represents significant growth at a pace that is faster than we had originally modeled in our acquisition economics.At December 31, 2011, net proved gas reserves were approximately 542 Bcf. At year-end CONSOL was operating five horizontal rigs and one completion unit on our joint acreage in the Marcellus Shale. In January 2012 we began operating our first horizontal rig in conjunction with the opening of our new field office in Canonsburg, Pennsylvania.CONSOL’s expertise in permitting, local water sourcing, transportation and processing will help facilitate our growth in operations. During the remainder of 2012, we expect to add approximately two horizontal rigs in the wet-gas area of the Marcellus Shale which complements our previous experience in the liquids-rich development in the DJ Basin.We have executed a multi-year development plan with CONSOL that steadily increases the rig count through 2016, and we estimate during 2012 the joint venture will operate six horizontal rigs. Our joint development plan for 2012 projects that CONSOL will drill approximately 60 horizontal wells in the dry-gas areas of the Marcellus Shale and that we will drill approximately 39 horizontal wells focused in the wet-gas areas of the Marcellus Shale. Our dry-gas program delivers economically attractive returns even in low natural gas price environments due to strong production performance, competitive costs, and access to the US's largest gas market, the Northeast US. Since the joint venture agreement was finalized on September 30, 2011, CONSOL has drilled a total of 23 successful development wells on our joint acreage.All of these wells were drilled horizontally. The significant portion of acreage that is currently held by production should allow for efficient development utilizing pad drilling. Pad drilling minimizes the permit and infrastructure requirements and surface use. Hydraulic FracturingWe find that the use of hydraulic fracturing is necessary to produce commercial quantities of crude oil and natural gas from many reservoirs, including the DJ Basin, the Marcellus Shale, and the majority of our other onshore US operating areas. Hydraulic fracturing involves the injection of a mixture, comprised of water, sand and a small amount of chemicals, under pressure into rock formations to stimulate production of natural gas and/or oil from dense subsurface rock formations, including shale. The majority of our onshore US proved undeveloped reserves, which totaled 219 MMBoe at December 31, 2011, will require the use of hydraulic fracturing to produce commercial quantities of crude oil and natural gas. See Hydraulic Fracturing, below, for more discussion. 7 Table of Contents Other Onshore PropertiesWe operate in the following additional onshore US areas: Rocky Mountains including Piceance Basin (Western Colorado), Iron Horse in the Wind River Basin (Central Wyoming), Bowdoin field (North Central Montana), Tri-State field (Northeastern Colorado, Northwestern Kansas and Southwestern Nebraska), San Juan Basin (Northwestern New Mexico), and Powder River Basin (North/Central Wyoming); Mid-Continent including the Shattuck field (Western Oklahoma), Granite Wash field (Texas Panhandle), and East Mid-Continent (Central Kansas); and Gulf Coast including the Haynesville field (East Texas and North Louisiana) and other properties in Texas and Louisiana. Other onshore properties accounted for 17% of total consolidated sales volumes in 2011 and 8% of total proved reserves at December 31, 2011. Although our future development focus is concentrated on our five core areas, we continue to produce and develop in these other areas. We drilled 168 development wells during 2011 and plan to drill approximately ten development wells during 2012 in these areas.Additionally, we continue to evaluate the divestment opportunities associated with certain non-core properties. Deepwater Gulf of MexicoLocations of our deepwater Gulf of Mexico developments as of December 31, 2011 are shown on the map below: The deepwater Gulf of Mexico is one of our core operating areas. Our focus is on high-impact opportunities with the potential to provide significant medium and long-term growth. We have four producing fields, multiple ongoing development projects and a substantial inventory of exploration opportunities. The deepwater Gulf of Mexico accounted for 7% of total consolidated sales volumes in 2011 and 2% of total proved reserves at December 31, 2011. We currently hold leases on 102 deepwater Gulf of Mexico blocks, representing approximately 561,000 gross acres (403,000 net acres). Of our total gross acres, approximately 63,000 gross acres (33,000 net acres) have been developed. We are the operator on approximately 79% of the leases. Deepwater Gulf of Mexico Exploration ProgramOur deepwater Gulf of Mexico operations resulted from lease acquisition, expansion of our 3-D seismic database, and an active drilling program. We currently have an inventory of 38 identified prospects, of which 23 are stand-alone, subsalt Miocene targets. The prospects are a combination of both large stand-alone prospects as well as a number of smaller, tie-back opportunities.Prospects in inventory are subject to an ongoing rigorous technical maturation process and may or may not emerge as drillable options. To support the future appraisal work in our exploration inventory, we have contracted an additional drilling rig on a shared basis in 2012 and 2013. We will have two separate four-month slots with the ENSCO 8505, which will share the Gulf of Mexico workload with our currently contracted drilling rig, the ENSCO 8501. Utilizing these drilling rigs, during 2012, we plan to drill approximately four wells, up to two of which we currently anticipate to be at our Gunflint discovery. In April 2010, the deepwater Gulf of Mexico drilling rig Deepwater Horizon, engaged in drilling operations for BP Exploration & Production Inc., sank after a blowout and fire (Deepwater Horizon Incident). The resulting leak caused a significant oil spill. In May 2010, due to the Deepwater Horizon Incident, the Secretary of the Interior ceased issuing offshore drilling permits pursuant to a series of moratoria and all deepwater drilling activities in progress were suspended (Deepwater Moratorium). When the Deepwater Moratorium was announced, we were required to suspend drilling operations at Deep Blue and Santiago.In April 2011, we announced that we had received the first post-moratorium blowout preventer certification, completion permit and drilling permit to resume drilling at our Santiago exploration well.We also announced in December 2011 that we received a drilling permit to commence appraisal drilling at Gunflint. 8 Table of Contents Deep BlueDuring 2011 we resumed drilling efforts at Deep Blue (Green Canyon Block 723; 33.75% operated working interest), which was initially spud in 2009 and suspended due to the Deepwater Moratorium. In November 2011, we announced that we had finished the well and found additional hydrocarbons in high quality reservoirs. During first quarter of 2012, we will be completing additional analysis of the data from the side track well. Our most significant deepwater Gulf of Mexico properties and current development plans are discussed in more detail below. Galapagos Development Project including Isabela (Mississippi Canyon Block 562; 33.33% non-operated working interest), Santa Cruz (Mississippi Canyon Blocks 519/563; 23.25% operated working interest) and Santiago (Mississippi Canyon Block 519; 23.25% operated working interest). The Galapagos crude oil development project consists of Isabela, a 2007 discovery, Santa Cruz, a 2009 discovery, and Santiago, a 2011 discovery. In 2009, we approved a phased development plan of the existing discoveries which includes completion of the wells and connection to the nearby Nakika production platform via subsea tieback. In May 2011, after receiving a permit to resume drilling, we announced that we had discovered commercial quantities of crude oil at Santiago, our third discovery at the Galapagos Development project. During the second quarter of 2011, we finished completion activities at Santiago. Installation of topside equipment at the host facility, and subsea tiebacks for Santa Cruz, Isabella, and Santiago are progressing. We currently expect production to commence in the second quarter of 2012. Raton/South Raton (Mississippi Canyon Blocks 248 and 292)Raton (67% operated working interest) was a 2006 natural gas discovery and has been producing since 2008. South Raton (79% operated working interest) was a 2008 crude oil discovery. Work to tie South Raton back to a non-operated host facility at Viosca Knoll Block 900 is ongoing with initial production scheduled for first quarter 2012. Gunflint (Mississippi Canyon Block 948; 26% operated working interest)Gunflint is a 2008 crude oil discovery, our largest deepwater Gulf of Mexico discovery to date. During 2011, a unitization agreement covering the Gunflint discovery was finalized. The agreement named us as the operator and added the northern half of Mississippi Canyon blocks 992 and 993 to the project area which already included blocks 904, 948, and 949. Also as part of the agreement, our working interest was revised to 26%. Our plans to drill two or three appraisal wells during 2011 were delayed by impacts of the Deepwater Moratorium. In October 2011, we received a drilling permit and in December 2011 we resumed drilling at Gunflint.Appraisal of Gunflint is necessary to narrow the resource range before final planning and sanctioning of a development project.We currently anticipate drilling up to three appraisal wells to fully evaluate the extent of the reservoir. We are reviewing host platform options including subsea tieback to an existing third-party host and construction of a new facility. We are currently targeting 2016 for production start-up. If we choose to connect to an existing third-party host, the project could have an accelerated completion schedule. Swordfish (Viosca Knoll Blocks 917, 961 and 962; 85% operated working interest)Swordfish was a 2001 discovery and began producing in 2005. The Swordfish project currently includes two producing wells connected to a third-party production facility through subsea tiebacks. Ticonderoga (Green Canyon Block 768; 50% non-operated working interest)Ticonderoga is a 2004 crude oil discovery and began producing in 2006. The project currently includes three producing wells connected to existing infrastructure through subsea tiebacks. Lorien (Green Canyon Block 199; 60% operated working interest)Lorien was a 2003 crude oil discovery and began producing in 2006.The project currently includes one producing well connected to existing infrastructure through subea tiebacks. International Our international business focuses on offshore opportunities in multiple countries and provides balance and diversity to our portfolio. Development projects in Equatorial Guinea, Israel, the North Sea, and China have contributed substantially to our growth over the last decade. Significant recent exploration successes offshore West Africa, Israel and Cyprus have identified multiple major development projects that are expected to contribute to production growth in the future. We have large acreage positions in West Africa, the Eastern Mediterranean, and a number of other locations that provide further exploration opportunities. International operations accounted for 46% of total consolidated sales volumes in 2011 and 53% of total proved reserves at December 31, 2011. International proved reserves are approximately 80% natural gas and 20% crude oil and condensate. Operations in Equatorial Guinea, Cyprus, China and Senegal/Guinea-Bissau are conducted in accordance with the terms of PSCs. In Cameroon, we operate in accordance with the terms of a PSC and a mining concession. Operations in Israel, the North Sea, and other foreign locations are conducted in accordance with concession agreements, permits or licenses. 9 Table of Contents Locations of our international operations are shown on the map below: Sales volumes and estimates of proved reserves for our international operating areas were as follows: Year Ended December 31, 2011 December 31, 2011 Sales Volumes Proved Reserves Crude Oil & Condensate Natural Gas NGLs Total Crude Oil, Condensate & NGLs Natural Gas Total (MBbl/d) (MMcf/d) (MBbl/d) (MBoe/d) (MMBbls) (Bcf) (MMBoe) International Equatorial Guinea 14 - 56 Israel - - 29 3 North Sea 8 5 - 9 9 11 10 China 4 - - 4 7 1 7 Total International 26 - 98 Equity Investee 2 - 5 7 - - - Total 28 5 Equity Investee Share of Methanol Sales (MMgal) 10 Table of Contents Wells drilled in 2011 and productive wells at December 31, 2011 in our international operating areas were as follows: Year Ended December31, 2011 December31, 2011 Gross Wells Drilled or Participated in Gross Productive Wells International Equatorial Guinea 2 18 Cameroon 1 - Senegal/Guinea-Bissau 1 - Israel 2 3 Cyprus 1 - North Sea - 27 China 5 25 Total International 12 73 West Africa (Equatorial Guinea, Cameroon and Senegal/Guinea-Bissau) West Africa is one of our core operating areas and includes the Alba field, Block O and Block I offshore Equatorial Guinea, the YoYo mining concession and Tilapia PSC offshore Cameroon, as well as the AGC Profond Block offshore Senegal/Guinea-Bissau. Equatorial Guinea accounted for approximately 26% of 2011 total consolidated sales volumes and 20% of total proved reserves at December 31, 2011. At December 31, 2011, we held approximately 119,000 net developed acres and 137,000 net undeveloped acres in Equatorial Guinea, 563,000 net undeveloped acres in Cameroon, and 729,000 net undeveloped acres in Senegal/Guinea-Bissau. Locations of our operations in West Africa are shown on the map below: Alba Field We have a 34% non-operated working interest in the Alba field, offshore Equatorial Guinea, which has been producing since 1991. Operations include the Alba field and related production and condensate storage facilities, an LPG processing plant where additional condensate is extracted along with LPGs, and a methanol plant capable of producing up to 3,100 metric tons per day gross. The LPG processing plant and the methanol plant are located on Bioko Island. We sell our share of natural gas production from the Alba field to the LPG plant, the methanol plant and an unaffiliated LNG plant. The LPG plant is owned by Alba Plant LLC (Alba Plant), in which we have a 28% interest accounted for under the equity method. The methanol plant is owned by Atlantic Methanol Production Company, LLC (AMPCO), in which we have a 45% interest, also accounted for under the equity method. AMPCO purchases natural gas from the Alba field under a contract that runs through 2026 and subsequently markets the produced methanol primarily to customers in the US and Europe. Alba Plant sells its LPG products and condensate at our marine terminal at prevailing market prices. We sell our share of condensate produced in the Alba field under short-term contracts at market-based prices. 11 Table of Contents Significant development planning has occurred for an Alba field compression project, which is a natural progression for the operations of the field.We are evaluating certain features of project implementation and expect to grant final project approval in 2012. Aseng Project Aseng is a crude oil development project on Block I (38% operated working interest) which includes five horizontal wells flowing to an FPSO (Aseng FPSO) where the production stream is separated.The oil is stored on the Aseng FPSO until sold, while the natural gas and water are reinjected into the reservoir to maintain pressure and maximize oil recoveries. We are the technical operator of the Aseng Project. The Aseng FPSO is designed to act as an oil production hub, as well as liquids storage and offloading hub, with capabilities to support future subsea oil field developments in the area. It also has the ability to take on board stabilized condensate from gas condensate fields in the area. It is capable of processing 120 MBbl/d of liquids, including 80 MBbl/d of oil, and reinjecting 160 MMcf/d of natural gas. Storage is approximately 1.6 MMBbls of liquids. During 2011, we concluded construction of the Aseng FPSO, which arrived on location in Equatorial Guinea and completed field installation in late 2011.We have executed an oil sale, purchase, and marketing agreement with Glencore Energy UK Ltd. for our share of Aseng production. First production at Aseng commenced on November 6, 2011 and we completed three liftings totaling over 860 MBbl net in 2011.As of December 31, 2011, we had net oil production of approximately 19 MBbl/d. Alen ProjectAlen, located primarily on Block O (45% operated working interest) offshore Equatorial Guinea, is our next West Africa development project. Initial field development will include three production wells and three subsea natural gas injection wells tied to a processing facility. Produced condensate will be separated and piped to the Aseng FPSO where it will be held until sold. Associated natural gas will be reinjected into the reservoir to maintain pressure and maximize liquids recovery. The Alen facilities are designed to process up to 440 MMcf/d of natural gas and 40 MBbl/d of condensate. We are the technical operator of the Alen Project. During 2011, we began platform fabrication and commenced development drilling. First production at Alen is currently expected to commence by the fourth quarter of 2013 at 20 MBbl/d, net. Natural gas reinjection is estimated to be 390 MMcf/d during gas-recycling. The total gross development cost is estimated at $1.6 billion. Other Block O & I ProjectsDuring the second quarter of 2011, we drilled the successful Diega appraisal well which encountered both crude oil and natural gas. We have drilled two sidetracks, each of which encountered hydrocarbons. We are currently finalizing our appraisal of Diega and are evaluating regional development scenarios.Additionally, in late 2011, we drilled the Carla well, a successful oil appraisal well in Block O, offshore Equatorial Guinea. We are evaluating drilling results from our Diega and Carla discovery wells, and reviewing development options and formulating a development plan for these areas. West Africa Gas ProjectThe Equatorial Guinea Ministry of Mines, Industry and Energy (MMIE) is considering the development of an integrated gas project (Integrated Project) which includes upstream gas projects, the required gas transportation system, and a second LNG train. Noble Energy, as Chair of the Integrated Project committee, is working with the MMIE and other Integrated Project stakeholders to determine the Integrated Project scope and schedule. CameroonWe have an interest in over one million gross acres offshore Cameroon, which include the YoYo mining concession and Tilapia PSC.We are the operator (50% working interest) in Cameroon. Natural gas and condensate were discovered in 2007 when we drilled the YoYo -1 exploratory well. During 2011, the 3-D seismic data acquired in 2003 and 2010 over the YoYo and Tilapia blocks was reprocessed for further interpretation. Additionally, during 2011 we drilled an exploration well testing the Bwabe prospect in the Tilapia Block, offshore Cameroon, reached total depth during late 2011 and did not find commercial quantities of hydrocarbons. We are currently evaluating several prospects as a follow-up for our offshore Cameroon exploration program. Senegal/Guinea-BissauDuring 2011, we farmed into the AGC Profond block (30% non-operated working interest), which covers more than two million gross acres and includes a number of identified prospects. The joint venture drilled the Kora-1 exploration well during 2011.The well did not result in commercial quantities of hydrocarbons; however, there are a number of prospects in the area.We are working with our partners on future exploration plans and have the option to become the operator going forward. 12 Table of Contents Eastern Mediterranean (Israel and Cyprus)Another core operating area is located in the Eastern Mediterranean. Israel accounted for 14% of 2011 total consolidated sales volumes and 31% of total proved reserves at December 31, 2011. At December 31, 2011, we held approximately 80,000 net developed acres and 652,000 net undeveloped acres located between 10 and 90 miles offshore Israel in water depths ranging from 700 feet to 6,500 feet. Our leasehold position in Israel includes four leases and 15 licenses, and we are the operator of the properties. We also hold a license covering approximately 596,000 net undeveloped acres offshore Cyprus adjacent to our Israel acreage. Locations of our operations in the Eastern Mediterranean are shown below: Mari-B FieldThe Mari-B field (47% operated working interest) was the first offshore natural gas production facility in Israel. Natural gas is delivered to a permanent onshore receiving terminal at Ashdod for distribution to purchasers.Natural gas sales began in 2004 and have increased steadily as Israel’s natural gas infrastructure has developed. Our share of sales volumes rose from 48 MMcf/d in 2004 to 173 MMcf/d in 2011. In total, we have delivered over 319 Bcf of natural gas, net, to Israeli customers through December 31, 2011. During 2011, due to multiple interruptions in imported gas supplies from Egypt, Mari-B natural gas volumes delivered at very high rates to support Israel’s growing gas and power demands. As a result, we experienced accelerated depletion of the Mari-B field. In January 2012, we announced a cut back in production at Mari-B to prudently manage the reservoir and preserve its deliverability for the peak demand months during the summer of 2012. We are currently working closely with our Israeli customers to manage demand and operating the field so that it will produce until production commences at the Tamar field, which we expect to occur during the second quarter of 2013. At that time, we plan to transition the Mari-B reservoir to a natural gas storage facility. As a result of the accelerated depletion resulting from the high demand experienced as a result of Egyptian supply interruptions, we do not believe that the Mari-B field, alone, will be able to produce enough volumes to meet anticipated Israeli demand until production begins at Tamar. We are in the process of developing the Noa project and studying potential development of the Pinnacles project, both discussed below, to support near-term deliverability into the Israeli market. See also Delivery Commitments, below. The Mari-B facility was designed to accommodate a certain amount of reservoir subsidence as the field depleted. As we near the end of the field’s producing life, the rate of subsidence could change, thereby increasing the risk of mechanical failure of individual wells and potentially decreasing the deliverability of the Mari-B field. See Item 1A. Risk FactorsExploration, development and production risks and natural disasters could result in liability exposure or the loss of production and revenues. Noa ProjectWe are in the process of developing the Noa reserves (47% operated working interest) to support near-term deliverability to Israeli customers. The Noa project allows us to continue producing through the Mari-B platform at high rates, bringing another source of natural gas through our existing Mari-B facilities before Tamar begins producing. Two development wells have been drilled, engineering and design have been completed, and installation and fabrication are progressing on schedule.First production at Noa is expected in the third quarter of 2012. Pinnacles ProjectWe are also studying the potential development of Pinnacles, located near the Mari-B field, to help meet the Israeli natural gas demands. If partner approval is obtained and development occurs as expected, Pinnacles will begin producing in the third quarter of 2012. 13 Table of Contents Tamar ProjectWe discovered the Tamar natural gas field (36% operated working interest) offshore Israel in the Levant Basin in 2009. Tamar is one of the world’s largest offshore conventional gas discoveries in recent years.In 2010, we sanctioned the development plan for Tamar and submitted the plan to the Israeli government for approval. The initial phase of Tamar development will include five subsea wells. The natural gas produced at these wells will flow to a new offshore platform to be constructed near the existing Mari-B platform. The natural gas will then be delivered to an existing pipeline that connects the Mari-B field to the Ashdod onshore terminal. The development will allow for significant expansion as the Israeli natural gas market grows. We commenced field development drilling, platform jacket and deck fabrication, pipeline installation and onshore facility expansion during 2011, with first production expected by second quarter of 2013. The total first phase development cost of Tamar is estimated at $3.0 billion ($1.1 billion net). The Israeli natural gas market continues to grow, and the Tamar partners are in the final stages of sales contract negotiations with the Israel Electric Corporation Limited (IEC) and are in active discussions with existing and new customers to sell natural gas from the Tamar field. See International Marketing Activities and Delivery Commitments below. We are considering the implementation of a floating LNG (FLNG) project at Tamar and have begun conducting preliminary engineering design work. The economic viability of such a large project is dependent on the ability to export natural gas to the international market. We are working with the Israeli government to obtain support for the project. Leviathan ProjectIn December 2010, we announced a significant natural gas discovery at the Leviathan prospect (40% operated working interest) in the Levant Basin offshore Israel. The Leviathan field is the largest discovery in our history and was the world’s largest offshore natural gas discovery in 2010. 14 Table of Contents In early 2011, we drilled the Leviathan-2 appraisal well, which encountered wellbore issues resulting in our abandoning the well.The incident was a covered event under our well control insurance; therefore, we expect to recover most of the costs from insurance, subject to a deductible. We resumed the natural gas appraisal drilling program in mid-2011 with the successful Leviathan-3 appraisal well. In January 2012, we resumed drilling at the Leviathan-1 well in order to evaluate two additional intervals for the existence of crude oil. Results from these deeper tests, which have a low chance of success, are expected during the first half of 2012. We have project and commercial teams in place and are in the process of considering our commercialization options for Leviathan. Due to the size of the field, economic viability depends on the ability to export via pipeline or LNG. Engineering design and planning work are currently underway for a potential first phase of development; however, we have not yet sanctioned a development project. Although we will be able to incorporate our knowledge gained on the Aseng and Tamar projects to Leviathan, such a complex, costly project is not without financial or execution risk. See item 1A. Risk Factors – The magnitude of our offshore Eastern Mediterranean discoveries will present financial and technical challenges for us due to the large-scale development requirements. DalitDalit (36% operated working interest) was our second 2009 natural gas discovery in the Levant Basin. We are currently working with our partners on a cost-effective development plan. Dolphin 1During the fourth quarter of 2011, we completed drilling the successful Dolphin 1 (39.66% operated working interest) exploration well in the Hanna license, southwest of the Tamar gas field and are evaluating results. CyprusDuring the fourth quarter of 2011, we drilled a successful natural gas exploration well (A-1) in Block 12. The well encountered approximately 310 feet of net natural gas pay in multiple high-quality Miocene sand intervals. In 1974 the island of Cyprus was partitioned into two parts: the Republic of Cyprus with the majority of the south under its effective control, and the Turkish-controlled area in the north, which calls itself the Turkish Republic of Northern Cyprus. The United Nations recognizes the sovereignty of the Republic of Cyprus over the entire island. The Republic of Cyprus has been a member of the European Union since May 1, 2004.The Turkish government opposes the current exploratory activities being conducted by the Republic of Cyprus, claiming such activities will have a detrimental effect on reunification negotiations, and that any development projects should be deferred until the dispute over the political status of the island is resolved.While Turkey has voiced its opposition to the drilling operations, the European Union, Russia and the US have supported Cyprus' right to drill and our activities. Other Exploration Activities Tanin 1During the fourth quarter of 2011, we spud the Tanin 1 (47.06% operated working interest) well in the Alon A block, offshore Israel.In February 2012, we announced a natural gas discovery at Tanin. Seismic IsraelDuring 2011, we completed the 3-D seismic survey that was started in 2010 for the Ruth, Ratio, and Alon licenses, offshore Israel. CyprusDuring 2011, we acquired approximately 1,544 square miles of 2-D seismic per our PSC work program. See Item 1A. Risk Factors – Our international operations may be adversely affected by economic and political developments and Our operations may be adversely affected by civil disturbances, terrorist acts, regime changes, cross-border violence, war, piracy, or other conflicts that may occur in regions that encompass our operations. Other International North SeaWe have been conducting business in the North Sea (the Netherlands and the United Kingdom (UK)) since 1996 and currently have interests in 14 licenses on 15 blocks with working interests ranging from 7% to 40%. We are the operator of one block. Most of our production is from the Dumbarton and Lochranza fields (30% non-operated working interest) in blocks 15/20a and 15/20b in the UK sector of the North Sea. We also have production from the MacCulloch, Hanze, Cook and other fields. The Dumbarton development, which began production in 2007, includes a subsea tie-back to the GP III, an FPSO (GP III FPSO) in which we own a 30% interest. Dumbarton has eight horizontal producing wells and two water injection wells.Two additional producing wells from the nearby Lochranza discovery are tied back to the Dumbarton facilities.During 2011, we began drilling a third Lochranza well and expect production to the Dumbarton facilities in early 2012. We also participate in the Selkirk (30.5% non-operated working interest) project, located in the UK sector of the North Sea. We are currently working with our partners on development options. 15 Table of Contents The North Sea accounted for 4% of 2011 total consolidated sales volumes and 1% of total proved reserves at December 31, 2011. At December 31, 2011, we held approximately 6,360 net developed acres and 29,130 net undeveloped acres. At December 31, 2011, we were running one horizontal rig and expect to drill one horizontal development well during 2012 at our Lochranza field. China We have been engaged in exploration and development activities in China since 1996 under the terms of a 30-year PSC. We have a 57% non-operated working interest in the Cheng Dao Xi (CDX) field, which is located in the shallow water of the southern Bohai Bay. During 2011, we completed the commissioning of the newly installed B platform and commenced engineering and design of a third platform (C platform).In addition, we drilled and completed six development wells, five of which were production wells and one water injection well. The drilling results in 2011 gave us additional confidence going forward on the western side of the block. China accounted for 2% of 2011 total consolidated sales volumes and 1% of total proved reserves at December 31, 2011. At December 31, 2011, we held approximately 4,000 net developed acres and no undeveloped acres. Other International PropertiesAt December 31, 2011, we held undeveloped acreage offshore in other international locations including Nicaragua, India and France. During 2011, we acquired 3-D seismic for Nicaragua. Proved Reserves Disclosures Implementation of the Securities and Exchange Commission’s (SEC) Revisions to Oil and Gas DisclosuresEffective December 31, 2009, we implemented the SEC’s final rules related to the modernization of oil and gas reporting (SEC’s reserves rules). Although the SEC’s reserves rules allow probable and possible reserves to be disclosed separately, we have elected not to disclose probable and possible reserves in this report. See Item 8. Financial Statements and Supplementary Data – Supplemental Oil and Gas Information (Unaudited) for a description of the most significant revisions to oil and gas reporting disclosures. Internal Controls Over Reserves Estimates Our policies regarding internal controls over the recording of reserves estimates require reserves to be in compliance with the SEC definitions and guidance and prepared in accordance with Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. Our internal controls over reserves estimates also include the following: · the Audit Committee of our Board of Directors reviews significant reserves changes on an annual basis; · each field representing more than 1% of total proved reserves, as well as a rotating group of smaller fields, which combined represent over 80% of our reserves, are audited by Netherland, Sewell & Associates, Inc. (NSAI), a third-party petroleum consulting firm, on an annual basis; and · NSAI is engaged by and has direct access to the Audit Committee (See Third-Party Reserves Audit below). In addition, our Company-wide short-term incentive plan does not include quantitative targets for proved reserves additions. Responsibility for compliance in reserves estimation is delegated to our Corporate Reservoir Engineering group. Qualified petroleum engineers in our Houston and Denver offices prepare all reserves estimates for our different geographical regions. These reserves estimates are reviewed and approved by regional management and senior engineering staff with final approval by the Vice President – Strategic Planning, Environmental Analysis & Reserves (Vice President – Reserves) and certain members of senior management. Our Vice President – Reserves is the technical person primarily responsible for overseeing the preparation of our reserves estimates. Our Vice President – Reserves has a Bachelor of Science degree in Engineering and over 25 years of industry experience with positions of increasing responsibility in engineering and evaluations. The Vice President – Reserves reports directly to our Chief Executive Officer. Technologies Used in Reserves EstimationThe SEC’s reserves rules expanded the technologies that a company can use to establish reserves. The SEC now allows use of techniques that have been proved effective by actual production from projects in the same reservoir or an analogous reservoir or by other evidence using reliable technology that establishes reasonable certainty.Reliable technology is a grouping of one or more technologies (including computational methods) that has been field tested and has been demonstrated to provide reasonably certain results with consistency and repeatability in the formation being evaluated or in an analogous formation. We used a combination of production and pressure performance, wireline wellbore measurements, simulation studies, offset analogies, seismic data and interpretation, wireline formation tests, geophysical logs and core data to calculate our reserves estimates, including the material additions to the 2011 reserves estimates. Third-Party Reserves AuditIn each of the years 2011, 2010, and 2009, we retained NSAI to perform reserves audits of proved reserves. The reserves audit for 2011 included a detailed review of 14 of our major onshore US, deepwater Gulf of Mexico and international fields, which covered approximately 80% of US proved reserves and 98% of international proved reserves (90% of total proved reserves). The reserves audit for 2010 included a detailed review of 13 of our major fields and covered approximately 88% of total proved reserves. The reserves audit for 2009 included a detailed review of 20 of our major fields and covered approximately 86% of total proved reserves. 16 Table of Contents In connection with the 2011 reserves audit, NSAI prepared its own estimates of our proved reserves. In order to prepare its estimates of proved reserves, NSAI examined our estimates with respect to reserves quantities, future production rates, future net revenue, and the present value of such future net revenue. NSAI also examined our estimates with respect to reserves categorization, using the definitions for proved reserves set forth in Regulation S-X Rule 4-10(a) and subsequent SEC staff interpretations and guidance. In the conduct of the reserves audit, NSAI did not independently verify the accuracy and completeness of information and data furnished by us with respect to ownership interests, oil and gas production, well test data, historical costs of operation and development, product prices, or any agreements relating to current and future operations of the fields and sales of production. However, if in the course of the examination something came to the attention of NSAI which brought into question the validity or sufficiency of any such information or data, NSAI did not rely on such information or data until it had satisfactorily resolved its questions relating thereto or had independently verified such information or data. NSAI determined that our estimates of reserves have been prepared in accordance with the definitions and regulations of the SEC, including the criteria of “reasonable certainty,” as it pertains to expectations about the recoverability of reserves in future years, under existing economic and operating conditions, consistent with the definition in Rule 4-10(a)(24) of Regulation S-X. NSAI issued an unqualified audit opinion on our proved reserves at December 31, 2011, based upon their evaluation. NSAI concluded that our estimates of proved reserves were, in the aggregate, reasonable and have been prepared in accordance with Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information promulgated by the Society of Petroleum Engineers. NSAI’s report is attached as Exhibit 99.1 to this Annual Report on Form 10-K. The fields audited by NSAI are chosen in accordance with Company guidelines and result in the audit of a minimum of 80% of our total proved reserves. The fields are chosen by the Vice President – Reserves and are reviewed by senior management and the Audit Committee of our Board of Directors. Our practice is to select fields for audit based on size. This selection process results in the audit of each field representing more than 1% of total proved reserves. As a result, for each of the years 2009 – 2011, our ten largest fields at the current time were audited. The Aseng field was first audited in 2009, the Tamar and Alen fields were first audited in 2010 and the Marcellus Shale field was first audited in 2011, as no reserves had been recorded in prior years. When compared on a field-by-field basis, some of our estimates are greater and some are less than the estimates of NSAI. Given the inherent uncertainties and judgments that go into estimating proved reserves, differences between internal and external estimates are to be expected. For proved reserves at December 31, 2011, on a quantity basis, the NSAI field estimates ranged from 17 MMBoe or 19% above to 14 MMBoe or 5% below as compared with our estimates on a field-by-field basis. Differences between our estimates and those of NSAI are reviewed for accuracy but are not further analyzed unless the aggregate variance is greater than 10%. Reserves differences at December 31, 2011 were, in the aggregate, approximately 18 MMBoe, or 2%. Proved Undeveloped Reserves (PUDs) As of December 31, 2011, our PUDs totaled 162 MMBbls of crude oil, condensate and NGLs and 3,257 Bcf of natural gas, for a total of 705 MMBoe. PUDs LocationsWe have several significant ongoing development projects which are in various stages of completion. PUDs are located as follows at December 31, 2011: · 146 MMBoe in the DJ Basin, including Wattenberg, where we are projecting reasonable levels of increased activity with projected rig counts in line with past levels of operations; · 21 MMBoe in the deepwater Gulf of Mexico, 91% of which are related to our Galapagos project, which is expected to be producing in the second quarter of 2012; · 68 MMBoe in the Marcellus Shale; · 94 MMBoe in Equatorial Guinea, 73% of which are in the Alba field with the remainder in the Alen field.The Alba field PUDs represent compression reserves that will be recovered from existing wells and will be reclassified to proved developed during the next five years.The Alen field PUDs are scheduled to be reclassified to proved developed reserves beginning in 2013; · 365 MMBoe in the Tamar field, offshore Israel. The Tamar field PUDs are scheduled to be reclassified to proved developed reserves when production begins, currently expected in second quarter 2013; and · the above fields represent 99% of total PUDs. The remaining 1% is associated with ongoing developments within the next five years in other onshore US and international areas. Changes in PUDsChanges in PUDs that occurred during the year were due to: · recording of approximately 56 MMBoe PUDs acquired in the Marcellus Shale Joint Venture transaction; · recording of approximately 58 MMBoe PUDs from ongoing onshore US development programs, primarily in Wattenberg and the Marcellus Shale; 17 Table of Contents · recording of approximately 80 MMBoe PUDs from additional appraisal activity at Tamar, plus 3 MMBoe from other international areas; · conversion of approximately 45 MMBoe PUDs into proved developed reserves; · reclassification of approximately 28 MMBoe PUDs, primarily in Wattenberg including vertical Codell and J-Sand programs, that were not scheduled to be developed within five years due to additional shifting of activity to the horizontal Niobrara program; · negative revisions of approximately 10 MMBoe, primarily from dry-gas fields in the onshore US due to reduced activity assumptions; and · positive revisions of approximately 2 MMBoe in PUDs primarily due to changes in commodity prices. Development CostsCosts incurredto advance the development of PUDs were approximately $1.4 billion in 2011 (including $66 million non-cash costs related to an increase in our Aseng FPSO lease obligation), $1.1 billion in 2010 (including $266 million non-cash costs related to an increase in our Aseng FPSO lease obligation), and $440 million in 2009 (including $29 million non-cash costs related to an increase in our Aseng FPSO lease obligation). A significant portion of costs incurred in 2011 related to our major development projects horizontal Niobrara, Aseng, Marcellus Shale, Alen, Tamar and Galapagos, which will be converted to proved developed reserves in future years. Estimated future development costs relating to the development of PUDs are projected to be approximately $2.4 billion in 2012, $1.3 billion in 2013, and $1.0 billion in 2014. Estimated future development costs include capital spending on major development projects, some of which will take several years to complete. Proved undeveloped reserves related to major development projects will be reclassified to proved developed reserves when production commences. Drilling PlansAll PUDs drilling locations are scheduled to be drilled prior to the end of 2016.PUDs associated with projects other than drilling (such as compression projects) are also expected to be converted to proved developed reserves prior to the end of 2016.Initial production from these PUDs is expected to begin during the years 2012 - 2016. For more information see the following: · Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Proved Reserves for a discussion of changes in proved reserves; · Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies and Estimates – Reserves for further discussion of our reserves estimation process; and · Item 8. Financial Statements and Supplementary Data – Supplementary Oil and Gas Information (Unaudited) for additional information regarding estimates of crude oil and natural gas reserves, including estimates of proved, proved developed, and proved undeveloped reserves, the standardized measure of discounted future net cash flows, and the changes in the standardized measure of discounted future net cash flows. Other Reserves InformationSince January 1, 2011, no crude oil or natural gas reserves information has been filed with, or included in any report to, any federal authority or agency other than the SEC and the Energy Information Administration (EIA) of the US Department of Energy. We file Form 23, including reserves and other information, with the EIA. 18 Table of Contents Sales Volumes, Price and Cost DataSales volumes, price and cost data are as follows: Sales Volumes Average Sales Price Production Cost (1) Crude Oil & Condensate MBbl/d Natural Gas MMcf/d NGLs MBbl/d Crude Oil & Condensate Per Bbl Natural Gas Per Mcf NGLs Per Bbl Per BOE Year Ended December 31, 2011 United States Wattenberg 23 11 $ Other US 15 4 Total US 38 15 Equatorial Guinea Alba Field (2) 12 - - Other 2 - Mari-B Field (Israel) - North Sea 8 5 - - China 4 - Total Consolidated Operations 64 15 Equity Investee (3) 2 - 5 - Total 66 20 $ $ $ Year Ended December 31, 2010 United States Wattenberg 19 10 $ Other US 20 4 Total US (4) 39 14 Alba Field (Equatorial Guinea) (2) 11 - - Mari-B Field (Israel) - North Sea 10 6 - - Ecuador (5) - 25 - China 4 - Total Consolidated Operations 64 14 Equity Investee (3) 2 - 5 - Total 66 19 $ $ $ Year Ended December 31, 2009 United States Wattenberg 15 6 $ Other US 22 4 Total US (4) 37 10 Alba Field (Equatorial Guinea) (2) 14 - - Mari-B Field (Israel) - North Sea 7 5 - - Ecuador - 26 - China 4 - Total Consolidated Operations 62 10 Equity Investee (3) 2 - 6 - Total 64 16 $ $ $ Average production cost includes oil and gas operating costs and workover and repair expense and excludes production and ad valorem taxes and transportation expenses. Natural gas is under contract for $0.25 per MMBtu to a methanol plant, an LPG plant and an LNG plant. Sales to these plants are based on a BTU equivalent and then converted to a dry-gas equivalent volume. The methanol and LPG plants are owned by affiliated entities accounted for under the equity method of accounting. The volumes produced by the LPG plant are included in the crude oil information. Average crude oil sales prices reflect a reduction of $5.57 per Bbl (2009) from hedging activities. This price reduction resulted from hedge losses that were previously deferred in accumulated other comprehensive loss (AOCL). All hedge losses relating to Equatorial Guinea production had been reclassified to revenues by December 31, 2009. Volumes represent sales of condensate and LPG from the LPG plant in Equatorial Guinea. Average crude oil sales prices reflect reductions of $1.32 per Bbl (2010), and $2.13 per Bbl (2009) from hedging activities. Average natural gas sales prices reflect a decrease of $0.01 per Mcf (2010) from hedging activities. The effect of hedging activities on the average realized natural gas price for 2009 was de minimis. This price reduction resulted from losses that were previously deferred in AOCL. All hedge losses relating to US production had been reclassified to revenues by December 31, 2010. Includessales volumesthrough November 24, 2010. Our Block 3 PSC was terminated by the Ecuadorian government on November 25, 2010. Intercompany natural gas sales were eliminated for accounting purposes. Electricity sales are included in other revenues. See Exit from Ecuador above. 19 Table of Contents Revenues from sales of crude oil, natural gas and NGLs have accounted for 90% or more of consolidated revenues for each of the last three fiscal years. At December 31, 2011, our operated properties accounted for approximately 67% of our total production. Being the operator of a property improves our ability to directly influence production levels and the timing of projects, while also enhancing our control over operating expenses and capital expenditures. Productive WellsThe number of productive crude oil and natural gas wells in which we held an interest at December 31, 2011 was as follows: Crude Oil Wells Natural Gas Wells Total Gross Net Gross Net Gross Net United States Equatorial Guinea 4 14 18 Israel - - 3 3 North Sea 18 9 27 China 24 1 25 Total Productive wells are producing wells and wells mechanically capable of production. A gross well is a well in which a working interest is owned. The number of gross wells is the total number of wells in which a working interest is owned. The number of net wells is the sum of the fractional working interests owned in gross wells expressed as whole numbers and fractions thereof. Wells with multiple completions are counted as one well in the table above. Developed and Undeveloped AcreageDeveloped and undeveloped acreage (including both leases and concessions) held at December 31, 2011 was as follows: Developed Acreage Undeveloped Acreage Gross Net Gross Net (thousands of acres) United States Onshore (1) Offshore 57 Total United States International Equatorial Guinea Senegal/Guinea-Bissau - - Cameroon - - Israel 80 Cyprus (2) - - North Sea (3) 36 6 29 China 7 4 - - France (4) - - Nicaragua - - India - - Total International Total Includes approximately 464,000 gross (214,000 net) developed acres in the Marcellus Shale that are held by the production of others. A portion of the acreage has been assigned to a partner and the agreement is awaiting government approval. The North Sea includes acreage in the UK and the Netherlands. We funded a 2-D seismic surveyover the acreage in return for a working interest in the concession. Developed acreage is comprised of leased acres that are within an area spaced by or assignable to a productive well. Undeveloped acreage is comprised of leased acres with defined remaining terms and not within an area spaced by or assignable to a productive well. 20 Table of Contents A gross acre is any leased acre in which a working interest is owned. A net acre is comprised of the total of the owned working interest(s) in a gross acre expressed in a fractional format. Future Acreage ExpirationsIf production is not established or we take no other action to extend the terms of the leases, licenses,or concessions, undeveloped acreage will expire over the next three years as follows: Year Ended December 31, Gross Net Gross Net Gross Net (thousands of acres) Onshore US 87 59 84 Deepwater Gulf of Mexico 40 21 37 17 29 20 Equatorial Guinea - Israel (1) 93 - - Cameroon (2) - Total Represents acreage that will expire if no further action is taken to extend. We currently intend to extend the leases prior to expiration in accordance with license terms. The acreage in Cameroon is comprised of our Tilapia PSC and our YoYo mining concession. Per our Tilapia PSC, we are required to drill two wells in the initial exploratory phase of our agreement which ends in July of 2012 to be eligible for an initial two year renewal period. Presently, we have drilled one well and we intend to drill the second well required under the agreement in the first half of 2012. At the end of the renewal period, ending in July 2014, there is a relinquishment requirement for 50% (479,000 gross acres) of the Tilapia acreage. Pursuant to the YoYo mining concession, if development is not commenced by December 2014, we will be required to relinquish all 168,000 acres we hold under the mining concession. During 2011, the US Bureau of Safety and Environmental Enforcement (BSEE) granted one year extensions to the original terms of 26 of our deepwater Gulf of Mexico leases. To be eligible for an extension, each lease had to meet the following three criteria: no oil and gas production on the lease as of May 15, 2011, the lease includes water depths in excess of 500 feet, and the lease is scheduled to expire on or before December 31, 2015. The extensions were granted to allow more time to drill on offshore leases following the Deepwater Moratorium. Drilling ActivityThe results of crude oil and natural gas wells drilled and completed for each of the last three years were as follows: Net Exploratory Wells Net Development Wells Productive Dry Total Productive Dry Total Total Year Ended December 31, 2011 United States (1) Equatorial Guinea (1) - - Cameroon - Senegal/Guinea-Bissau - Israel (1) - Cyprus (1) - China - Total Year Ended December 31, 2010 United States (1) Equatorial Guinea (1) - Israel (1) - - North Sea - China - Total Year Ended December 31, 2009 United States (1) Equatorial Guinea (1) - Israel (1) - North Sea - China - Total Includes successful exploratory wells drilled but not yet producing. A productive well is an exploratory, development or extension well that is not a dry well. A dry well (hole) is an exploratory, development, or extension well that proves to be incapable of producing either oil or gas in sufficient quantities to justify completion as an oil or gas well. As defined in the rules and regulations of the SEC, an exploratory well is a well drilled to find a new field or to find a new reservoir in a field previously found to be productive of oil or gas in another reservoir. A development well is part of a development project, which is defined as the means by which petroleum resources are brought to the status of economically producible. The number of wells drilled refers to the number of wells completed at any time during the respective year, regardless of when drilling was initiated. Completion refers to the installation of permanent equipment for production of oil or gas, or, in the case of a dry well, to reporting to the appropriate authority that the well has been abandoned. 21 Table of Contents In addition to the wells drilled and completed in 2011 included in the table above, wells that were in the process of drilling or completing at December 31, 2011 were as follows: Exploratory Development Total Gross Net Gross Net Gross Net United States 2 Equatorial Guinea - - 4 4 Israel 1 5 6 Total 3 Oil Spill Response PreparednessWe maintain membership in Clean Gulf Associates (CGA), a nonprofit association of production and pipeline companies operating in the Gulf of Mexico. On behalf of its membership, CGA has contracted with Helix Energy Solutions Group (HESG) for the provision of subsea intervention, containment, capture and shut-in capacity for deepwater Gulf of Mexico exploration wells. The system, known as the Helix Fast Response System (HFRS), at full production capacity, can contain well leaks up to 55 MBbl/d of oil, 70 MBbl/d of liquids and 95 MMcf/d of natural gas, at 10,000 pounds per square inch (psi) in water depths to 10,000 feet. Resources also include a 15,000 psi-gauge intervention capping stack designed to shut-in wells, including extremely high-pressure, deeper wells in the deepwater Gulf of Mexico. We have entered into a separate utilization agreement with HESG which specifies the asset day rates should the HFRS system be deployed. Internationally we maintain membership in Oil Spill Response Limited (OSRL). OSRL is an industry owned cooperative which exists to ensure effective response to oil spills wherever they occur. OSRL is an industry leader in oil spill preparedness and response services. We also maintain agreements internationally with Seacor. Seacor provides leased response equipment as well as oil spill response services. Additionally, in Equatorial Guinea, we are members of the Oil and Gas Operators Emergency Resource Allocation Group which shares equipment and resources in the event of a spill. Domestic Marketing ActivitiesCrude oil, natural gas, condensate and NGLs produced in the US are generally sold under short-term and long-term contracts at market-based prices adjusted for location and quality. Crude oil and condensate are distributed through pipelines and by trucks to gatherers, transportation companies and refineries. International Marketing ActivitiesOur share of crude oil and condensate from the Aseng field is sold to Glencore Energy UK Ltd (Glencore Energy) under a long-term sales contract at market rates and is transported by tanker. Natural gas from the Alba field is sold under a long-term contract for $0.25 per MMBtu to a methanol plant, an LPG plant and an LNG plant. The methanol and LPG plants are owned by affiliated entities accounted for under the equity method of accounting. Our share of crude oil and condensate from the Alba field is sold to Glencore Energy under a short-term sales contract, subject to renewal, and is transported by tanker. In Israel, we sell natural gas from the Mari-B field under long-term contracts. We have signed contracts and are engaged in active discussions for the sale of natural gas from the Tamar field with existing and new customers including multiple independent power producers, industrial, and cogeneration companies. In addition, we are in the final stages of sales contract negotiation with the IEC, currently our largest purchaser of gas in Israel, which is expected to purchase a significant portion of the Tamar production. See Delivery Commitments below. Our North Sea crude oil production is transported by tanker and sold on the spot market. In China, we sell crude oil into the local market through pipelines under a long-term contract at market-based prices. Delivery CommitmentsSome of our natural gas sales contracts specify the delivery of fixed and determinable quantities. As of December 31, 2011, remaining delivery commitments under existing natural gas sales contracts with Israeli customers totaled approximately 311 Bcf gross (146 Bcf, net). The majority of the quantities are expected to be delivered over a three year period with one commitment extending overa ten year period. 22 Table of Contents At December 31, 2011, we have recorded 83 Bcf, net, of proved developed natural gas reserves for Israel. Although this quantity of proved developed reserves itself would not be sufficient to meet delivery commitments scheduled within the next three years, we are in the process of developing reserves at Noa, which is scheduled to come online in the second half of 2012, and Tamar, which is scheduled to come online in the second quarter of 2013. We are also studying the potential development of Pinnacles, which, if developed as expected, would also come online in the second half of 2012. Based on the current timing of development plans for Noa and Tamar, and considering the potential development of Pinnacles, we will not be able to meet all contractual delivery commitments for portions of 2012 and 2013.In January 2012, we issued force majeure notices to certain customers under the applicable contracts due to Mari-B depletion and its impact on the reservoir and facilities. Our gas sales contracts have customary liability cap language that limits our financial exposure in the event we cannot fully deliver the contract quantities. Our liability will be reflected as a reduction in sales price for periods in which we are delivering partial contract quantities, or as a direct payment to the customer in the event that no production is available for delivery (subject to force majeure considerations). We believe that any such sales price adjustments or direct payments would not have a material impact on our earnings or cash flows. Thus far in 2012, we have signed new natural gas sales contracts with Israeli customers to supply approximately 1,120 Bcf, gross (400 Bcf, net), of natural gas over a 16 to 17 year period beginning in late 2013. We expect to fulfill the delivery commitments with proved reserves from the Tamar field offshore Israel and do not expect any shortfall from these contracts. See International – Eastern Mediterranean (Israel and Cyprus) above. 23 Table of Contents Significant PurchaserGlencore Energy was the largest single non-affiliated purchaser of 2011 production and purchased our share of crude oil and condensate production from the Alba and Aseng fields in Equatorial Guinea.Sales to Glencore Energy accounted for 16% of 2011 total oil, gas and NGL sales, or 24% of 2011 crude oil sales. Shell Trading (US) Company (Shell) purchased crude oil and condensate from the North Sea and domestically from the deepwater Gulf of Mexico and the Wattenberg area. Sales to Shell accounted for 12% of 2011 total oil, gas and NGL sales, or 17% of crude oil sales. No other single non-affiliated purchaser accounted for 10% or more of oil and gas sales in 2011. We believe that the loss of any one purchaser would not have a material effect on our financial position or results of operations since there are numerous potential purchasers of our production. Hedging ActivitiesCommodity prices were volatile in 2011 and prices for crude oil and natural gas are affected by a variety of factors beyond our control. We have used derivative instruments, and expect to do so in the future, in order to reduce the impact of commodity price uncertainty and increase cash flow predictability relating to the marketing of our crude oil and natural gas. For additional information, see Item 1A. Risk Factors – Commodity and interest rate hedging transactions may limit our potential gains and We are exposed to counterparty credit risk as a result of our receivables, hedging transactions, and cash investments, Item 7A. Quantitative and Qualitative Disclosures About Market Risk, and Item 8. Financial Statements and Supplementary Data – Note 10. Derivative Instruments and Hedging Activities. Regulations Government RegulationExploration for, and production and marketing of, crude oil and natural gas are extensively regulated at the international, federal, state, provincial and local levels. Crude oil and natural gas development and production activities are subject to various laws and regulations (and orders of regulatory bodies pursuant thereto) governing a wide variety of matters, including, among others, allowable rates of production, transportation, prevention of waste and pollution, and protection of the environment. Laws affecting the crude oil and natural gas industry are under constant review for amendment or expansion and frequently increase the regulatory requirements on oil and gas companies. Our ability to economically produce and sell crude oil and natural gas is affected by a number of legal and regulatory factors, including federal, state and local laws and regulations in the US and laws and regulations of foreign nations. Many of these governmental bodies have issued rules and regulations that require extensive efforts to ensure compliance and incremental cost to comply, and that carry substantial penalties for failure to comply. These laws, regulations and orders may restrict the rate of crude oil and natural gas production below the rate that would otherwise exist in the absence of such laws, regulations and orders. The regulatory requirements on the crude oil and natural gas industry often result in incremental costs of doing business and consequently affect our profitability. See Item 1A. Risk Factors – We are subject to increasing governmental regulations and environmental requirements that may cause us to incur substantial incremental costs. Internationally, our operations are subject to legal and regulatory oversight by energy-related ministries or other agencies of our host countries, each having certain relevant energy or hydrocarbons laws. Examples include: · the Ministry of Mines, Industry and Energy which, under such laws as the hydrocarbons law enacted in 2006 by the government of Equatorial Guinea, regulates our exploration, development and production activities offshore Equatorial Guinea; · the Ministry of Energy and Water Resources which regulates both our exploration and development activities offshore Israel and the Israeli electricity market into which we sell our natural gas production; · the Ministry of Commerce, Industry, and Tourism which regulates our exploration and development activities offshore Cyprus; · the Department of Energy and Climate Change which regulates our exploration and development activities in the UK sector of the North Sea; and · various agencies in China which, under such laws as the Provisional Regulations on Administration and Management of the Abandonment of Offshore Oil and Gas Producing Facilities enacted in 2010, regulate our development and production activities offshore China. Examples of other laws affecting our international operations are the Oil Profits Taxation Law, 2011, which imposes additional income tax on oil and gas production in Israel, and the Finance Bill 2011, which increased the rate of the Supplementary Charge levied on oil and gas income in the UK. Examples of US federal agencies with regulatory authority over our exploration for, and production and sale of, crude oil and natural gas include: · the Bureau of Land Management (BLM), the Bureau of Ocean Energy Management (BOEM) and the Bureau of Safety and Environmental Enforcement (BSEE). The BOEM and the BSEE were formerly combined and operated as the Bureau of Ocean Energy Management, Regulation and Enforcement.Under laws such as the Federal Land Policy and Management Act, Endangered Species Act, National Environmental Policy Act and Outer Continental Shelf Lands Act, these bureaus have certain authority over our operations on federal lands, particularly in the Rocky Mountains and deepwater Gulf of Mexico; · the Office of Natural Resources Revenue, which under the Federal Oil and Gas Royalty Management Act of 1982 has certain authority over our payment of royalties, rentals, bonuses, fines, penalties, assessments, and other revenue; · the US Environmental Protection Agency (EPA) and the Occupational Safety and Health Administration (OSHA), which under laws such as the Comprehensive Environmental Response, Compensation and Liability Act, as amended, the Resource Conservation and Recovery Act, as amended, the Oil Pollution Act of 1990, the Clean Air Act, the Clean Water Act, and the Occupational Safety and Health Act have certain authority over environmental, health and safety matters affecting our operations as discussed below; 24 Table of Contents · the Federal Energy Regulatory Commission (FERC), which under laws such as the Energy Policy Act of 2005 has certain authority over the marketing and transportation of crude oil and natural gas we produce onshore and from the deepwater Gulf of Mexico; and · the Department of Transportation (DOT), which has certain authority over the transportation of products, equipment and personnel necessary to our onshore US and deepwater Gulf of Mexico operations. Other US federal agencies with certain authority over our business include the Internal Revenue Service (IRS) and the SEC. In addition, we are governed by the rules and regulations of the NYSE, upon which shares of our common stock are traded. On May 17, 2010, the BLM issued a revised oil and gas leasing policy that requires, among other things, a more detailed environmental review prior to leasing oil and natural gas rights, increased public engagement in the development of master leasing and development plans prior to leasing areas where intensive new oil and gas development is anticipated, and a comprehensive parcel review process. The EPA has issued the Final Mandatory Reporting of Greenhouse Gases Rule, which requires many suppliers of fossil fuels or industrial chemicals, manufacturers of vehicles and engines, and other facilities that emit 25,000 metric tons or more of carbon dioxide equivalent per year to begin collecting greenhouse gas (GHG) emissions data under a new reporting system that went into effect on January 1, 2010.The first annual report was due September 30, 2011. In November 2010, the EPA issued final regulations requiring the annual reporting of GHG emissions from qualifying facilities in the upstream oil and natural gas sector, including onshore production (Subpart W). Substantially all of our onshore US properties will be subject to the subpart W reporting requirements. On July 28, 2011, the EPA issued proposed rules that would subject all oil and gas operations (production, processing, transmission, storage and distribution) to regulation under the New Source Performance Standards (NSPS) and National Emission Standards for Hazardous Air Pollutants programs. The EPA proposed rules also include NSPS standards for completions of hydraulically fractured gas wells which would be applicable to newly drilled and fractured wells as well as existing wells that are refractured. Further, the proposed rules include maximum achievable control technology standards for certain equipment not currently subject to such standards.Final action on the proposed rules is expected no later than February 28, 2012. Most of the states within which we operate have separate agencies with authority to regulate related operational and environmental matters.Examples of such regulation on the operational side include the Greater Wattenberg Area Special Well Location Rule 318A (Rule 318A), which was adopted by the Colorado Oil and Gas Conservation Commission (COGCC) to address oil and gas well drilling, production, commingling and spacing in Wattenberg. On August 9, 2011, the COGCC approved amendments to Rule 318A. The amendments, which became effective on October 1, 2011, remove the limit on the number of wells which can produce from a particular formation, allowing wellbore spacing units and permitting wells to cross section lines. The amendments also address areas such as infill drilling, water sampling and waste management plans. On the environmental side, Colorado Regulation Seven and requirements for storm water management plans were adopted by the Colorado Department of Environmental Quality, under delegation from the EPA, to regulate air emissions, water protection and waste handling and disposal relating to our oil and gas exploration and production. On October 3, 2011, Governor Tom Corbett of Pennsylvania announced his plan for state oversight of the Marcellus Shale natural gas industry. His plan includes numerous recommendations recently proposed by the Marcellus Shale Advisory Commission. Standards related to unconventional drilling would include increases in well setback distances, increases in bonding requirements, increases in penalties, expansion of the distance from a well for which a driller can be liable for environmental damage, and broadening of the Department of Environmental Protection’s authority to withhold or revoke permits. The plan also allows for an impact fee, which would be adopted by counties for use by local communities experiencing the actual impacts of drilling. The fee will be used by local governments, counties and state agencies that are involved in Marcellus Shale natural gas drilling. We are monitoring rule-making activities of the Pennsylvania legislature to assess the possible impact any recommendations could have on our business. Enactment of an impact fee and/or other proposals would likely result in a lower rate of return on our development project. In December 2011, the West Virginia legislature passed, and the governor signed, the Natural Gas Horizontal Wells Control Act, which, among other things, provides for increased well permit fees, well location restrictions, well site safety, public notice requirements for municipalities, and regulations regarding water use and wastewater handling. Some of the counties and municipalities within which we operate have adopted regulations or ordinances that impose additional restrictions on our oil and gas exploration and production.An example is Garfield County, Colorado, which provides local land and road use restrictions affecting our Piceance Basin operations and requires us to post bonds to secure any restoration obligations. Environmental MattersAs a developer, owner and operator of crude oil and natural gas properties, we are subject to various federal, state, local and foreign country laws and regulations relating to the discharge of materials into, and the protection of, the environment. We must take into account the cost of complying with environmental regulations in planning, designing, drilling, operating and abandoning wells. In most instances, the regulatory requirements relate to the handling and disposal of drilling and production waste products, water and air pollution control procedures, and the remediation of petroleum-product contamination. 25 Table of Contents Under state and federal laws, we could be required to remove or remediate previously disposed wastes, including wastes disposed of or released by us or prior owners or operators in accordance with current laws or otherwise, to suspend or cease operations in contaminated areas, or to perform remedial well plugging operations or cleanups to prevent future contamination. The EPA and various state agencies have limited the disposal options for hazardous and non-hazardous wastes. The owner and operator of a site, and persons that treated, disposed of or arranged for the disposal of hazardous substances found at a site, may be liable, without regard to fault or the legality of the original conduct, for the release of a hazardous substance into the environment. The EPA, state environmental agencies and, in some cases, third parties are authorized to take actions in response to threats to human health or the environment and to seek to recover from responsible classes of persons the costs of such action. Furthermore, certain wastes generated by our crude oil and natural gas operations that are currently exempt from treatment as hazardous wastes may in the future be designated as hazardous wastes and, therefore, be subject to considerably more rigorous and costly operating and disposal requirements. See Item 1A. Risk Factors – We are subject to increasing governmental regulations and environmental requirements that may cause us to incur substantial incremental costs. Federal and state occupational safety and health laws require us to organize information about hazardous materials used, released or produced in our operations. Certain portions of this information must be provided to employees, state and local governmental authorities and local citizens. We are also subject to the requirements and reporting set forth in federal workplace standards. Certain state or local laws or regulations and common law may impose liabilities in addition to, or restrictions more stringent than, those described herein. We have made and will continue to make expenditures necessary to comply with environmental requirements. We do not believe that we have, to date, expended material amounts in connection with such activities or that compliance with such requirements will have a material adverse effect on our capital expenditures, earnings or competitive position. Although such requirements do have a substantial impact on the crude oil and natural gas industry, they do not appear to affect us to any greater or lesser extent than other companies in the industry. Hydraulic Fracturing ConcernsThe practice of hydraulic fracturing, especially the hydraulic fracturing processes associated with drilling in shale formations, has recently become the subject of significant focus among some environmentalists, regulators and the general public. Concerns over potential hazards associated with the use of hydraulic fracturing and its impact on the environment have been raised at all levels, including federal, state and local, as well as internationally. There have been reports associating hydraulic fracturing with groundwater contamination, improper waste disposal, poor air quality and earthquakes. Hydraulic fracturing requires the use and disposal of significant quantities of water, and public concern has been growing over its possible effects on drinking water supplies, as well as the adequacy of supply. Recently, there have been reports alleging contamination of drinking water supplies by chemicals linked to the hydraulic fracturing process. For example, in December 2011, the EPA issued a draft report which indicated that studies of a hydraulic fracturing site in Pavillion, Wyoming, not operated by Noble Energy, reportedly found hydraulic fracturing fluids and chemicals associated with natural gas production in deep water monitoring wells (Noble Energy has no interest in this field). The findings are not conclusive, and the EPA intends to submit its draft report to an independent scientific review panel. Our OperationsHydraulic fracturing techniques have been used by the industry for many years, and, currently, more than 90% of all oil and natural gas wells drilled in the US employ hydraulic fracturing. We strive to adopt best practices and industry standards and comply with all regulatory requirements regarding well construction and operation. For example, the qualified service companies we use to perform hydraulic fracturing, as well as our personnel, monitor rate and pressure to assure that the services are performed as planned. Our well construction practices include installation of multiple layers of protective steel casing surrounded by cement that are specifically designed and installed to protect freshwater aquifers by preventing the migration of fracturing fluids into aquifers.In the DJ Basin, we are in the process of securing additional water rights in support of our drilling program and implementing a pilot water recycling program. In the Marcellus Shale, our joint development agreement with CONSOL provides us with access to water resources which we believe will be adequate to execute our development program, and we anticipate the ability to recycle most of the water produced. We believe that these processes help ensure that hydraulic fracturing does not pose a meaningful risk to water supplies. Potential RulemakingAlthough hydraulic fracturing is regulated primarily at the state level, governments and agencies at all levels from federal to municipal are conducting studies and considering regulations.For example, in 2011, the US Secretary of Energy formed the Shale Gas Production Subcommittee (Subcommittee), a subcommittee of the Secretary of Energy Advisory Board. The Subcommittee was charged with making recommendations to improve the safety and environmental performance of hydraulic fracturing.On August 18, 2011, the Subcommittee issued its Ninety Day Report (Report), which focused exclusively on the production of natural gas (and some liquid hydrocarbons) from shale formations with hydraulic fracturing stimulation in either vertical or horizontal wells. The Subcommittee identified four primary areas of concern including possible water pollution, air pollution, disruption of the community during production, and potential for adverse impact on communities and ecosystems. The Subcommittee also set forth a list of recommendations addressing, among other areas, communications, air quality, protection of water supply and quality, disclosure of fracturing fluid composition, reduction of diesel fuel use, continuous development of best practices, and federal sponsorship of research and development with respect to unconventional gas.The Subcommittee issued its Final Report in November 2011 which recommends implementation of the Subcommittee’s recommendations by federal and state agencies.We will continue to monitor the impact the Subcommittee’s recommendations, and any resulting rule-making activities evolving at federal and state levels, could have on our exploration and development activities in shale formations. 26 Table of Contents The EPA has commenced a study of the potential environmental impact of hydraulic fracturing, with initial results of the study anticipated to be available by late 2012. In addition, the EPA’s recently-issued proposed rules subjecting oil and gas operations to regulation under the New Source Performance Standards will be applicable to newly drilled and fractured wells as well as existing wells that are refractured. We continue to monitor new and proposed legislation and regulations to assess the potential impact on our operations. We are currently evaluating the possible impact any proposed rules, such as those described above, could have on our business.Any additional federal, state or local restrictions on hydraulic fracturing that may be imposed in areas in which we conduct business could result in substantial incremental operating, capital and compliance costs as well as delay our ability to develop oil and gas reserves. Public DisclosureSeveral states have issued regulations requiring disclosure of certain information regarding the components used in the hydraulic-fracturing process. In 2011, the Texas Railroad Commission (RRC) adopted the Hydraulic Fracturing Chemical Disclosure rule, under which companies are required to provide a listing of chemical ingredients used to hydraulically fracture wells that are permitted by the RRC on or after February 1, 2012 on a public national chemical disclosure registry, FracFocus.org, operated jointly by the Interstate Oil & Gas Compact Commission and the Ground Water Protection Council. In December 2011, the COGCC adopted hydraulic fracturing fluid ingredient regulations requiring disclosure of all chemicals and establishing ways to protect proprietary information. The regulations allow disclosure through the FracFocus web site. The State of Wyoming also requires disclosure of the types and amounts of chemicals. Other states have proposed, or are considering, similar regulations which require specific disclosures by operators and/or outline requirements for construction and operation of wells and monitoring of well activity. We are currently providing voluntary disclosure information on FracFocus.org for the majority of our wells in Colorado and Wyoming and expect to expand our disclosures to comply with new state requirements and voluntarily disclose in all other areas in which we operate. Additional InformationSee: · Items 1. and 2. Business and Properties – Regulation; · Item 1A. Risk Factors – Federal or state hydraulic fracturing legislation could increase our costs or restrict our access to oil and gas reserves; · Item 1A. Risk Factors – Our ability to produce crude oil and natural gas economically and in commercial quantities could be impaired if we are unable to acquire adequate supplies of water for our drilling operations or are unable to dispose of or recycle the water we use economically and in an environmentally safe manner; · Item 1A. Risk Factors –We face various risks associated with the trend toward increased anti-development activity; and · Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Risk and Insurance Program. 27 Table of Contents Competition The crude oil and natural gas industry is highly competitive. We encounter competition from other crude oil and natural gas companies in all areas of operations, including the acquisition of seismic and lease rights on crude oil and natural gas properties and for the labor and equipment required for exploration and development of those properties. Our competitors include major integrated crude oil and natural gas companies, state-controlled national oil companies, independent crude oil and natural gas companies, service companies engaging in exploration and production activities, drilling partnership programs, private equity, and individuals. Many of our competitors are large, well-established companies. Such companies may be able to pay more for seismic and lease rights on crude oil and natural gas properties and exploratory prospects and to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Our ability to acquire additional properties and to discover reserves in the future will be dependent upon our ability to evaluate and select suitable properties and to consummate transactions in a highly competitive environment. See Item 1A. Risk Factors – We face significant competition and many of our competitors have resources in excess of our available resources. Geographical Data We have operations throughout the world and manage our operations by country. Information is grouped into five components that are all primarily in the business of crude oil, natural gas and NGL exploration, development and production: United States, West Africa, Eastern Mediterranean, North Sea, and Other International and Corporate. See Item 8. Financial Statements and Supplementary Data – Note 18. Segment Information. Employees Our total number of employees increased 6%, from 1,772 at December 31, 2010 to 1,876 at December 31, 2011, in support of our major development and exploration projects. The 2011 year-end employee count includes 135 foreign nationals working as employees in Ecuador, Israel, the UK, Equatorial Guinea, Cyprus, and Cameroon. We regularly use independent contractors and consultants to perform various field and other services. Offices Our principal corporate office is located at 100 Glenborough Drive, Suite 100, Houston, Texas 77067-3610. We maintain additional offices in Ardmore, Oklahoma; Denver, Colorado; and Canonsburg, Pennsylvania; and in China, Cameroon, Ecuador, Equatorial Guinea, Israel, Cyprus, Nicaragua, and the UK. Title to Properties We believe that our title to the various interests set forth above is satisfactory and consistent with generally accepted industry standards, subject to exceptions that would not materially detract from the value of the interests or materially interfere with their use in our operations. Individual properties may be subject to burdens such as royalty, overriding royalty and other outstanding interests customary in the industry. In addition, interests may be subject to obligations or duties under applicable laws or burdens such as production payments, net profits interest, liens incident to operating agreements and for current taxes, development obligations under crude oil and natural gas leases or capital commitments under PSCs or exploration licenses. On September 7, 2011, an intermediate appellate court (Superior Court) of Pennsylvania issued an opinion in Butler v. Powers regarding the meaning of a deed. As a result, traditional views of how ownership of shale gas is determined in that state have been called into question. The issue is whether shale gas is different from other natural gas and should be considered part of mineral rights, rather than oil and gas rights, because it is contained inside rock. An appeal of the decision has been filed with the Pennsylvania Supreme Court. At this time, no case law or interpretation of existing law has changed, nor has there been an indication that either the Superior Court or the Pennsylvania Supreme Court will seek to change existing law. Based upon our initial review, we believe that any adverse decision in the pending case would have minimal adverse impact upon the assets acquired from CONSOL. Available Information Our website address is www.nobleenergyinc.com. Available on this website under “Investors – Investors Menu – SEC Filings,” free of charge, are our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, Forms 3, 4 and 5 filed on behalf of directors and executive officers and amendments to those reports as soon as reasonably practicable after such materials are electronically filed with or furnished to the SEC. Alternatively, you may access these reports at the SEC’s website at www.sec.gov. Also posted on our website under “About Us – Corporate Governance”, and available in print upon request made by any stockholder to the Investor Relations Department, are charters for our Audit Committee; Compensation, Benefits and Stock Option Committee; Corporate Governance and Nominating Committee; and Environment, Health and Safety Committee. On October 25, 2011 our Board approved and adopted a revised Code of Business Conduct and Ethics. Copies of the revised Code of Business Conduct and Ethics, and the Code of Ethics for Chief Executive and Senior Financial Officers (the Codes) are posted on our website under the “Corporate Governance” section. Within the time period required by the SEC and the NYSE, as applicable, we will post on our website any modifications to the Codes and any waivers applicable to senior officers as defined in the applicable Code, as required by the Sarbanes-Oxley Act of 2002. 28 Table of Contents Item 1A. Risk Factors Described below are certain risks that we believe are applicable to our business and the oil and gas industry in which we operate. There may be additional risks that are not presently material or known. You should carefully consider each of the following risks and all other information set forth in this Annual Report on Form 10-K. If any of the events described below occur, our business, financial condition, results of operations, liquidity or access to the capital markets could be materially adversely affected. In addition, the current global economic and political environment intensifies many of these risks. Crude oil and natural gas prices are volatile and a substantial reduction in these prices could adversely affect our results of operations and the price of our common stock. Our revenues, operating results and future rate of growth depend highly upon the prices we receive for our crude oil and natural gas production. Historically, the markets for crude oil and natural gas have been volatile and are likely to continue to be volatile in the future. For example, the NYMEX daily average settlement price for the prompt month crude oil contract in 2011 ranged from a high of $113.93 per Bbl to a low of $75.76 per Bbl. The Brent daily average settlement price for the prompt month crude oil contract in 2011 ranged from a high of $126.65 per Bbl to a low of $93.33 per Bbl. The NYMEX monthly settlement price for the prompt month natural gas contract in 2011 ranged from a high of $4.85 per MMBtu to a low of $2.99 per MMBtu. Thus far in 2012, there have been further declines in natural gas futures and spot prices. For example, the NYMEX January 2012 and February 2012 natural gas contracts settled at $3.08 per MMBtu and $2.68 per MMBtu, respectively. In addition, the quantity of natural gas currently being stored is at historically high levels relative to prior years. The markets and prices for crude oil and natural gas depend on factors beyond our control, which factors include, among others: · economic factors impacting global gross domestic product growth rates; · global demand for crude oil and natural gas; · global factors impacting supply quantities of crude oil and natural gas; · the potential long-term impact of an abundance of natural gas from shale (such as that produced from our Marcellus Shale properties) on the global natural gas supply; · the potential expansion of the global LNG market, including potential exports from the US; · actions taken by foreign oil and gas producing nations; · political conditions and events (including instability or armed conflict) in crude oil or natural gas producing regions; · the level of global crude oil and natural gas inventories; · the price and level of imported foreign crude oil and natural gas; · the price and availability of alternative fuels, including coal, solar, wind, nuclear energy and biofuels; · the long-term impact of the use of natural gas as an alternative fuel on the crude oil market; · the availability of pipeline capacity and infrastructure; · the availability of crude oil transportation and refining capacity; · weather conditions; · demand for electricity as well as natural gas used as fuel for electricity generation; and · domestic and foreign governmental regulations and taxes. Continuance of the current low natural gas price environment, further declines in natural gas prices, lack of natural gas storage, or a significant decline in crude oil prices may have the following effects on our business: · reduction of our revenues, operating income and cash flows; · curtailment or shut-in of our natural gas production due to lack of transportation or storage capacity; · reduction in the amount of crude oil and natural gas that we can produce economically; · cause certain properties in our portfolio to become economically unviable; · cause us to delay or postpone some of our capital projects, including our horizontal Niobrara and Marcellus Shale, deepwater Gulf of Mexico, or international development projects; · cause significant reductions in our capital investment programs, resulting in a failure to develop our reserves; · limit our financial condition, liquidity, and/or ability to finance planned capital expenditures and operations; · limit our access to sources of capital, such as equity and long-term debt. In addition, lower commodity prices, including significant declines in the forward commodity price curves, may result in the following: · asset impairment charges resulting from reductions in the carrying values of our crude oil and/or natural gas properties at the date of assessment, such as occurred in 2009, 2010 and 2011; · additional counterparty credit risk exposure on commodity hedges; or · a reduction in the carrying value of goodwill. 29 Table of Contents Failure to effectively execute our major development projects could result in significant delays and/or cost over-runs, damage to our reputation, limitations on our growth and negative effects on our operating results, liquidity and financial position. We currently have an extensive inventory of major development projects, some of which will take several years before first production, such as Tamar, Alen, Gunflint, and Leviathan.Some of these projects, such as oil and gas projects offshore West Africa and the Eastern Mediterranean, have a great deal of complexity, including extensive subsea tiebacks to an FPSO or production platform, pressure maintenance systems, gas re-injection systems, onshore receiving terminals, or other specialized infrastructure. In addition, we have expanded our horizontal drilling program in the Niobrara formation and entered into an agreement for the joint development of substantial acreage in the Marcellus Shale. This level of development activity will require significant effort from our management and technical personnel as well as place additional requirements on our financial resources and internal financial controls. We may not have the ability to attract and/or retain the necessary number of personnel with the skills required to bring complicated projects to successful conclusions. In addition, we have increased dependency on third-party technology and service providers and other supply chain participants for these complex projects.Significant delays in delivery of essential items or performance of services, cost overruns, supplier insolvency, or other critical supply failure, could adversely affect development of our projects. We may not be able to compensate for, or fully mitigate, these risks. Concentration of our operations in a few core areas may increase our risk of production loss. Our operations are primarily concentrated in five core areas: the DJ Basin, the Marcellus Shale, and the deepwater Gulf of Mexico in the US, offshore West Africa, and the Eastern Mediterranean. These core areas provide most of our current crude oil and natural gas production, each of our major development projects, and most of our exploration potential. In the past several years, we have made several asset divestitures, including non-core, non-strategic assets in the Gulf of Mexico shelf and onshore US, to high-grade and focus our portfolio. We are currently considering the divestiture of additional, non-core onshore US assets from our portfolio. As a result of these portfolio changes, our operations and production are concentrated in fewer areas.Although none of these areas represented more than 28% of our 2011 total sales volumes, disruption of our business in one of these areas, such as from an accident, natural disaster, government intervention, or other event, would result in a greater impact on our production profile, cash flows and overall business plan than if we operated in a larger number of areas. We do not maintain business interruption (loss of production) insurance for all of our assets. Loss of production or limited access to reserves in one of our core operating areas could have a significant negative impact on our cash flows and profitability. Our international operations may be adversely affected by economic and political developments. We have significant international crude oil and natural gas operationscompared to companies we consider to be our peers, with approximately 47% of our 2011 total sales volumes coming from international operations, and will be increasing our exposure through our major development projects offshore West Africa and the Eastern Mediterranean. We are also conducting exploration activities in these and other international areas. Our operations may be adversely affected by political and economic developments, including the following: · renegotiation, modification or nullification of existing contracts, such as may occur pursuant to future proposals of Israel’s Interministerial Committee to Examine Government Policy on Israel’s Natural Gas Economy, or the hydrocarbons law enacted in 2006 by the government of Equatorial Guinea, which can result in an increase in the amount of revenues that the host government receives from production (government take) or otherwise decrease project profitability; · changes in taxation policies, such as occurred pursuant to the Oil Profits Taxation Law, 2011, which imposed additional income tax on oil and gas production in Israel, and the Finance Bill 2011, which increased the rate of the Supplementary Charge levied on oil and gas income in the UK; · loss of revenue, property and equipment as a result of actions taken by foreign crude oil and natural gas producing nations, such as expropriation or nationalization of assets or termination of contracts, such as the termination of our Block 3 PSC by the Ecuadorian government in 2010 pursuant to changes in Ecuador’s hydrocarbon law; · disruptions caused by territorial or boundary disputes in certain international regions, including the Eastern Mediterranean, where Lebanon has made claims related to our projects in Israeli waters and where in 2011 the Turkish government objected to exploratory activities conducted offshore the Republic of Cyprus, and in Central America where there is a dispute between Nicaragua and Colombia over the maritime border; · changes in drilling or safety regulations in other countries being considered as a result of the Deepwater Horizon Incident or other recent incidents that have occurred such as offshore Brazil and in China’s Bohai Bay, which could increase costs and development cycle time; · laws and policies of the US and foreign jurisdictions affecting foreign investment, taxation, trade and business conduct; · foreign exchange restrictions; 30 Table of Contents · international monetary fluctuations and changes in the relative value of the US dollar as compared with the currencies of other countries in which we conduct business, such as Israel and the UK; and · other hazards arising out of foreign governmental sovereignty over areas in which we conduct operations. Certain of these risks could be intensified by significant new discoveries in the Levant Basin, where we are currently conducting exploration activities, and other developing basins in the Eastern Mediterranean where there is remaining exploration potential. Large discoveries, such as Leviathan and Cyprus Block 12, may have impacts on global natural gas supplies. Such political and economic developments as mentioned above could have a negative impact on our results of operations and cash flows and reduce the fair values of our properties, resulting in impairment charges. Our operations may be adversely affected by civil disturbances, terrorist acts, regime changes, cross-border violence, war, piracy, or other conflicts that may occur in regions that encompass our operations. Violent acts resulting in loss of life and destruction of property occur frequently around the world. Many incidents are driven by civil, ethnic, religious or economic strife. In addition, the number of incidents attributed to various terrorist organizations, such as al-Qaida, has increased significantly.We operate in regions of the world that have experienced such incidents or are in close proximity to areas where violence has occurred including: US and Europe Within the last decade, violent acts have occurred which specifically targeted citizens and property of the US and other Western nations including the September 11, 2001 World Trade Center attack , the 2004 Madrid train bombing, the 2005 attack on London’s public transportation system, and the 2011 attacks in Oslo, Norway.Attacks on Western citizens and property occur not just on US and European soil, but worldwide. West AfricaIn the countries of West Africa there have been numerous acts of piracy, kidnapping, civil strife, regional conflict, cross-border violence, war, as well as violence associated with corruption, drug trafficking and regime changes. Most recently, in January 2012, Islamist militants in Nigeria killed hundreds of people and destroyed government buildings.Extreme violence in the Democratic Republic of the Congo has been attributed to exploitation and trade of conflict minerals. Middle EastCivil unrest, often accompanied by violence, has spread throughout the region. Protestors have demanded economic and political reforms, and to date, there have been several regime changes. Civil unrest could continue to spread throughout the region or grow in intensity, leading to regime changes resulting in governments that are hostile to the US, civil wars, or regional conflict.There have also been rising international tensions over Iran, which was censured by the United Nations over suspicions that it is trying to develop nuclear weapons. Certain countries have considered actions ranging from economic sanctions to pre-emptive strikes on suspected nuclear sites, and Iranian officials have threatened retaliation by, among other actions, closing the Strait of Hormuz, through which a significant portion of the global crude oil supply is transported. We monitor the economic and political environments of the countries in which we operate. However, we are unable to predict the occurrence of disturbances such as those noted above. In addition, we have limited ability to mitigate their impact. Civil disturbances, terrorist acts, regime changes, war, or conflicts, or the threats thereof, could have the following results, among others: · volatility in global crude oil prices which could negatively impact the global economy, resulting in slower economic growth rates, which could reduce demand for our products; · negative impact on the world crude oil supply if transportation avenues are disrupted, leading to further commodity price volatility; · capital market reassessment of risk and subsequent redeployment of capital to more stable areas making it more difficult for our partners to obtain financing for potential development projects; · difficulty in attracting and retaining qualified personnel to work in areas with potential for conflict; · inability of our personnel or supplies to enter or exit the countries where we are conducting operations; · disruption of our operations due to evacuation of personnel; · unpredictability of sales of our natural gas in Israel due to periodic disruption of Egyptian supply as a result of pipeline attacks; · inability to deliver our production due to disruption or closing of transportation routes; · reduced ability to export our production due to efforts of countries to conserve domestic resources; · damage to or destruction of our wells, production facilities, receiving terminals or other operating assets; · damage to or destruction of property belonging to our natural gas purchasers leading to interruption ofgas deliveries, claims of force majeure, and/or termination of natural gas sales contracts, resulting in a reduction in our revenues; 31 Table of Contents · inability of our service and equipment providers to deliver items necessary for us to conduct our operations resulting in a halt or delay in our planned exploration activities, delayed development of major projects, or shut-in of producing fields; · lack of availability of drilling rig, oilfield equipment or services if third party providers decide to exit the region; and · shutdown of a financial system, communications network, or power grid causing a complete disruption of our business activities. Loss of property and/or interruption of our business plans resulting from hostile acts could have a significant negative impact on our earnings and cash flow. In addition, we may not have enough insurance to cover any loss of property or other claims resulting from these risks. Our operations could be adversely affected by future changes in laws and regulations which may occur as a result of the Deepwater Horizon Incident and other recent incidents. In recent years, several significant oil spills have highlighted the dangers associated with exploration and production activities in deepwater. In 2010, the drilling rig Deepwater Horizon sank after a blowout and fire. The resulting leak caused a significant oil spill in the Gulf of Mexico. In 2011, leaks attributed to exploration and production activities occurred offshore the coast of Brazil and in China’s Bohai Bay. In the US, the legislative and regulatory response to the Deepwater Horizon Incident is ongoing. In 2010, the US Department of the Interior issued new rules designed to improve drilling and workplace safety, and various Congressional committees began pursuing legislation to regulate drilling activities and increase liability.In January 2011, the President’s National Commission on the BP Deepwater Horizon Oil Spill and Offshore Drilling released its report, recommending that the federal government require additional regulation and an increase in liability caps. In addition, the European Commission has recommended that new legislation be enacted to enhance the safety of offshore oil and gas activities. Additional regulatory review, slower permitting processes and increased oversight have resulted in longer development cycle time for our deepwater Gulf of Mexico projects. Cycle time is the length of time it takes for a project to progress from first discovery to first production, and longer development cycle times could result in lower rates of return on our investments. Increased regulation impacting our activities in the Gulf of Mexico could result in extensive efforts to ensure compliance and incremental compliance costs. A significant delay or cancellation of our planned Gulf of Mexico deepwater exploratory activities will reduce our longer term ability to replace reserves, resulting in a negative impact on production over time. To the extent current exploration activities are significantly delayed, a gap could occur in our long-term production profile with a negative impact on our operating results and cash flows. Additional legislation or regulation is being discussed which could require each company doing business in the Gulf of Mexico to establish and maintain a higher level of financial responsibility under its Certificate of Financial Responsibility (COFR), a certificate required by the Oil Pollution Act of 1990 which evidences a company’s financial ability to pay for cleanup and damages caused by oil spills. There have also been discussions regarding the establishment of a new industry mutual fund in which companies would be required to participate and which would be available to pay for consequential damages arising from an oil spill. These and/or other legislative or regulatory changes could require us to maintain a certain level of financial strength and may reduce our financial flexibility. Other countries are also considering additional regulation. In the European Union there have been demands for temporary bans on new deepwater drilling and/or additional safety regulation. Future legislation or regulation is also likely to result in substantial increases in civil or criminal fines or sanctions. Such fines or sanctions could well exceed the actual cost of containment and cleanup associated with a well incident or spill. We are monitoring legislative and regulatory developments; however, the full legislative and regulatory response to the Deepwater Horizon Incident and other oil spills is not yet known.Further expansion of safety and performance regulations or an increase in liability for drilling activities may have one or more of the following impacts on our business: · increase the costs of drilling exploratory and development wells; · cause delays in, or preclude, the development of our projects in the deepwater Gulf of Mexico or other locations, resulting in longer development cycle times; · result in additional operating costs; · divert our cash flows from capital investments in order to maintain minimum financial levels; · increase or remove liability caps for claims of damages from oil spills; · increase our share of civil or criminal fines or sanctions for actual or alleged violations if a well incident were to occur; and · limit our ability to obtain additional insurance coverage, at a level that balances the cost of insurance and our desired rates of return, to protect against any increase in liability. 32 Table of Contents Any of the above operating or financial factors may result in a reduction of our cash flows, profitability, and the fair value of our properties or reduce our financial flexibility. Because we strive to achieve certain levels of return on our projects, an increase in our financial responsibility could result in certain of our planned projects becoming uneconomic. Our entry into the Marcellus Shale through our joint venture with CONSOL will subject us to certain financial, operational and legal obligations and additional risks associated with crude oil and natural gas development activities in that region. On September 30, 2011, we finalized a joint venture arrangement with CONSOL where, among other things, we have agreed to develop significant acreage in the Marcellus Shale. This arrangement represents the entry into a new core area for us in which we have no prior operating experience. Under the arrangement, we purchased a 50% interest in CONSOL’s undeveloped acreage and have agreed to act as operator on a portion of the acreage. Additionally, we have committed to make significant capital expenditures, including a $2.1 billion Carried Cost Obligation, and have agreed to other operational and legal obligations. If we do not meet our financial commitments or perform our other obligations on a timely basis, our rights to participate in the joint venture, and our anticipated operations in the Marcellus Shale, could be adversely affected. We plan to drill numerous wells in the Marcellus Shale over a multi-year period. These activities will be subject to many risks including, among others: · development drilling in emerging resource plays such as the Marcellus Shale may not result in commercially productive quantities of crude oil and natural gas reserves; · we have no prior exploration and development experience in the Marcellus Shale and limited information regarding ultimate recoverable reserves and production decline rates; therefore, our estimates of economically recoverable quantities of crude oil and natural gas reserves may vary substantially and actual production, revenue and expenditures with respect to our reserves likely will vary, possibly materially, from estimates; · our operations in the Marcellus Shale will require significant additional attention and we may not be able to attract and/or retain personnel with the necessary skills to successfully carry out our joint development program; · our entry into the Marcellus Shale will place additional burdens on our financial resources and internal financial controls; · the high level of current and planned development activity in the Marcellus Shale may result in increased competition for drilling rigs and oilfield services such as hydraulic fracturing, gathering, processing and/or transportation, thus hindering our ability to develop our reserves and market our production; · significant activism in New York, Pennsylvania and West Virginia against oil and gas development activities, particularly regarding the use of hydraulic fracturing, could, among other things, delay or limit our access to crude oil and natural gas reserves; · additional environmental regulation or legislation could result in additional development and/or production costs; · potential enactment of local impact fees in Pennsylvania, such as recommended by the Marcellus Shale Advisory Committee and supported by the governor of Pennsylvania, and/or a severance tax in Pennsylvania, such as has been proposed by various groups in the past,would likely result in a lower rate of return on our development project;and · our inability to locate sufficient amounts of water, or dispose of or recycle water used in our operations, could hinder our ability to develop our reserves or increase our development and operating costs. We may not be able to compensate for or fully mitigate these risks. See Items 1. and 2. Business and Properties –Entry Into Marcellus Shale Joint Venture. The magnitude of our offshore Eastern Mediterranean discoveries will present financial and technical challenges for us due to the large-scale development requirements. In December 2011, we announced a significant natural gas discovery at the Block 12 prospect offshore Cyprus.Combined with previous significant discoveries at Tamar and Leviathan offshore Israel, these natural gas resources will require exporting to maximize economic value. We are currently evaluating potential development scenarios for Leviathan and Cyprus Block 12, some of which include export of surplus natural gas to Europe or Asia through development of LNG terminals or underwater pipelines. Each of these development options would require a multi-billion dollar investment and require a number of years to complete. We have a nearly 40% working interest in Leviathan and a 70% working interest in Cyprus Block 12. As a result, we will likely seek partners to provide technical and financial support as well as midstream and downstream expertise. Failure to execute a successful development scenario for Leviathan and Cyprus Block 12 could result in damage to our reputation, limit growth in value and have negative effects on our operating results. 33 Table of Contents Our ability to produce crude oil and natural gas economically and in commercial quantities could be impaired if we are unable to acquire adequate supplies of water for our drilling operations or are unable to dispose of or recycle the water we use economically and in an environmentally safe manner. Drilling activities require the use of fresh water. For example, the hydraulic fracturing process which we employ to produce commercial quantities of crude oil and natural gas from many reservoirs, including the DJ Basin and Marcellus Shale, require the use and disposal of significant quantities of water. In certain areas, there may be insufficient aquifer capacity to provide a local source of water for drilling activities. Water must be obtained from other sources and transported to the drilling site. Our inability to secure sufficient amounts of water, or to dispose of or recycle the water used in our operations, could adversely impact our operations in certain areas. Moreover, the imposition of new environmental initiatives and regulations could include restrictions on our ability to conduct certain operations such as hydraulic fracturing or disposal of waste, including, but not limited to, produced water, drilling fluids and other wastes associated with the exploration, development or production of natural gas. Compliance with environmental regulations and permit requirements governing the withdrawal, storage and use of surface water or groundwater necessary for hydraulic fracturing of wells may increase our operating costs and cause delays, interruptions or termination of our operations, the extent of which cannot be predicted, all of which could have an adverse effect on our operations and financial condition. See Items 1. and 2. Business and Properties – Hydraulic Fracturing. The marketability of our DJ Basin, Marcellus Shale, and deepwater Gulf of Mexico production is dependent upon transportation and processing facilities over which we may have no control. The marketability of our production from the DJ Basin, Marcellus Shale, and deepwater Gulf of Mexico depends in part upon the availability, proximity and capacity of pipelines, natural gas gathering systems and processing facilities. We deliver crude oil and natural gas produced from these areas through gathering systems and pipelines, some of which we do not own. The lack of availability of capacity on third-party systems and facilities could reduce the price offered for our production or result in the shut-in of producing wells or the delay or discontinuance of development plans for properties. Although we have some contractual control over the transportation of our production through firm transportation arrangements, third-party systems and facilities may be temporarily unavailable due to market conditions or mechanical or other reasons, including adverse weather conditions. Activist or other efforts may delay or halt the construction of additional pipelines or facilities. Third-party systems and facilities may not be available to us in the future at a price that is acceptable to us. Any significant change in market factors or other conditions affecting these infrastructure systems and facilities, as well as any delays in constructing new infrastructure systems and facilities, could delay production, thereby harming our business and, in turn, our financial condition, results of operations and cash flows. Our operations require us to comply with a number of US and international laws and regulations, violations of which could result in substantial fines or sanctions and/or impair our ability to do business. Our operations require us to comply with a wide variety of US and international laws and regulations, such as those involving anti-corruption, competition and antitrust, anti-boycott, exportcontrol, marketing, environmental and/or taxation. For example, the US Foreign Corrupt Practices Act (FCPA) and similar laws and regulations enacted or promulgated by countries pursuant to the 1997 Organization for Economic Co-operation and Development (OECD) Anti-Bribery Convention generally prohibit improper payments to foreign officials for the purpose of obtaining or keeping business. The scope and enforcement of anti-corruption laws and regulations may vary. The UK Bribery Act of 2010, which became effective in 2011, is broader in scope than the FCPA and applies to public and private sector corruption and contains no facilitating payments exception. Violations of any such laws or regulations could result in substantial civil or criminal fines or sanctions. In addition, as we continue tofarm-in toexploration opportunities with new partners in new geographical locations, the risk of actual or alleged violation increases. Actual or alleged violations could damage our reputation, be expensive to defend, and impair our ability to do business. Mergers of businesses often require the approval of certain government or regulatory agencies and such approval could contain terms, conditions, or restrictions that would be detrimental to our business after a merger. US antitrust laws require waiting periods and even after completion of a merger, governmental authorities could seek to block or challenge a merger as they deem necessary or desirable in the public interest. We have merged with or acquired other companies in the past. Prevention of a merger by antitrust laws could impair our ability to do business. Indebtedness may limit our liquidity and financial flexibility. As of December 31, 2011, we had $4.5 billion of debt, of which $369 million is due within 12 months. Our indebtedness represented 38% of our total book capitalization (sum of debt plus shareholders’ equity) at December 31, 2011. Our indebtedness affects our operations in several ways, including the following: · a portion of our cash flows from operating activities must be used to service our indebtedness and is not available for other purposes; · we may be at a competitive disadvantage as compared to similar companies that have less debt; · a covenant contained in our Credit Agreement provides that our total debt to capitalization ratio (as defined) will not exceed 65% at any time, whichmay limit our ability to borrow additional funds, thereby affecting our flexibility in planning for, and reacting to, changes in the economy and in our industry; 34 Table of Contents · additional financing in the future for working capital, capital expenditures, acquisitions, general corporate or other purposes may have higher costs and more restrictive covenants; · changes in the credit ratings of our debt may negatively affect the cost, terms, conditions and/or availability of future financing, and lower ratings will increase the interest rate and fees we pay on our revolving credit facility; and · we may be more vulnerable to general adverse economic and industry conditions. We may incur additional debt in order to fund our exploration, development and acquisition activities. A higher level of indebtedness increases the risk that our financial flexibility may deteriorate and we may default on our debt obligations. Our ability to meet our debt obligations and service our debt depends on future performance. General economic conditions, crude oil and natural gas prices and financial, business and other factors will affect our operations and our future performance. Many of these factors are beyond our control and we may not be able to generate sufficient cash flow to pay the interest on our debt, and future working capital, borrowings and equity financing may not be available to pay or refinance such debt. See Item 8. Financial Statements and Supplementary Data – Note 12. Long-Term Debt. Our operations may be adversely affected by the European debt crisis. During 2011, the long term structural deficits in numerous European nations coupled with the deterioration of the economic outlook led the weaker nations to a liquidity and solvency crisis. Eurozone leaders have made numerous attempts to solve this debt crisis; but, to date a sustainable long term solution has not been implemented and much uncertainty remains. The crisis has had a negative impact on major European banks which historically were significant providers of credit to the energy sector, globally and in the US. On January 13, 2012, nine European nations had their credit ratings downgraded by Standard and Poor’s by at least one notch. Failure to successfully resolve the debt crisis could lead to significant losses for debt holders including major European banks and investors triggering additional capital requirements. In the worst case, the crisis could lead to the voluntary exit or expulsion of certain countries from the Euro currency block and/or a collapse of the Eurozone financial system. A break up of the Eurozone would be a deeply disruptive global economic event. The ongoing crisis continues to have a negative impact on the European economy. A prolonged downturn could disrupt the current US recovery and weaken global trade, hamper key emerging markets such as China and India, and result in another global recession with reduced demand and lower prices for the oil and gas we produce. A Eurozone debt crisis could have the following impacts, among others: ·disruption of the Euro currency system and/or changes in currency regimes; ·disruption of the payment and settlement system; ·severe inflation due to currency depreciation; ·loss of access to energy markets; ·sovereign and corporate defaults on euro-denominated debt; ·failures of banks or financial systems or reduced ability of banks to lend due to higher funding costs; ·devaluation of assets; and ·regional economic recession which could spread globally. The economic developments mentioned above could have a significant negative impact on our earnings, cash flows, access to capital, liquidity and financial position. Offshore development involves significant financial risks. We have ongoing major development projects in the deepwater Gulf of Mexico, offshore West Africa and offshore Eastern Mediterranean. In addition, we are conducting offshore exploration activities in these and other international locations. In certain areas or at certain times, there may be limited availability of suitable drilling rigs, drilling equipment, support vessels, and qualified operating personnel. Deepwater drilling rigs are typically subject to long-term contracts. In addition, frontier areas may lack the physical and oilfield service infrastructure necessary for production and transportation. As a result, development of an offshore discovery, such as Gunflint, Alen, Tamar, or Leviathan, may be a lengthy process and require substantial capital investment. Difficulty and delays in consistently obtaining drilling rigs and other equipment and services at acceptable rates may lead to project delay, increased costs, inability to meet delivery requirements, and/or inability to forecast production, which could prevent the realization of our targeted return on capital or lead to unexpected future losses. Deepwater frontier areas, especially in international locations, may lack the equipment and services necessary for rapid subsea intervention, containment, capture and shut-in capacity in the case of a well accident or spill. Spill containment and cleanup activities are costly. In addition, the resulting regulatory costs, civil or criminal fines or sanctions, results of third party lawsuits, as well as associated legal and support expenses, including costs to address negative publicity about us, could well exceed the actual costs of containment and cleanup. As a result, a well spill or accident could result in substantial liabilities for us, and have a significant negative impact on our earnings, cash flows, liquidity and financial position. 35 Table of Contents We are exposed to counterparty credit risk as a result of our receivables, hedging transactions and cash investments. We are exposed to risk of financial loss from trade, joint venture, and other receivables.We sell our crude oil, natural gas and NGLs to a variety of purchasers.In addition, we are the operator on a majority of our large joint venture development projects. As operator of the joint ventures, we pay joint venture expenses and make cash calls on our nonoperating partners for their respective shares of joint venture costs. These projects are capital cost intensive and, in some cases, a nonoperating partner may experience a delay in obtaining financing for its share of the joint venture costs. For example our partners in the Eastern Mediterranean must obtain financing for their share of significant development expenditures at Tamar and Leviathan, which potentially includes an LNG project and/or major underwater pipeline, and offshore Cyprus. In addition, some of our purchasers and joint venture partners are not as creditworthy as we are and may experience credit downgrades or liquidity problems that may hinder their ability to obtain financing. Counterparty liquidity problems could result in a delay in our receiving proceeds from commodity sales or reimbursement of joint venture costs. Credit enhancements have been obtained from some parties in the way of parental guarantees or letters of credit, including our largest crude oil purchaser; however, not all of our trade credit is protected through guarantees or credit support.Nonperformance by a trade creditor or joint venture partner could result in significant financial losses. Our hedging transactions expose us to risk of financial loss if a counterparty fails to perform under a derivative contract. During periods of falling commodity prices, our commodity derivative receivable positions increase, which increases our counterparty credit exposure. We conduct our hedging activities with a diverse group of highly-rated major banks and market participants, and we monitor and manage our level of financial exposure.We use master agreements which allow us, in the event of default, to elect early termination of all contracts with the defaulting counterparty. If we choose to elect early termination, all asset and liability positions with the defaulting counterparty would be “net settled” at the time of election. “Net settlement” refers to a process by which all transactions between counterparties are resolved into a single amount owed by one party to the other. We had almost $1.5 billion in cash and cash equivalents at December 31, 2011, a majority of which was invested in money market funds and short-term deposits with major financial institutions. We monitor the creditworthiness of the banks and financial institutions with which we invest and review the securities underlying our investment accounts. However, we are unable to predict sudden changes in solvency of our financial institutions. We monitor the creditworthiness of our trade creditors, joint venture partners, hedging counterparties and financial institutions on an ongoing basis. However, if one of them were to experience a sudden change in liquidity, it could impair their ability to perform under the terms of our contracts. We are unable to predict sudden changes in creditworthiness or ability to perform. Even if we do accurately predict sudden changes, our ability to negate the risk may be limited and we could incur significant financial losses. Commodity and interest rate hedging transactions may limit our potential gains. In order to reduce the impact of commodity price uncertainty and increase cash flow predictability relating to the marketing of our crude oil and natural gas, we enter into crude oil and natural gas price hedging arrangements with respect to a portion of our expected production. Our hedges, consisting of a series of derivative instrument contracts, are limited in duration, usually for periods of one to three years. While intended to reduce the effects of volatile crude oil and natural gas prices, such transactions may limit our potential gains if crude oil and natural gas prices rise over the price established by the arrangements. Global commodity prices fluctuated significantly in 2011. Such volatility challenges our ability to forecast and, as a result, it may become more difficult to manage our hedging program.In trying to manage our exposure to commodity price risk, we may end up hedging too much or too little, depending upon how our crude oil or natural gas volumes and our production mix fluctuate in the future. In addition, hedging transactions may expose us to the risk of financial loss in certain circumstances, including instances in which our production is less than expected; there is a widening of price basis differentials between delivery points for our production and the delivery point assumed in the hedge arrangement; the counterparties to our futures contracts fail to perform under the contracts; or a sudden unexpected event materially impacts crude oil or natural gas prices. We use interest rate derivative instruments to minimize the impact of interest rate fluctuations associated with anticipated debt issuances. Interest rates are also variable and we may also end up hedging too much or too little when we attempt to effectively fix cash flows related to interest payments on an anticipated debt issuance. We cannot assure that our hedging transactions will reduce the risk or minimize the effect of volatility in crude oil or natural gas prices or interest rates. See Item 8. Financial Statements and Supplementary Data – Note 10. Derivative Instruments and Hedging Activities. 36 Table of Contents The insurance we carry is insufficient to cover all of the risks we face, which could result in significant financial exposure. Exploration for and production of crude oil and natural gas can be hazardous, involving natural disasters and other unfortuitous events such as blowouts, well cratering, fire and explosion and loss of well control which can result in damage to or destruction of wells or production facilities, injury to persons, loss of life, or damage to property and the environment. Exploration and production activities are also subject to risk from political developments such asterrorist acts, piracy, civil disturbances, war, expropriation or nationalization of assets, which can cause loss of or damage to our property. As is customary with industry practices, we maintain insurance against many, but not all, potential perils confronting our operations and in coverage amounts and deductible levels that we believe to be economic. Consistent with that profile, our insurance program is structured to provide us financial protection from unfavorable loss severity resulting from damages to or the loss of physical assets or loss of human life, liability claims of third parties, and business interruption (loss of production) attributed to certain assets and including such occurrences as well blowouts and resulting oil spills, at a level that balances cost of insurance with our assessment of risk and our ability to achieve a reasonable rate of return on our investments. Although we believe the coverages and amounts of insurance carried are adequate and consistent with industry practice, we do not have insurance protection against all the risks we face, because we chose not to insure certain risks, insurance is not available at a level that balances the cost of insurance and our desired rates of return, or actual losses exceed coverage limits. We regularly review our risks of loss and the cost and availability of insurance and revise our insurance program accordingly. We expect the future availability and cost of insurance to be impacted by such events as the 2011 earthquake and subsequent tsunami in Japan and the 2010 Deepwater Horizon Incident.Impacts could include: tighter underwriting standards, limitations on scope and amount of coverage, and higher premiums, and will depend, in part, on future changes in laws and regulations regarding exploration and production activities in the Gulf of Mexico and other areas in which we operate, including possible increases in liability caps for claims of damages from oil spills.We will continue to monitor the legislative and regulatory response to the Deepwater Horizon Incident and its impact on the insurance market and our overall risk profile, and adjust our risk and insurance program to provide protection, at a level that we can afford considering the cost of insurance and our desired rates of return, against disruption to our operations and cash flows. If an event occurs that is not covered by insurance or not fully protected by insured limits, it could have a significant adverse impact on our financial condition, results of operations and cash flows. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Risk and Insurance Program. Failure to fund continued capital expenditures could adversely affect our properties. Our exploration, development, and acquisition activities require substantial capital expenditures especially in the case of our major development projects, such as the horizontal Niobrara and Marcellus Shale drilling programs, Gunflint, Alen, Tamar, and Leviathan. In addition, our CONSOL Carried Cost Obligation requires us to pay one-third of CONSOL’s working interest share of certain future drilling and completion costs, up to approximately $2.1 billion, generally during periods in which average Henry Hub natural gas prices are above $4.00 per MMBtu. Major offshore projects have a long development cycle time, which means that development spending occurs for several years before the project begins producing and generating cash flow. Historically, we have funded our capital expenditures through a combination of cash flows from operations, our revolving bank credit facility, debt issuances, and occasional sales of non-strategic assets. Future cash flows from operations are subject to a number of variables, such as the level of production from existing wells, prices of crude oil and natural gas, and our success in finding, developing and producing new reserves. If revenues were to decrease as a result of lower crude oil and natural gas prices or decreased production, and/or our access to debt or capital were limited, we would have a reduced ability to replace our reserves, resulting in lower production over time. If our cash flows from operations are not sufficient to meet our obligations and fund our capital investment program, we may not be able to access capital markets on an economic basis to meet these requirements. If we are not able to fund our capital expenditures, our ownership interests in some properties might be reduced or forfeited as a result. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – 2012 Capital Investment Program. Derivatives regulation included in current or proposed financial legislation and rulemakingcould impede our ability to manage business and financial risks by restricting our use of derivative instruments as hedges against fluctuating commodity prices and interest rates. The Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act), which was passed by Congress and signed into law in July 2010, contains significant derivatives regulation, including a requirement that certain transactions be cleared on exchanges and a requirement to post cash collateral (commonly referred to as “margin”) for such transactions. The Act provides for a potential exception from these clearing and cash collateral requirements for commercial end-users, such as us, and it includes a number of defined terms that will be used in determining how this exception applies to particular derivative transactions and the parties to those transactions.The Act requires the Commodities Futures and Trading Commission (CFTC) to promulgate rules to define these terms, and final definitions will determine which entities will face additional requirements for clearing, trading and posting of margin. However, the process is incomplete and we are unsure what the final definitions will be or how these definitions will apply to us. 37 Table of Contents We use crude oil and natural gas derivative instruments with respect to a portion of our expected production in order to reduce the impact of commodity price uncertainty and enhance the predictability of cash flows relating to the marketing of our production and in support of our capital investment program. We use interest rate derivative instruments to minimize the impact of interest rate fluctuations associated with anticipated debt issuances. As commodity prices increase or interest rates decrease, our derivative liability positions increase; however, given our current investment grade status, none of our current derivative contracts require the posting of margin or similar cash collateral when there are changes in the underlying commodity prices or interest rates that are referred to in these contracts. Depending on the rules and definitions adopted by the CFTC, we could be required to post significant amounts of cash collateral with our dealer counterparties for our derivative transactions.A sudden, unexpected margin call triggered by rising commodity prices or falling interest rates would have an immediate negative impact on our business plan, forcing us to divert capital from exploration, development and production activities. Requirements to post cash collateral could not only cause significant liquidity issues by reducing our flexibility in using our cash and other sources of funds such as our credit facility, but could also cause us to incur additional debt.In addition, a requirement for our counterparties to post cash collateral would likely result in additional costs being passed on to us, thereby decreasing the effectiveness of our hedges and our profitability. In addition, the final CFTC rules may also require the counterparties to our derivative instruments to spin off some of their derivative activities to a separate entity, which may not be as creditworthy as the current counterparty. Increased banking regulation could result in reduced access to traditional sources of funding and limit our growth. In response to the global economic crisis of 2008, banking regulation has increased. New regulation includes the Basel III rules issued by the Basel Committee on Banking Supervision and the Final Report of the UK’s Independent Commission on Banking (also known as the Vickers Report). These, and other potential regulations being considered by governing bodies in the US and other countries, are expected to impact the amount of capital required to be held by banks and the nature of such capital. As a result, traditional lending practices could change, resulting in more restricted access to funds or reduced availability of funds at rates and terms we consider to be economic. Increased regulation could also negatively impact the project finance market, even for investment grade companies such as we are, and reduce our ability to obtain funding for the capital requirements of future major development projects, such as a potential LNG project. Inability of us and/or our partners to obtain financing could result in delay or cancellation of future development projects, thus limiting our growth and future cash flows. Slower global economic growth rates may materially adversely impact our operating results and financial position. The recovery from the global economic crisis of 2008 and resulting recession has been slow and uneven. Market volatility and reduced consumer demand have increased economic uncertainty, and the current global economic growth rate is slower than what was experienced in the years leading up to the crisis. A significant number of developed countries are constrained by long term structural government budget deficits and international financial markets and credit rating agencies are pressing for budgetary reform and discipline. This need for fiscal discipline is balanced by calls for continuing government stimulus and social spending as a result of the impacts of the global economic crisis. As major countries implement government fiscal reform, such measures if they are undertaken too rapidly, could further undermine economic recovery, reducing demand and slowing growth. Impacts of the crisis could spread to China and other emerging markets, which have fueled global economic development in recent years, slowing their growth rates, reducing demand, and resulting in further drag on the global economy. Global economic growth drives demand for energy from all sources, including fossil fuels.A lower future economic growth rate is likely to result in decreased demand growth for our crude oil and natural gas production. A decrease in demand, notwithstanding impacts from other factors, could potentially result in lower commodity prices, which would reduce our cash flows from operations, our profitability and our liquidity and financial position. We face various risks associated with current global populist movements. During 2011, due in part to the upheaval and uncertainty caused by global economic events including the financial crisis and resulting recession that began in 2008, higher unemployment, and government austerity measures, populist movements have appeared worldwide. Populist movements are directed against perceived economic and social inequality. For example, in 2011, the “Occupy Movement”, originally directed against Wall Street in New York City, spread to other cities in the US and multiple countries.The Occupy Movement generally is anti-capitalism and anti-business and has targeted global corporations including financial institutions. During 2011, demonstrators picketed at two ports on the US West Coast, shutting down shipping terminals for up to 24 hours in support of union workers. In many situations, social media channels have been used to organize protestors quickly, making it more difficult to fully prepare for protest activities. Populist activities could result in the following: · increased regulation of our business; · increased regulation of the banking industry; 38 Table of Contents · increased corporate income taxes; and · reduced access to shipping or other transportation services. Our need to incur costs associated with responding to these initiatives or complying with any resulting new legal or regulatory requirements resulting from these activities that are substantial and not adequately provided for, could increase our costs of doing business, reduce our financial flexibility and otherwise have a material adverse effect on our business, financial condition and results of operations. We face various risks associated with the trend toward increased anti-development activity. Opposition toward oil and gas drilling and development activity has been growing globally and is particularly pronounced in certain countries in the OECD, including the US, the UK and Israel.Companies in the oil and gas industry, such as us, are often the target of activist efforts from both individuals and non-governmental organizations regarding safety, human rights, environmental compliance and business practices.Anti-development activists are working to, among other things, reduce access to federal and state government lands, delay or cancel certain projects such as offshore drilling, shale development, and pipeline construction, and limit or ban the use of hydraulic fracturing. For example, environmental activists have challenged decisions to grant air-quality permits for offshore drilling and have advocated for increased regulations on shale drilling and hydraulic fracturing in the US. In addition, the use of social media channels can be used to cause rapid, widespread reputational harm. Future activist efforts could result in the following: · delay or denial of drilling permits; · shortening of lease terms or reduction in lease size; · restrictions on installation or operation of gathering or processing facilities; · restrictions on the use of certain operating practices, such as hydraulic fracturing; · reduced access to water supplies or restrictions on water disposal; · limited access or damage to or destruction of our property; · legal challenges or lawsuits; · increased regulation of our business; · damaging publicity about us; · increased costs of doing business; · reduction in demand for our products; and · other adverse effects on our ability to develop our properties and expand production. Our need to incur costs associated with responding to these initiatives or complying with any resulting new legal or regulatory requirements resulting from these activities that are substantial and not adequately provided for, could have a material adverse effect on our business, financial condition and results of operations. We face significant competition and many of our competitors have resources in excess of our available resources. We operate in the highly competitive areas of crude oil and natural gas exploration, exploitation, acquisition and production. We face intense competition from: · large multi-national, integrated oil companies; · state-controlled national oil companies; · US independent oil and gas companies; · service companies engaging in exploration and production activities; and · private oil and gas equity funds. We face competition in a number of areas such as: · seeking to acquire desirable producing properties or new leases for future exploration; · marketing our crude oil and natural gas production; · seeking to acquire the equipment and expertise necessary to operate and develop properties; and · attracting and retaining employees with certain skills. Many of our competitors have financial and other resources substantially in excess of those available to us. Such companies may be able to pay more for seismic and lease rights on crude oil and natural gas properties and exploratory prospects and to define, evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. This highly competitive environment could have an adverse impact on our business. 39 Table of Contents Our operations may be adversely affected by changes in the fiscal regimes and government policies and regulation of oil and gas development in the countries in which we operate. Fiscal regimes impact oil and gas companies through laws and regulations governing royalties, taxes, resource access, or level of government participation in oil and gas projects. We operate in the US and other countries whose fiscal regimes may change over time. For example, in 2011 in the UK and Israel, we witnessed higher tax rates applicable to our operations.Changes in fiscal regimes result in an increase or decrease in the amount of government take, and a corresponding decrease or increase in the revenues of an oil and gas company operating in that particular country. Many countries are currently experiencing fiscal problems, sustained structural government budget deficits and lower tax revenues triggered by the lingering effects of the global economic crisis of 2008, associated recession and current slower economic growth rates. Higher unemployment and slower growth rates, coupled with a reduced tax base, have resulted in reduced government revenues, while government expenditures continue to grow due to the costs of entitlements, subsidies and economic stimulus programs. Many countries have generated significant budget deficits and sovereign debt levels with some approaching insolvency. Demands on certain governments to undertake austerity measures in response to the European debt crisis have resulted in increased social unrest. Due to pressures from financial markets, local constituents as well as the OECD to address these negative fiscal situations and initiate deficit reduction measures, many governments are seeking additional revenue sources, including increases in government take from oil and gas projects. For example, the American Jobs Act of 2011 (American Jobs Act), proposed by the President of the United States, contains various measures, including tax increases and other revenue-raising proposals, designed to reduce the federal deficit by $3 trillion. If enacted as proposed, these measures would increase the tax expense on oil and gas companies through: the repeal of percentage depletion for oil and natural gas properties, the deferral of expensing intangible drilling and development costs, the inability to expense costs of certain domestic production activities, and a lengthening of the amortization period for certain geological and geophysical expenditures. It is likely that some of these proposals to increase taxes on the oil and gas industry will continue to be reviewed by the US Congress in future years. In Israel, the Interministerial Committee to Examine Government Policy on Israel’s Natural Gas Economy has been charged with the task of proposing a government policy for developing the natural gas economy in Israel. Objectives include ensuring energy security for the economy, encouraging competition among various sectors in the local economy, and generating economic and political benefits for Israel.Among other things, the Interministerial Committee will examine the best policy for safeguarding reserves to provide for local consumption and for exporting natural gas. The Interministerial Committee is expected to present its recommendations by February 29, 2012. We are monitoring the activities of the Interministerial Committee to assess the possible impact any recommendations could have on our business.Certain change in Israel’s market, fiscal, and/or regulatory regimes occurring as a result of Interministerial Committee recommendations could delay or reduce the profitability of our Tamar and/or Leviathan projects and render future exploration and development projects uneconomic. During 2011, the Israeli Antitrust Commissioner initiated review of the Israeli domestic gas market and participation in offshore blocks and leases.The Commissioner has publically expressed concerns regarding ownership concentration on exploration blocks and development projects and its potential impacts on a competitive natural gas price environment and end user electricity costs. We are cooperating with the Commission’s review and, at this time, cannot predict the outcome. Restrictions on resource access or controls over pricing could have a negative impact on our business including reduction on future growth rates, profitability and cash flows. Changes in fiscal regimes have long-term impacts on our business strategy, and uncertainty makes it more difficult to formulate capital investment programs. The implementation of new, or the modification of existing, laws or regulations impacting the amount of government take could disrupt our business plans and negatively impact our operations in the following ways, among others: · restrict resource access or lease holding · reduce exploration activities, which could have a long-term negative impact on the quantities of proved reserves we record and inhibit future production growth; · have a negative impact on the ability of us and/or our partners to obtain project financing; · cause delay in or cancellation of development plans, which could also have a long-term negative impact on the quantities of proved reserves we record and inhibit future production growth; · reduce the profitability of our projects, resulting in decreases in net income and cash flows with the potential to make future investments uneconomical; · result in current projects becoming uneconomic, to the extent fiscal changes are retroactive, thereby reducing the amount of proved reserves we record and cash flows we receive, and possibly resulting in asset impairment charges; · require that valuation allowances be established against deferred tax assets, with offsetting increases in income tax expense, resulting in decreases in net income; · restrict our ability to compete with imported volumes of crude oil or natural gas; and/or · adversely affect the price of our common stock. 40 Table of Contents We are subject to increasing governmental regulations and environmental requirements that may cause us to incur substantial incremental costs. From time to time, in varying degrees, political developments and federal and state laws and regulations affect our operations. In particular, price controls, taxes and other laws relating to the crude oil and natural gas industry, changes in these laws and changes in administrative regulations have affected and in the future could affect crude oil and natural gas production, operations and economics. We cannot predict how agencies or courts will interpret existing laws and regulations or the effect these adoptions and interpretations may have on our business or financial condition. Our business is subject to laws and regulations promulgated by international, federal, state and local authorities relating to the exploration for, and the development, production and marketing of, crude oil and natural gas, as well as safety matters. Legal requirements are frequently changed and subject to interpretation and we are unable to predict the ultimate cost of compliance with these requirements or their effect on our operations. We may be required to make substantial expenditures to comply with governmental laws and regulations. Our operations are subject to complex international, federal, state and local environmental laws and regulations including, for example, in the case of federal laws, the Comprehensive Environmental Response, Compensation and Liability Act, as amended, the Resource Conservation and Recovery Act, as amended, the Oil Pollution Act of 1990, the Clean Air Act, the Clean Water Act and the Occupational Safety and Health Act. Environmental laws and regulations change frequently and the implementation of new, or the modification of existing, laws or regulations could negatively impact our operations. The discharge of natural gas, crude oil, or other pollutants into the air, soil or water may give rise to substantial liabilities on our part to government agencies and third parties and may require us to incur substantial costs of remediation. In addition, we may incur costs and penalties in addressing regulatory agency procedures involving instances of possible non-compliance. See Items 1. and 2. Business and Properties – Regulations. Federal or state hydraulic fracturing legislation could increase our costs or restrict our access to oil and gas reserves. Hydraulic fracturing using fluids other than diesel is currently exempt from regulation under the federal Safe Drinking Water Act, butopponents of hydraulic fracturing have called for further study of the technique’s environmental effects and, in some cases, a moratorium on the use of the technique. Several proposals have been submitted to Congress that, if implemented, would subject all hydraulic fracturing to regulation under the Safe Drinking Water Act. Further, the EPA’s Office of Research and Development (ORD) is conducting a scientific study to investigate the possible relationships between hydraulic fracturing and drinking water. The ORD expects to have the initial study results available by late 2012. Several states are considering legislation to regulate hydraulic fracturing practices, including restrictions on its use in environmentally sensitive areas. Some municipalities have significantly limited or prohibited drilling activities, or are considering doing so. Although it is not possible at this time to predict the final outcome of the ORD’s study or the requirements of any additional federal or state legislation or regulation regarding hydraulic fracturing, any new federal or state, or local restrictions on hydraulic fracturing that may be imposed in areas in which we conduct business, such as the DJ Basin or Marcellus Shale areas, could significantly increase our operating, capital and compliance costs as well as delay or halt our ability to develop oil and gas reserves. See Items 1. and 2. Business and Properties – Hydraulic Fracturing. The adoption of GHG emission or other environmental legislation could result in additional operating costs, create delays in our obtaining air pollution permits for new or modified facilities, and reduce demand for the crude oil and natural gas we produce. In recent years, each house of Congress has considered legislation to address GHG emissions, such as the American Clean Energy and Security Act of 2009, also known as the Waxman-Markey Bill, passed by the House of Representatives, and The Clean Energy Jobs and American Power Act, or the Boxer-Kerry Bill, introduced to the Senate. Future legislation could include mandatory carbon dioxide emissions goals, measures to encourage use of renewable energy over fossil-based fuels, higher penalties and fines for violations of various environmental laws, or other regulations designed to curb GHG emissions. One measure considered frequently has been the establishment of a “cap and trade” system for restricting GHG emissions in the US. Under such system, certain sources of GHG emissions would be required to obtain GHG emission “allowances” corresponding to their annual emissions of GHGs. The number of emission allowances issued each year would decline as necessary to meet overall emission reduction goals. As the number of GHG emission allowances declines each year, the cost or value of allowances would be expected to escalate significantly. The EPA issued GHG monitoring and reporting regulations that went into effect January 1, 2010, and, as amended, required reporting by regulated facilities by September 30, 2011 and annually thereafter.Beyond measuring and reporting, the EPA issued an “Endangerment Finding” under section 202(a) of the Clean Air Act, concluding GHG pollution threatens the public health and welfare of current and future generations.The EPA has issued final regulations requiring petroleum and natural gas operators meeting a certain emissions threshold to report their GHG emissions to the EPA (Subpart W). The EPA has indicated that it will use data collected through the reporting rules to decide whether to promulgate future GHG limits. 41 Table of Contents Since approximately 62% of our total 2011 crude oil and NGL production and 48% of our total 2011 natural gas production derive from the US, any laws or regulations that may be adopted to restrict or reduce emissions of US GHGs could require us to incur additional operating costs, increase our development cycle time, and have an adverse effect on demand for the crude oil and natural gas we produce. In addition, we could be required to make significant capital expenditures to comply with new environmental legislation, which would cause us to divert capital from exploration, development and production activities. A change in US energy policy can have a significant impact on our operations and profitability. US energy policy and laws and regulations could change quickly.Currently, substantial uncertainty exists about the nature of potential rules and regulations that could impact the sources and uses of energy in the US.We design our exploration and development strategy and related capital investment programs years in advance. As a result, we are hindered in our ability to plan, invest and respond to potential changes in our business. This can result in a reduction of our cash flows and profitability to the extent we are unable to respond to sudden or significant changes in our operating environment due to changes in US energy policy. Exploration, development and production risks and natural disasters could result in liability exposure or the loss of production and revenues. Ouroperations are subject to hazards and risks inherent in the drilling, production and transportation of crude oil and natural gas, including: · injuries and/or deaths of employees, supplier personnel, or other individuals; · pipeline ruptures and spills; · fires; · explosions, blowouts and well cratering; · equipment malfunctions and/or mechanical failure on high-volume, high-impact wells; · leaks or spills occurring during the transfer of hydrocarbons from an FPSO to an oil tanker; · formations with abnormal pressures and basin subsidence; · release of pollutants; · surface spillage of, or contamination of groundwater by, fluids used in hydraulic fracturing operations; · security breaches, piracy, or terroristic acts; · theft of oilfield equipment and supplies, especially in areas of increased activity such as the DJ Basin and Marcellus Shale; · hurricanes which could affect our operations in areas such as the Gulf Coast and deepwater Gulf of Mexico, and cyclones, which could affect our operations offshore China; · volcanoes which could affect our operations offshore Equatorial Guinea; · flooding, such as occurred in Pennsylvania in 2011, which could affect our operations in low-lying areas such as the Marcellus Shale; and · other natural disasters. Any of these can result in loss of hydrocarbons, environmental pollution and other damage to our properties or the properties of others. A cyber incident could result in information theft, data corruption, operational disruption, and/or financial loss. Businesses have become increasingly dependent on digital technologies to conduct day-to-day operations. At the same time, cyber incidents, including deliberate attacks or unintentional events, have increased. A cyber attack could include gaining unauthorized access to digital systems for purposes of misappropriating assets or sensitive information, corrupting data, or causing operational disruption, or result in denial-of service on websites. The oil and gas industry has become increasingly dependent on digital technologies to conduct certain exploration, development and production activities. For example, software programs are used to interpret seismic data, manage drilling rigs, production equipment and gathering and transportation systems, conduct reservoir modeling and reserves estimation, and for compliance reporting. The use of mobile communication devices has increased rapidly. The complexity of the technologies needed to extract oil and gas in increasingly difficult physical environments, such as deepwater, ultra-deepwater and shale, and global competition for oil and gas resources make certain information more attractive to thieves. We depend on digital technology, including information systems and related infrastructure, to process and record financial and operating data, communicate with our employees and business partners, analyze seismic and drilling information, estimate quantities of oil and gas reserves and for many other activities related to our business. Our business partners, including vendors, service providers, purchasers of our production and financial institutions, are also dependent on digital technology. Our technologies, systems, networks, and those of our business partners may become the target of cyber attacks or information security breaches that could result in the unauthorized release, gathering, monitoring, misuse, loss or destruction of proprietary and other information, or other disruption of our business operations. In addition, certain cyber incidents, such as surveillance, may remain undetected for an extended period. 42 Table of Contents A cyber incident involving our information systems and related infrastructure, or that of our business partners, could disrupt our business plans and negatively impact our operations in the following ways, among others: · unauthorized access to seismic data, reserves information or other sensitive or proprietary information could have a negative impact on our ability to compete for oil and gas resources; · data corruption, communication interruption, or other operational disruption during drilling activities could result in a dry hole cost or even drilling incidents; · data corruption or operational disruption of production infrastructure could result in loss of production or accidental discharge; · a cyber attack on a vendor or service provider could result in supply chain disruptions which could delay or halt one of our major projects, effectively delaying the start of cash flows from the project; · a cyber attack on a third party gathering or pipeline service provider could prevent us from marketing our production, resulting in a loss of revenues; · a cyber attack involving commodities exchanges or financial institutions could slow or halt commodities trading, thus preventing us from marketing our production or engaging in hedging activities, resulting in a loss of revenues; · a cyber attack which halts activities at a power generation facility or refinery using natural gas as feed stock could have a significant impact on the natural gas market, resulting in reduced demand for our production, lower natural gas prices, and reduced revenues; · a cyber attack on a communications network or power grid could cause operational disruption resulting in loss of revenues; and · a deliberate corruption of our financial or operational data could result in events of non-compliance which could lead to regulatory fines or penalties; · significant business interruptions could result in expensive remediation efforts, distraction of management, damage to our reputation, or a negative impact on the price of our common stock. Although to date we have not experienced any material losses relating to cyber attacks, there can be no assurance that we will not suffer such losses in the future.As cyber threats continue to evolve, we may be required to expend significant additional resources to continue to modify or enhance our protective measures or to investigate and remediate any information security vulnerabilities. Estimates of crude oil and natural gas reserves are not precise. There are numerous uncertainties inherent in estimating crude oil and natural gas reserves and their value, including factors that are beyond our control. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas that cannot be measured in an exact manner. In accordance with the SEC’s revisions to rules for oil and gas reserves reporting, which we implemented effective December 31, 2009, our reserves estimates are based on 12-month average prices; therefore, reserves quantities will change when actual prices increase or decrease. The reserves estimates depend on a number of factors and assumptions that may vary considerably from actual results, including: · historical production from the area compared with production from other areas; · the assumed effects of regulations by governmental agencies, including the impact of the SEC’s revisions to oil and gas company reserves reporting requirements; · assumptions concerning future crude oil and natural gas prices; · anticipated development cycle time; · future development costs; · future operating costs; · severance and excise taxes; and · workover and remedial costs. For these reasons, estimates of the economically recoverable quantities of crude oil and natural gas attributable to any particular group of properties, classifications of those reserves based on risk of recovery and estimates of the future net cash flows expected from them prepared by different petroleum engineers or by the same petroleum engineers but at different times may vary substantially. Estimation of crude oil and natural gas reserves in emerging areas or areas with limited historical production, such as onshore US shale areas and offshore areas such as ultra-deepwater Gulf of Mexico, the Eastern Mediterranean or West Africa, is inherently more difficult, and we may have less experience in such areas. Accordingly, reserves estimates may be subject to positive or negative revisions, and actual production, revenue and expenditures with respect to our reserves likely will vary, possibly materially, from estimates. Additionally, because some of our reserves estimates are calculated using volumetric analysis, those estimates are less reliable than the estimates based on a lengthy production history. Volumetric analysis involves estimating the volume of a reservoir based on the net feet of pay of the structure and an estimation of the area covered by the structure. In addition, realization or recognition of proved undeveloped reserves will depend on our development schedule and plans. A change in future development plans for proved undeveloped reserves could cause the discontinuation of the classification of these reserves as proved. See Items 1. and 2. Business and Properties – Proved Reserves Disclosures. 43 Table of Contents Exploratory drilling may not result in the discovery of commercially productive reservoirs. We depend on exploration success to provide growth in production and reserves and are planning an active exploratory drilling program in 2012. Exploratory drilling requires significant capital investment and is not always successful. For example, we incurred dry hole expense in 2011 because the Kora-1 and Bwabe exploratory wells offshore West Africa found noncommercial quantities of hydrocarbons. Exploratory dry holes can occur because seismic data and other technologies we use to determine potential exploratory drilling locations do not allow us to know conclusively prior to drilling a well that crude oil or natural gas is present or may be produced economically. Exploratory drilling activities may be curtailed, delayed or canceled, resulting in significant exploration expense, as a result of a variety of factors, including: · title problems; · compliance with environmental and other governmental requirements; · increases in the cost of, or shortages or delays in the availability of, drilling rigs, equipment and qualified personnel; · unexpected drilling conditions; · pressure or other irregularities in formations; · equipment failures or accidents; and · adverse weather conditions. In addition, companies seeking new reserves often face more difficult environments, such as oil sands, deepwater, or ultra-deepwater, and often need to develop or invest in new technologies. This increases cost as well as drilling risk. For certain capital-intensive deepwater Gulf of Mexico or international projects, it may take several years to evaluate the future potential of an exploration well and make a determination of its economic viability, resulting in delays in cash flows from production start-up and a lower return on our investment. Due to our level of planned exploration activity, future dry hole cost could be significant and have a negative impact on our results of operations and cash flows. Development drilling may not result in commercially productive quantities of oil and gas reserves. Our exploration success has provided us with a number of major development projects on which we are moving forward. We depend on these projects to provide long life, sustained cash flows after investment and attractive financial returns. However, development drilling is not always successful and the profitability of development projects may change over time. For example, in new development areas such as the Marcellus Shale, Gunflint, Tamar, Leviathan or Cyprus, available data may not allow us to completely know the extent of the reservoir or choose the best locations for drilling development wells. Therefore, a development well we drill may be a dry hole or result in noncommercial quantities of hydrocarbons. Projects in frontier areas may require the development of special technology for development drilling or well completion and we may not have the knowledge or expertise in applying new technology. Our efforts may result in a dry hole or a well that finds noncommercial quantities of hydrocarbons. Development drilling has the same legal and physical risks as exploratory drilling, described above, which can result in the drilling of a development dry hole or the incurrence of substantial development costs without a corresponding increase in proved reserves. All costs of development drilling and other development activities are capitalized, even if the activities do not result in commercially productive quantities of oil and gas reserves. This puts a property at higher risk for future impairment if commodity prices decrease or operating or development costs increase. Even if development drilling is successful and we find commercial quantities of reserves, we may encounter difficulties or delays in completing development wells.For example, in areas of high activity and demand in which we concentrate, such as the DJ Basin and the Marcellus Shale, we may experience delays in obtaining well completion rigs and services. Frontier areas may not have adequate infrastructure for gathering, processing or transportation, and production may be delayed until they are constructed. This results in a decrease in current cash flows and reduces the return on our investment. Costs of drilling, completing and operating wells are often uncertain, and cost factors can adversely affect the economic viability of a project. Even a development project with significant reserves that is currently economically viable can become uneconomic in the future if commodity prices decrease or operating or development costs increase, resulting in impairment charges and a negative impact on our results of operations. We may be unable to make attractive acquisitions, successfully integrate acquired businesses and/or assets, or adjust to the effects of divestitures, causing a disruption to our business. One aspect of our business strategy calls for acquisitions of businesses and assets that complement or expand our current business, such as our Marcellus Shale acquisition in 2011 and our DJ Basin asset acquisition in 2010.This may present greater risks for us than those faced by peer companies that do not consider acquisitions as a part of their business strategy. We cannot provide assurance that we will be able to identify attractive acquisition opportunities. Even if we do identify attractive opportunities, we cannot provide assurance that we will be able to complete the acquisition due to capital market constraints, even if such capital is available on commercially acceptable terms. If we acquire an additional business, we could have difficulty integrating its operations, systems, management and other personnel and technology with our own, or could assume unidentified or unforeseeable liabilities, resulting in a loss of value. 44 Table of Contents We maintain an ongoing portfolio management program which includes sales of non-core, non-strategic assets, such as the sales of non-core onshore US assets in 2010. These transactions can also result in changes in operations, systems, or management and other personnel. Organizational modifications due to acquisitions, divestitures or other portfolio management actions, or other strategic changes can alter the risk and control environments, disrupt ongoing business, distract management and employees, increase expenses and adversely affect results of operations. Even if these challenges can be dealt with successfully, we cannot provide assurance that the anticipated benefits of any acquisition, divestiture or other strategic change would be realized. We may be unable to dispose of non-core, non-strategic assets on financially attractive terms, resulting in reduced cash proceeds and/or losses. We maintain an ongoing portfolio management program according to which we may divest non-core, non-strategic assets, such as our sale of certain onshore US assets in 2010. Asset divestitures can generate organizational and operational efficiencies as well as cash for use in our capital investment program or to repay outstanding debt. As a result of the Marcellus Shale acquisition, which effectively focused our US operations in three core areas, we are considering the divestiture of certain onshore US assets from our portfolio. We strive to obtain the most attractive prices for our assets. However, various factors can materially affect our ability to dispose of assets on terms acceptable to us. Such factors include current commodity prices, laws and regulations impacting oil and gas operations in the areas where the assets are located, willingness of the purchaser to assume certain liabilities such as asset retirement obligations, our willingness to indemnify buyers for certain matters, and other factors. Inability to achieve a desired price for the assets, or underestimation of amounts of retained liabilities or indemnification obligations, can result in a reduction of cash proceeds, a loss on sale due to an excess of the asset’s net book value over proceeds, or liabilities which must be settled in the future at amounts that are higher than we had expected. The unavailability or high cost of drilling rigs, equipment, supplies, other oil field services and personnel could adversely affect our ability to execute our exploration and development plans on a timely basis and within our budget. Our industry is cyclical and, from time to time, there is a shortage of drilling rigs, equipment, supplies and oilfield services. There may also be a shortage of trained and experienced personnel. During these periods, the costs of such items are substantially greater and their availability may be limited, particularly in areas of high activity and demand in which we concentrate, such as the DJ Basin, Marcellus Shale, deepwater Gulf of Mexico, and in some international locations that typically have limited availability of equipment and personnel, such as West Africa and the Eastern Mediterranean. During periods of increasing levels of industry exploration and production, such as is currently occurring in the DJ Basin and Marcellus Shale, the demand for, and cost of, drilling rigs and oilfield services increases. The recovery of global crude oil prices during 2011 is resulting in increased global exploration and production activity, thus increasing demand pressure for drilling rigs and oilfield services, which could result in sector inflation. In addition, regulatory changes, such as in response to the Deepwater Horizon Incident or related to hydraulic fracturing, may also result in reduced availability and/or higher costs for these rigs and services. As a result, drilling rigs and oilfield services may not be available at rates that provide a satisfactory return on our investment. See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations – Contractual Obligations. We operate in a litigious environment. We operate in the US and some other countries which have proven to be litigious environments. Most oil and gas companies, such as us, are involved in various legal proceedings, such as title, royalty, or contractual disputes, in the ordinary course of business. We defend ourselves vigorously in all such matters. Because we maintain a diversified portfolio of assets that is balanced between US and international projects, the complexity and types of legal procedures with which we may become involved may vary, and we could incur significant legal and support expenses in different jurisdictions. If we are not able to successfully defend ourselves, there could be a delay or even halt in our exploration, development or production activities or other business plans, resulting in a reduction in reserves, loss of production and reduced cash flows. Legal proceedings could result in a substantial liability. In addition, legal proceedings distract management and other personnel from their primary responsibilities. 45 Table of Contents Provisions in our Certificate of Incorporation and Delaware law may inhibit a takeover of us. Under our Certificate of Incorporation, our Board of Directors is authorized to issue shares of our common or preferred stock without approval of our shareholders. Issuance of these shares could make it more difficult to acquire us without the approval of our Board of Directors as more shares would have to be acquired to gain control. In addition, Delaware law imposes restrictions on mergers and other business combinations between us and any holder of 15% or more of our outstanding common stock. These provisions may deter hostile takeover attempts that could result in an acquisition of us that would have been financially beneficial to our shareholders. Disclosure Regarding Forward-Looking Statements This annual report on Form 10-K and the documents incorporated by reference in this report contain forward-looking statements within the meaning of the federal securities laws. Forward-looking statements give our current expectations or forecasts of future events. These forward-looking statements include, among others, the following: · our growth strategies; · our ability to successfully and economically explore for and develop crude oil and natural gas resources; · anticipated trends in our business; · our future results of operations; · our liquidity and ability to finance our exploration, development, and acquisition activities; · market conditions in the oil and gas industry; · our ability to make and integrate acquisitions; · the impact of governmental fiscal terms and/or regulation, such as that involving the protection of the environment or marketing of production, as well as other regulations; and · access to resources. Forward-looking statements are typically identified by use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,”“estimate,” “intend,” and similar words, although some forward-looking statements may be expressed differently. These forward-looking statements are made based upon management’s current plans, expectations, estimates, assumptions and beliefs concerning future events impacting us and therefore involve a number of risks and uncertainties. We caution that forward-looking statements are not guarantees and that actual results could differ materially from those expressed or implied in the forward-looking statements. You should consider carefully the statements under Item 1A. Risk Factors and other sections of this report, which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements. Item1B. Unresolved Staff Comments None. Item 3.Legal Proceedings During 2011, we received two Notices of Alleged Violation (NOAV) from the COGCC regarding the reporting of the presence of hydrogen sulfide to the COGCC and local government designee within certain areas of our Piceance Basin and Grover field operations. At this time, the COGCC has not established a proposed penalty for either NOAV.Given the inherent uncertainty in administrative actions of this nature, we are unable to predict the ultimate outcome of this action at this time. However, we believe that the resolution of these proceedings through settlement or adverse judgment will not have a material adverse effect on our financial position, results of operations or cash flows. See Item 8. Financial Statements and Supplementary Data – Note 21. Commitments and Contingencies. Item 4.[Removed and Reserved] 46 Table of Contents Executive Officers The following table sets forth certain information, as of February 9, 2012, with respect to our executive officers. Name Age Position Charles D. Davidson (1) 61 Chairman of the Board, Chief Executive Officer and Director David L. Stover (2) 54 President, Chief Operating Officer Kenneth M. Fisher (3) 50 Senior Vice President, Chief Financial Officer Ted D. Brown (4) 56 Senior Vice President, Northern Region Rodney D. Cook (5) 54 Senior Vice President, International Susan M. Cunningham (6) 56 Senior Vice President, Exploration Arnold J. Johnson (7) 56 Senior Vice President, General Counsel and Secretary Andrea Lee Robison (8) 53 Vice President, Human Resources and Administration Charles D. Davidson was elected Chief Executive Officer of Noble Energy in October 2000 and Chairman of the Board in April 2001, also serving as President until April 2009 (at which time Mr. Stover assumed that position). Prior to October 2000, he served as President and Chief Executive Officer of Vastar Resources, Inc. from March 1997 to September 2000 (Chairman from April 2000) and was a Vastar Director from March 1994 to September 2000. From September 1993 to March 1997, he served as a Senior Vice President of Vastar. From 1972 to October 1993, he held various positions with ARCO. David L. Stover was elected President and Chief Operating Officer of Noble Energy in April 2009. Prior thereto, he served as Executive Vice President and Chief Operating Officer of Noble Energy from August 2006 to April 2009. He served as Senior Vice President of North America and Business Development from July 2004 through July 2006, and he served as Noble Energy’s Vice President of Business Development from December 2002 through June 2004. Previous to his employment with Noble Energy, he was employed by BP America, Inc. as Vice President, Gulf of Mexico Shelf from September 2000 to August 2002. Prior to joining BP, Mr. Stover was employed by Vastar, as Area Manager for Gulf of Mexico Shelf from April 1999 to September 2000, and prior thereto, as Area Manager for Oklahoma/Arklatex from January 1994 to April 1999. From 1979 to 1994, he held various positions with ARCO. Kenneth M. Fisher was elected Senior Vice President and Chief Financial Officer of Noble Energy in November 2009. Prior to joining Noble Energy, Mr. Fisher served as Executive Vice President of Finance for Upstream Americas for Royal Dutch Shell plc (Shell) from July 2009 to November 2009. Prior to his most recent position with Shell, Mr. Fisher served as Director of Strategy & Business Development for Shell in The Hague from August 2007 to July 2009.He served as Executive Vice President of Strategy & Portfolio for Shell’s downstream business in London from January 2005 to August 2007. Mr. Fisher joined Shell in August 2002 and served as Chief Financial Officer for Shell Oil Products U.S. until December 2004. As Chief Financial Officer for Shell Oil Products U.S., he was responsible for U.S. oil products finance, information technology and contracting and procurement activities. Prior to joining Shell, he held positions of increasing responsibility with General Electric Company (GE) from 1984 to 2002, including Vice President and Chief Financial Officer of the Aircraft Engines Services division and Director of Finance & Business Development of GE’s Asia Pacific plastics business. Ted D. Brown was elected a Senior Vice President of Noble Energy in April 2008 and is currently responsible for the Northern Region of our North America division. He served as Vice President, responsible for the same region, from August 2006 to April 2008 and as a vice president of that division since joining Noble Energy upon our acquisition of Patina Oil & Gas Corporation (Patina) in May 2005. He served as Senior Vice President of Patina from July 2004 to May 2005. Prior thereto he served as Director, Piceance Basin Asset along with Engineering Manager for Williams and Barrett Resources since 1993 and, before that, in various positions with Union Pacific Resources and Amoco Production Company. Rodney D. Cook was elected a Senior Vice President of Noble Energy in April 2008 and is currently responsible for the International division. He served as Vice President of Noble Energy, responsible for the Southern Region of our North America division, from August 2006 to April 2008 and as a vice president of that division from May 2005 to August 2006. He served as Manager of our West Africa and Middle East Business Unit from 2002 to 2005. Prior thereto he served as Operations Manager of the International division since 1996. From 1980 to 1996 he held various positions with Noble Energy. Prior to joining Noble Energy in 1980, Mr. Cook held various positions with Texas Pacific Oil. 47 Table of Contents Susan M. Cunningham was elected a Senior Vice President of Noble Energy in April 2001 and is currently responsible for our world-wide exploration. Prior to joining Noble Energy, Ms. Cunningham was Texaco’s Vice President of worldwide exploration from April 2000 to March 2001. From 1997 through 1999, she was employed by Statoil, beginning in 1997 as Exploration Manager for deepwater Gulf of Mexico, appointed a Vice President in 1998 and responsible, in 1999, for Statoil’s West Africa exploration efforts. She joined Amoco Canada in 1980 as a geologist and held various exploration and development positions with Amoco Production Company until 1997. Arnold J. Johnson was elected Senior Vice President, General Counsel and Secretary of Noble Energy in July 2008. Prior thereto, he served as Vice President, General Counsel and Secretary of Noble Energy since February 2004. He served as Associate General Counsel and Assistant Secretary of Noble Energy from January 2001 through January 2004. Previous to his employment with Noble Energy, he served as Senior Counsel for BP America, Inc. from October 2000 to January 2001. Mr. Johnson held several positions as an attorney for Vastar and ARCO from March 1989 through September 2000, most recently as Assistant General Counsel and Assistant Secretary of Vastar from 1997 through 2000. From 1980 to March 1989, he held various positions with ARCO. Andrea Lee Robison was elected aVice President of Noble Energy in November 2007 and is responsible for Human Resources and Administration. Prior thereto, she served as Director of Human Resources from May 2002 through October 2007. Prior to joining us, Ms. Robison was Manager of Human Resources for the Gulf of Mexico Shelf for BP America, Inc. from September 2000 through April 2002. Prior to her employment at BP, she served as HR Director at Vastar from 1997 through September 2000, and Compensation Consultant from January 1994 through 1996. From 1980 through 1993, she held various positions with ARCO. 48 Table of Contents PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Common StockOur common stock, $3.33 1/3 par value, is listed and traded on the NYSE under the symbol “NBL.” The declaration and payment of dividends are at the discretion of our Board of Directors and the amount thereof will depend on our results of operations, financial condition, contractual restrictions, cash requirements, future prospects and other factors deemed relevant by the Board of Directors. Stock Prices and Dividends by QuartersThe high and low sales price per share of our common stock on the NYSE and quarterly dividends paid per share were as follows: High Low Dividends Per Share First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter First Quarter $ $ $ Second Quarter Third Quarter Fourth Quarter On January 24, 2012, the Board of Directors declared a quarterly cash dividend of $0.22 per common share, which will be paid February 21, 2012 to shareholders of record on February 6, 2012. Transfer Agent and RegistrarThe transfer agent and registrar for our common stock is Wells Fargo Bank, N.A., 161 North Concord Exchange, South St. Paul, MN, 55075. Stockholders’ ProfilePursuant to the records of the transfer agent, as of January 13, 2012, the number of holders of record of our common stock was 674. Stock RepurchasesThe following table summarizes repurchases of our common stock occurring fourth quarter 2011. Period Total Number of Shares Purchased (1) Average Price Paid Per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Approximate Dollar Value of Shares that May Yet Be Purchased Under the Plans or Programs (in thousands) 10/01/11 - 10/31/11 $ - - 11/01/11 - 11/30/11 - - 12/01/11 - 12/31/11 - - Total $ - - Stock repurchases during the period related to stock received by us from employees for the payment of withholding taxes due on shares issued under stock-based compensation plans. Equity Compensation Plan InformationThe following table summarizes information regarding the number of shares of our common stock that are available for issuance under all of our existing equity compensation plans as of December 31, 2011. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options, Warrants and Rights Weighted Average Exercise Price of Outstanding Options, Warrants and Rights Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (a) (b) (c) Equity Compensation Plans Approved by Security Holders $ Equity Compensation Plans Not Approved by Security Holders - - - Total $ 49 Table of Contents Stock Performance GraphThis graph shows our cumulative total shareholder return over the five-year period from December 31, 2006 to December 31, 2011. The graph also shows the cumulative total returns for the same five-year period of the S&P 500 Index, and our peer group of companies. The cumulative total return of the common stock of our peer group of companies includes the cumulative total return of our common stock. At December 31, 2011 our peer group of companies consisted of the following: Anadarko Petroleum Corp. Newfield Exploration Company Apache Corp. Noble Energy, Inc. Cabot Oil & Gas Corp. Pioneer Natural Resources Company Chesapeake Energy Corp. Plains Exploration and Production Company Devon Energy Corp. Range Resources Corp. EOG Resources, Inc. Southwestern Energy Company Forest Oil Corp. Talisman Energy Inc. Murphy Oil Corp. The comparison assumes $100 was invested on December 31, 2006 in our common stock, in the S&P 500 Index and in our peer group of companies and assumes that all of the dividends were reinvested. Year Ended December 31, Noble Energy, Inc. $ S&P 500 Peer Group 50 Table of Contents Item 6.Selected Financial Data Year Ended December 31, (millions, except as noted) Revenues and Income (Loss) Total Revenues $ Net Income (Loss) ) Per Share Data Earnings (Loss) Per Share Basic $ $ $ ) $ $ Diluted ) Cash Dividends Per Share Year-End Stock Price Per Share Weighted Average Shares Outstanding Basic Diluted Cash Flows Net Cash Provided by Operating Activities $ Additions to Property, Plant and Equipment Acquisitions - - Proceeds from Divestitures 77 3 9 Financial Position Cash and Cash Equivalents $ Commodity Derivative Instruments - Current 10 62 13 15 Property, Plant, and Equipment, Net Goodwill Total Assets Long-term Obligations Long-Term Debt Deferred Income Taxes Commodity Derivative Instruments 7 51 17 2 83 Asset Retirement Obligations Other Shareholders' Equity Operations Information Consolidated Crude Oil Sales (MBbl/d) 64 64 62 69 77 Average Realized Price ($/Bbl) (1) $ Consolidated Natural Gas Sales (MMcf/d) Average Realized Price ($/Mcf) (1) $ Consolidated NGL Sales (MBbl/d) (2) 15 14 10 9 - Average Realized Price ($/Bbl) $ - Proved Reserves Crude Oil, Condensate and NGL Reserves (MMBbls) Natural Gas Reserves (Bcf) Total Reserves (MMBoe) Number of Employees Prices through 2010 include effects of oil and gas hedging activities. See Item 8. Financial Statements and Supplementary Data – Note 10.Derivative Instruments and Hedging Activities. Prior to 2008, US NGL sales volumes were included with natural gas volumes. Effective in 2008 we began reporting US NGLs separately where we have the right to take title, which lowered the comparative natural gas sales volumes for 2008. 51 Table of Contents Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Management's Discussion and Analysis of Financial Condition and Results of Operations (MD&A) is intended to provide a narrative about our business from the perspective of our management.Our MD&A is presented in the following major sections: · Executive Overview; · Operating Outlook; · Results of Operations; · Proved Reserves; · Liquidity and Capital Resources; and · Critical Accounting Policies and Estimates. The accompanying consolidated financial statements, including the notes thereto, contain detailed information that should be read in conjunction with our MD&A. EXECUTIVE OVERVIEW We are a worldwide producer of crude oil and natural gas. Our strategy is to achieve growth in value and cash flows through the continued expansion of a high quality portfolio of producing assets that is balanced and diversified among US and international projects, crude oil and natural gas, and near, medium and long-term opportunities. StrategyWe seek to achieve growth in value and cash flows through exploration success and the development of a high quality, diverse portfolio of assets that is balanced between US and international projects, while maintaining a strong balance sheet and ample liquidity levels. We primarily focus on organic growth from exploration and development drilling, and we augment that with a periodic, opportunistic new business development (mergers and acquisition) capability. We manage the portfolio for high returns and to ensure geographic portfolio balance. We actively manage our portfolio with periodic divestments to “high grade” the portfolio. We focus on basins or plays where we have strategic competitive advantage and which we believe generate superior returns. Core operating areas are the onshore US (DJ Basin and Marcellus Shale), deepwater Gulf of Mexico, offshore West Africa and offshore Eastern Mediterranean. As a result of our continued exploration success, we are focused on the execution of a significant portfolio of major development projects that will deliver visible growth including, among others: the horizontal Niobrara in the DJ Basin and the Marcellus Shale, onshore US; Galapagos and Gunflint in the deepwater Gulf of Mexico; Tamar and Leviathan, offshore Israel; Aseng (which commenced oil production in November 2011), Alen and Diega, offshore West Africa. Our major development projects typically offer long life, sustained cash flows after investment and attractive financial returns. We maintain a balanced portfolio between US and international assets and strive to maintain a balanced geographic and political risk profile.We also maintain a geographical diversity of production mix among crude oil, US natural gas, and international natural gas. Current Business and Industry EnvironmentTheglobal economy continued to gain momentum during 2011 with the US ending in a slightly better position than the previous year. China and other emerging markets continue to maintain solid growth rates and contribute strongly to global commodity demand. However, the European economy remains threatened by the Eurozone debt crisis and its effects on economic growth rates. The global crude oil market has generally been robust driven by increased demand in developing countries coupled with continued threats to the global crude oil supply system and shrinking OPEC spare production capacity supporting oil price levels. The global LNG market has strengthened after the impact of the tsunami on Japan’s nuclear plants and the announced phase out of German nuclear generation capacity.In the US, the application of horizontal drilling technology significantly changed the natural gas markets, resulting in an oversupply of natural gas and significantly lower Henry Hub spot and forward prices. Horizontal technology has also been applied to liquids (oil and natural gas liquids) plays and has yielded significant growth in onshore US liquids production. Crude oil transportation constraints in the US resulted in a disparity between WTI and Brent pricing, and Brent pricing remains somewhat higher than WTI. Third party service costs face some inflationary pressures in response to robust US drilling activity. 2011 ResultsDespite the uncertain economic situation, 2011 was another strong year for Noble Energy as we continued to lay the foundation for significant future growth from our major development projects while maintaining our strong balance sheet and financial flexibility. Our strategic entry into the Marcellus Shale Joint Venture strengthens and rebalances our portfolio, providing a new, material growth area which we believe will contribute to future reserves, production, and cash flows. The Marcellus Shale is a low-cost natural gas play located near the nation's largest natural gas market. The innovative structure of the joint venture, with a carried cost arrangement that is suspended when natural gas prices decline to certain predetermined levels, ensures economic alignment with our partner at low natural gas prices. In the deepwater Gulf of Mexico, we contributed to leading our industry back to work, receiving the first post-moratorium drilling permit, and had an exploration success at our Santiago prospect. We are working to strengthen the industry and our company by continuing to enhance safety processes and spill response through the development of a Safety and Environmental Management System (SEMS) in response to new workplace safety rules. We also have a membership in Helix Energy Solutions Group, an oil spill containment response group. 52 Table of Contents In Equatorial Guinea we brought our Aseng major development project online earlier than scheduled and 13% under budget, significantly adding to our liquids production, which is sold at prices linked to Brent. We continued to make progress on our major development project Alen, continued exploration activities offshore Cameroon, and farmed into a significant acreage exploration position in Senegal/Guinea-Bissau. In the Eastern Mediterranean, sales volumes increased as we continued to support the Israeli market as it experienced interruptions in Egyptian gas supplies. We made significant progress on our Tamar project, which remains on schedule and on budget with first sales targeted for second quarter 2013. We continued appraisal work at the Leviathan discovery and made another significant natural gas discovery offshore Cyprus. Our 2011 financial results included the following: · net income of $453million as compared with $725 million for 2010; · gain on divestitures of $25 million as compared with $113 million for 2010; · asset impairment charges of $759 million as compared with $144 million for 2010; · gain on commodity derivative instruments of $42 million (including unrealized mark-to-market loss of $22million) as compared with $157 million gain on commodity derivative instruments (including unrealized mark-to-market gain of $70 million) for 2010; · diluted earnings per share of $2.54, as compared with $4.10 for 2010; · cash flows provided by operating activities of $2.2 billion, as compared with $1.9 billion in 2010; · capital spending on a cash basis of $3.2 billion (including $596 million for the Marcellus Shale asset acquisition) as compared with $2.3 billion in 2010 (including $458 million for the DJ Basin acquisition); · issuance of $850 million of 30-year unsecured notes and $1 billion of 10-year unsecured notes; · new credit agreement providing a $3 billion unsecured revolving credit facility (replacing our $2.1 billion credit facility); · ending cash and cash equivalents balance of almost $1.5 billion at December 31, 2011, as compared with $1.1 billion at December 31, 2010; · total liquidity of $4.5 billion at December 31, 2011, consisting of year-end cash balance plus funds available under our credit facility, as compared with $2.8 billion at December 31, 2010; and · year-end ratio of debt-to-book capital of 38%, as compared with 25% at December 31, 2010. Significant operational highlights for 2011 included the following: Overall · total sales volumes of 222 MBoe/d, a 3% increase as compared with 2010; and · year-end proved reserves of 1.2 BBoe, an increase of 11% from year-end 2010. Onshore United States · closed the Marcellus Shale Joint Venture which produced an average of 74 MMcf/d of natural gas, net to our interest, in the fourth quarter of 2011; · increased DJ Basin volumes to 66 MBoe/d in the fourth quarter of 2011 with horizontal production exiting the quarter at 17 MBoe/d; · drilled longest-ever horizontal Niobrara well in the DJ Basin with over 9,100 foot lateral in the Wattenberg field; and · drilled and completed 64 horizontal wells in the DJ Basin Niobrara formation and added a fifth rig to the program. Deepwater Gulf of Mexico · announced Santiago discovery and increased the expected initial net production at the Galapagos project to over 10 MBbl/d of crude oil; and · received Gunflint drilling permit. International · startup of Aseng, which exited the year producing 19 MBbl/d of crude oil, net to our interest; · a world-class discovery offshore Cyprus; · oil discovery at the Carla prospect in Block O, offshore Equatorial Guinea; · sanctioned the development plan for the Noa project, offshore Israel, and drilled two development wells; · natural gas sales in Israel of 173 MMcf/d, net to our interest; · completed transfer of assets and exit from Ecuador; · completed seismic acquisition of 3-D data offshore Nicaragua; and · successfully appraised the Leviathan discovery offshore Israel. 53 Table of Contents Acquisitions and Divestitures Entry into Marcellus Shale Joint VentureOn September 30, 2011, we entered an agreement with CONSOL to jointly develop oil and gas assets in the Marcellus Shale areas of southwest Pennsylvania and northwest West Virginia. The Marcellus Shale Joint Venture strengthens and rebalances our portfolio, providing a new, material growth area, which will contribute to future reserves, production, and cash flows.This transaction complements and further strengthens our US portfolio by adding a high quality asset with substantial growth potential. It significantly increases our inventory of low risk repeatable projects while exposing us to more US unconventional resources. The Marcellus Shale Joint Venture, combined with our other domestic projects in the DJ Basin and the deepwater Gulf of Mexico, provide balance to our rapidly expanding international programs. Under the terms of the agreement, we acquired 50% interests in approximately 628,000 net undeveloped acres, existing Marcellus Shale production, and existing infrastructure for approximately $1.3 billion, including post-closing adjustments. Payments will be made in three annual installments, with the first installment made at closing.We will pay an additional $2.1 billion in the form of a carry of CONSOL’s drilling and completion costs. The carry, which we expect to extend over approximately eight years or more, is capped at $400 million annually and suspended if average Henry Hub natural gas prices fall and remain below $4.00 per MMBtu for three consecutive months. The carry terms ensure economic alignment with our partner in periods of low naturalgas prices. Initially, we will be the designated operator of the wet-gas areas (areas with more condensate or liquids) and CONSOL will be the designated operator of the dry-gas areas (areas with little or no condensate or liquids). As a result of this transaction, we are now focusing on three core areas within the US: the DJ Basin; the Marcellus Shale; and the deepwater Gulf of Mexico.We are also considering the divestiture of certain non-core onshore US properties from our portfolio. Exit from EcuadorIn 2010 the government of Ecuador terminated the Block 3 PSC (100% working interest) with our subsidiary, EDC Ecuador Ltd., as we had not negotiated a service contract on Block 3 in accordance with the terms of a newly enacted hydrocarbon law. The hydrocarbon law aimed to change current production-sharing arrangements into service contracts and provided for renegotiation of certain contracts by November 23, 2010. It also allows the Ecuadorian government to nationalize oil and gas fields if a private operator does not comply with local laws. In May 2011, we transferred our assets in Ecuador to the Ecuadorian government.We received cash proceeds of $73 million for the transfer of our offshore Amistad field assets, onshore gas processing facilities, and Block 3 PSC, which was terminated by the government of Ecuador on November 25, 2010, and the assignment of the Machala Power electricity concession and its associated assets. Our net book value for the assets had been reduced due to previous impairment charges, resulting in a pre-taxgain of $25 million. DJ Basin Asset AcquisitionIn March 2010, we acquired substantially all of the US Rocky Mountain assets of Petro-Canada Resources (USA) Inc. and Suncor Energy (Natural Gas) America Inc. for a total purchase price of $498 million. The acquisition included properties located in the DJ Basin, one of our core operating areas. The acquisition added approximately 46 MMBoe of proved reserves at closing date, and approximately 10 MBoe/d to our daily production base, starting from the closing date, and will provide significant growth potential. Included in the purchase were 323,000 total net acres, nearly 183,000 of which are located in the DJ Basin. Onshore US SaleIn August 2010, we closed the sale of non-core assets in the Mid-Continent and Illinois Basin areas for cash proceeds of $552 million and recorded a gain of $110 million.The sale included approximately 32 MMBoe of proved reserves, at closing date, and approximately 5.7 MBoe/d of production. See Item 8. Financial Statements and Supplementary Data – Note 3. Acquisitions and Divestitures and Note 12. Long-Term Debt. Sales VolumesOn a BOE basis, total sales volumes were 3% higher in 2011 as compared with 2010. Our mix of sales volumes was 39% global liquids, 32% international natural gas with long-term pricing contracts, and 29% US natural gas. In the US, production was higher in the onshore areas due to record production in Wattenberg primarily due to continued horizontal Niobrara field development and the addition of the Marcellus Shale production in the fourth quarter of 2011. Additionally, international oil production was higher due to Aseng commencing production in November 2011. In Israel, there was an increase in demand for natural gas to produce electricity due to disruptions with the Egyptian imports during 2011 and warmer weather which led to a higher percentage of the demand being met by production from our properties. Commodity Price Changes and HedgingHistorically, oil and gas prices have exhibited significant volatility. The liquids (crude oil) market remained relatively robust during 2011, benefiting from the continued global economic recovery and continued threats to the global oil supply system.However, the domestic natural gas market continued to weaken significantly, primarily due to an abundant supply and above average levels of gas in storage. US natural gas prices remain volatile and prices are still significantly below the prices realized in 2007 - 2008. See Item 6. Selected Financial Data. 54 Table of Contents To enhance the predictability of our cash flows and support our capital investment program, we have hedged a portion of our expected global crude oil and natural gas production for 2012. We use mark-to-market accounting for our commodity derivative instruments and recognize all gains and losses on such instruments in earnings in the period in which they occur. Derivative gains and losses included in net income include both pre-tax realized gains and losses and pre-tax, unrealized, non-cash gains or losses which are due to the change in the mark-to-market value of our commodity contracts related to production in future periods. Unrealized mark-to-market gains or losses recognized in the current period will be realized in the future when they are cash settled in the month that the related production occurs. The amount of gain or loss actually realized may be more or less than the amount of unrealized mark-to-market gain or loss previously reported. The use of mark-to-market accounting adds volatility to our net income. See Item 8. Financial Statements and Supplementary Data – Note 10. Derivative Instruments and Hedging Activities. Asset Impairment ChargesDuring 2011, we recorded impairment charges of $759 million mainly related to our onshore US assets.The significant decline in spot and five-year forward natural gas prices, approximately 17% over the five-year forward period, during the fourth quarter of 2011 was the major triggering event for most of these impairments. Field performance issues also contributed to impairments.See Item 8. Financial Statements and Supplementary Data – Note 4. Asset Impairments. OPERATING OUTLOOK 2012 OutlookWe remain hopeful for a continued recovery of the global economy; however, we continue to monitor the outlook for the global economy and numerous critical factors including the Chinese economic growth rates, the European debt crisis and its potential impacts on global economic growth and the banking and financial sectors,the US federal budget deficit situation, and commodity prices. We expect crude oil prices to remain at or above current levels as long as the global economic recovery continues, OPEC spare production capacity shrinks as a percentage of global oil demand and threats remain to the global crude oil supply system.Disruption to the global oil supply system could trigger volatility and price spikes with resulting economic shocks which ultimately lead to demand destruction and price declines.We also expect US natural gas prices to remain low as long as the US drilling rig count remains near current levels, storage remains at high levels, and production growth continues. Because the global economic outlook and commodity price environment are uncertain, we have built a strong liquidity position to ensure financial flexibility and planned a flexible capital spending program which will support both major project development and exploration activities in a volatile commodity price environment. See 2012 Capital Investment Program below. 2012 ProductionOur expected crude oil, natural gas and NGL production for 2012 may be impacted by several factors including: · overall level and timing of capital expenditures which, as discussed below and dependent upon our drilling success, are expected to maintain our near-term production volumes; · timing of major development project completion and initial production; · ongoing development activity in the Wattenberg area and horizontal drilling in the Niobrara formation in the DJ Basin; · ramp-up of development activity in the Marcellus Shale; · natural field decline in the deepwater Gulf of Mexico, Gulf Coast and Mid-Continent areas of our US operations, in the North Sea and the Mari-B field in Israel (See Items 1. and 2. Business and Properties - Delivery Commitments.); · variations in sales volumes of natural gas from the Alba field in Equatorial Guinea related to potential downtime at the methanol, LPG and/or LNG plants; · Israeli demand for electricity which affects demand for natural gas as fuel for power generation, market growth and competing deliveries of natural gas from Egypt and commencement of production from the Noa field and Pinnacles project (if approved by partners as expected)offshore Israel; · variations in West Africa and North Sea sales volumes due to potential FPSO downtime and timing of liftings; · potential hurricane-related volume curtailments in the deepwater Gulf of Mexico and Gulf Coast areas; · potential winter storm-related volume curtailments in the Rocky Mountain and/or Marcellus Shale areas of our US operations; · potential pipeline and processing facility capacity constraints in the Rocky Mountain and/or Marcellus Shale areas of our US operations; · potential drilling and/or hydraulic fracturing permit delays due tofuture regulatory changes; · potential purchases of producing properties and/or divestments of non-core operating assets; and · potential shut-in of US producing properties if storage capacity becomes unavailable. 2012 Capital Investment ProgramOur total capital investment program for 2012 is estimated at $3.5 billion. The capital investment program allocates approximately 51% to onshore US, 7% for deepwater Gulf of Mexico, 22% to the Eastern Mediterranean,14% to West Africa and 6% to corporate and other. Exploration and appraisal activity within these geographic areas is expected to receive 16% of total capital. 55 Table of Contents We expect that the 2012 capital investment program will be funded from cash flows from operations, cash on hand, and borrowings under our revolving credit facility and/or other financing such as an issuance of long-term debt. Funding may also be provided by proceeds from divestment of non-core onshore US assets.See Liquidity and Capital Resources – Financing Activities. We will evaluate the level of capital spending and remain flexible throughout the year based on the following factors, among others: · commodity prices, including price realizations on specific crude oil and natural gas production including the impact of NGLs; · cash flows from operations; · operating and development costs and possible inflationary pressures; · permitting activity in the deepwater Gulf of Mexico; · drilling results; · property acquisitions and divestitures; · availability of financing; · potential legislative or regulatory changes regarding the use of hydraulic fracturing; · potential changes in the fiscal regimes of the US and other countries in which we operate; and · impact of new laws and regulations, including implementation of the Dodd-Frank Act, on our business practices. Exploration ProgramWe have significant future exploration potential, primarily in the onshore US, deepwater Gulf of Mexico, offshore West Africa, Eastern Mediterranean and other international areas where we hold acreage positions. As of January 2012, we have returned to drilling at the Leviathan-1 well, which was suspended during 2011, in order to evaluate additional intervals for the existence of other hydrocarbons. Results from the deeper tests, which have a low chance of success, are expected the first half of 2012. We recently resumed appraisal drilling at Gunflint in the deepwater Gulf of Mexico. In addition, we are planning further exploratory drilling in the Gulf of Mexico, offshore West Africa and in the Eastern Mediterranean. Exploration activity, particularly offshore, requires significant capital investment. We do not always encounter commercially productive reservoirs through our drilling operations and, as a result, could incur significant dry hole cost. We are planning an active exploratory drilling program in 2012. As a result, dry hole cost could be significant. Major Development Project InventoryOur current inventory of major development projects includes the horizontal Niobrara, Marcellus Shale, Galapagos, Tamar, Alen, Diega, Gunflint, Leviathan, and other West Africa gas projects.These projects will require significant capital investments.For example, total development costs for the first phase of the Tamar natural gas project are estimated at $3.0 billion ($1.1 billion for our share). As noted above, we expect to spend substantial amounts on our major development projects in 2012. We plan to fund these projects from cash flows from operations, cash on hand, and borrowings under our revolving credit facility and/or other financing. We commenced oil production from the first of our major projects, Aseng, in November 2011 and ahead of the original schedule. First production from our remaining major offshore development projects is targeted to occur when Galapagos begins to produce in the second quarter of 2012, and Tamar begins to produce in second quarter 2013. Once these two major projects begin producing along with Aseng, we expect to begin generating sufficient amounts of cash flow to self-fund the remaining discovered major projects investments. As operator on the majority of our development projects, we pay gross joint venture expenses and make cash calls on our nonoperating partners for their respective shares of joint venture costs. These projects are capital cost intensive and a nonoperating partner may experience a delay in obtaining financing for its share of the joint venture costs. In addition, some of our joint venture partners, including our partners in our Eastern Mediterranean projects, may not be as creditworthy as we are and may experience liquidity problems. This could result in a delay in our receiving reimbursement of joint venture costs and increases our counterparty credit risk.See Item 1A. Risk Factors – Failure to effectively execute our major development projects could result in significant delays and/or cost over-runs, damage to our reputation, limitations on our growth and negative effects on our operating results, liquidity and financial position andwe are exposed to counterparty credit risk as a result of our receivables, hedging transactions, and cash investments. Potential for Future Asset ImpairmentsThe US natural gas market remains weak. A further decrease in forward natural gas prices during 2012 could result in impairment charges. Certain of our onshore US properties have significant natural gas reserves and therefore are sensitive to declines in natural gas prices. These assets, which have a combined net book value of approximately $1.0 billion at December 31, 2011, are at risk of impairment if future NYMEX Henry Hub natural gas prices experience further decline. The cash flow model that we use to assess proved properties for impairment includes numerous assumptions, such as management’s estimates of future oil and gas production, market outlook on forward commodity prices, operating and development costs, and discount rates. All inputs to the cash flow model must be evaluated at each date of estimate. However, a decrease in forward natural gas prices alone could result in an impairment of properties that are sensitive to declines in natural gas prices. A significant drop in global oil prices may also trigger impairment. See Item 1A. Risk Factors – Crude oil and natural gas prices are volatile and a substantial reduction in these prices could adversely affect our results of operations and the price of our common stock. See Item 8. Financial Statements and Supplementary Data – Note 4. Asset Impairments. Potential Changes in Fiscal Regimes and Market RegulationsFuture economic and political changes in the US or other countries in which we operate could result in governments enacting additional taxes and/or other market interventions, which could be detrimental to oil and gas companies. Any such changes could have an adverse effect on our financial position, results of operations and cash flows. 56 Table of Contents During 2011, fiscal regime changes occurred in both Israel and the UK. See Item 8. Financial Statements and Supplementary Data – Note 13. Income Taxes. See also Item 1A. Risk Factors Our operations may be adversely affected by changes in the fiscal regimes and government policies and regulation of oil and gas development in the countries in which we operate for a discussion of the American Jobs Act and the Israeli Interministerial Committee. Climate ChangeClimate change has become the subject of an important public policy debate. While climate change remains a complex issue, scientific research suggests that an increase in greenhouse gas emissions (GHGs) may pose a risk to society and the environment. During 2011, the United Nations-sponsored Intergovernmental Panel on Climate Change, a scientific body which provides an assessment of the risk of climate change, issued its Special Report on Managing the Risks of Extreme Events and Disasters to Advance Climate Change Adaptation, in which it concluded that it is likely that climate change is fuelling extreme weather and predicted that there will be an escalation of impacts on people and economies. The oil and natural gas exploration and production industry is a source of certain GHGs, namely carbon dioxide and methane, and future restrictions on the combustion of fossil fuels or the venting of natural gas could have a significant impact on our future operations. We are actively monitoring the following climate change related issues: Impact of Legislation and RegulationThe commercial risk associated with the exploration and production of fossil fuels lies in the uncertainty of government-imposed climate change legislation, including cap and trade schemes, and regulations that may affect us, our suppliers, and our customers. The cost of meeting these requirements may have an adverse impact on our financial condition, results of operations and cash flows, and could reduce the demand for our products. Climate change legislation and regulations have been adopted by many foreign countries and states in the US; however, legislation and regulations have not been enacted in all of the foreign countries where we operate or at the federal level in the US. Due to the current global economic environment and debt crisis, many countries are facing pressure to reduce spending or implement austerity measures. This could result in the diverting of attention away from the environmental agenda as well as limited financial resources available for spending on environmental policies. The status of development of many state and federal climate change regulatory initiatives in areas where we operate makes it difficult to predict with certainty the future impact on us, including accurately estimating the related compliance costs that we may incur. The EPA issued regulations requiring monitoring and reporting of GHG emissions from petroleum and natural gas systems.This action does not require control of GHGs.However, the EPA has indicated that it will use data collected through the reporting rules to decide whether to promulgate future GHG limits. These and other US, and other international, regulations may affect our operations by potentially increasing operating costs for maintaining our facilities, compliance costs for managing new GHG regulatory programs and capital costs for installing new GHG emission controls. Impact of International AccordsThe Kyoto Protocol to the United Nations Framework Convention on Climate Change (Protocol) went into effect in February 2005 and required all industrialized nations that ratified the Protocol to reduce or limit GHG emissions to a specified level by 2012. The US did not ratify the Protocol. In December 2011, the annual conference of parties reconvened in Durban, South Africa to continue pursuing the global accord, committing countries to cut GHG emissions.The parties, including both developed and developing countries, renewed the Protocol and committed to work on an agreement that would be legally binding on all parties, to be written by 2015 and to come into force after 2020. While no specific new international climate change accord has been adopted that would affect our operating locations, the current state of development of many initiatives makes it difficult to assess the timing or effect of any pending discussions of future accords or predict with certainty the future costs that we may incur in order to comply with future international treaties or regulations. Indirect Consequences of Regulation or Business TrendsWe believe there are both risks and opportunities arising from the global response to potential climate change. See Items 1. and 2. Business and Properties – Regulations and the following risk factors listed in Item 1A. Risk Factors – · We are subject to increasing governmental regulations and environmental requirements that may cause us to incur substantial incremental costs; and · The adoption of GHG emission or other environmental legislation could result in additional operating costs, create delays in our obtaining air pollution permits for new or modified facilities, and reduce demand for the crude oil and natural gas we produce. 57 Table of Contents In terms of opportunities, the regulation of GHGs and introduction of formal technology incentives, such as enhanced oil recovery, carbon sequestration and low carbon fuel standards, could benefit us in a variety of ways. First, approximately 61% of our 2011 totalsales volume werenatural gas. GHG emissions regulation could reduce the demand for the crude oil we produce.At the same time, the burning of natural gas produces lower levels of emissions than other readily available fossil fuels such as oil and coal. Therefore, the use of natural gas may increase should the use of other fossil fuels decrease due to GHG emissions regulation. The 2011 incident at the Fukushima nuclear plant in Japan has re-opened debate about the future of nuclear power as an alternative to fossil fuels, and public concern about nuclear safety has been heightened. In response, Germany, Japan, and other nations have announced future shutdowns of nuclear plants and/or moratoria on future nuclear plant construction, resulting in increased demand for alternate fuel sources, including natural gas, for power generation. Furthermore, should renewable resources, such as wind or solar power become more prevalent, natural gas-fired electric plants may provide an alternative backup to maintain consistent electricity supply. Second, market-based incentives for the capture and storage of carbon dioxide in underground reservoirs, particularly in oil and natural gas reservoirs, could benefit us through the potential to obtain GHG allowances or offsets from or government incentives for the sequestration of carbon dioxide. Finally, as the EPA’s new GHG standards for light duty vehicles became effective in 2011, natural gas may prove to be a more attractive transportation fuel. This may increase the market demand for natural gas. Physical Impacts of Climate Change on our Costs and OperationsThere has been public discussion that climate change may be associated with extreme weather conditions such as more intense hurricanes, thunderstorms, tornados and snow or ice storms, as well as rising sea levels. Extreme weather conditions limit our production and increase our costs, and damage resulting from extreme weather may not be fully insured. However, at this time, we are unable to determine the extent to which climate change may lead to increased storm or weather hazards affecting our operations, particularly our offshore operations and our onshore US operations in the DJ Basin and Marcellus Shale. See Item 1A. Risk Factors – The insurance we carry is insufficient to cover all of the risks we face, which could result in significant financial exposure. Recently Issued Accounting Standards UpdateSee Item 8. Financial Statements and Supplementary Data – Note 1. Summary of Significant Account Policies. RESULTS OF OPERATIONS Selected financial information is as follows: Year Ended December 31, (millions, except per share) Total Revenues $ $ $ Total Operating Expenses Operating Income (Loss) ) Total Other (Income) Expense 25 ) Income (Loss) Before Income Taxes ) Net Income (Loss) ) Earnings (Loss) Per Share Basic $ $ $ ) Diluted ) Factors contributing to the decrease in incomebefore income taxes in 2011 as compared with 2010 included the following: · $48 million increase in total production expense; · $34 million increase in exploration expense; · $82 million increase in DD&A expense; · $64 million increase in general and administrative expense; · $88 million decrease in net gain on asset sales; · $615 million increase in asset impairment charges; and · $115 million decrease in gain on commodity derivative instruments; 58 Table of Contents offset by: · $741 million increase in total revenues due tohigher commodity prices and higher sales volumes. Factors contributing to the increase in income (loss) before income taxes in 2010 as compared with 2009 included the following: · $709 million increase in total revenues due primarily tohigher commodity prices; · $460 million decrease in asset impairment charges; · $91 million increase in net gain on asset sales; and · $157 million mark-to-market gain on commodity derivative instruments as opposed to a $110 million mark-to-market loss in 2009; offset by: · $45 million increase in total production expense; · $101 million increase in exploration expense; and · $67 million increase in DD&A expense. See following discussion for explanation of year-to-year changes. Revenues Oil, Gas and NGL SalesAn analysis of the factors contributing to the changes in revenues from sales of crude oil, natural gas and NGLs is as follows: Crude Oil & Condensate Natural Gas NGLs Total (millions) 2009 Sales Revenues $ $ $ 98 $ Changes due to Increase in Sales Volumes 48 5 40 93 Increase in Sales Prices Before Hedging 65 Change in Amounts Reclassified from AOCL 39 (1 ) - 38 2010 Sales Revenues Changes due to Increase in Sales Volumes 3 55 21 79 Increasein Sales Prices Before Hedging 9 40 Change in Amounts Reclassified from AOCL 19 1 - 20 2011 Sales Revenues $ 59 Table of Contents Average daily sales volumes and average realized sales prices were as follows: Sales Volumes Average Realized Sales Prices Crude Oil & Condensate (MBbl/d) Natural Gas (MMcf/d) NGLs (MBbl/d) Total (MBoe/d) (1) Crude Oil & Condensate (Per Bbl) Natural Gas (Per Mcf) NGLs (Per Bbl) Year Ended December 31, 2011 United States (2) 38 15 $ $ $ Equatorial Guinea (3) (4) 14 - 56 - Israel - - 29 - - North Sea 8 5 - 9 - China 4 - - 4 - - Total Consolidated Operations 64 15 Equity Investees (6) 2 - 5 7 - Total 66 20 $ $ $ Year Ended December 31, 2010 United States (2) 39 14 $ $ $ Equatorial Guinea (3) (4) 11 - 49 - Israel - - 22 - - North Sea 10 6 - 11 - Ecuador (5) - 25 - 4 - - - China 4 - - 4 - - Total Consolidated Operations 64 14 Equity Investees (6) 2 - 5 7 - Total 66 19 $ $ $ Year Ended December 31, 2009 United States (2) 37 10 $ $ $ Equatorial Guinea (3) (4) 14 - 54 - Israel - - 19 - - North Sea 7 5 - 8 - Ecuador - 26 - 4 - - - China 4 - - 4 - - Total Consolidated Operations 62 10 Equity Investees (6) 2 - 6 8 - Total 64 16 $ $ $ Natural gas is converted on the basis of six Mcf of gas per one Bbl of oil equivalent. This ratio reflects an energy content equivalency and not a price or revenue equivalency. Given commodity price disparities, the price for a Bbl of oil equivalent for natural gas is significantly less than the price for a Bbl of oil. Average realized crude oil and condensate prices reflect reductions of $1.32 per Bbl for 2010 and $2.13 per Bbl for 2009 from hedging activities. Average realized natural gas prices reflect a decrease of $0.01 per Mcf for 2010 from hedging activities. The effect of hedging activities on the average realized natural gas price for 2009 was de minimis. The price reductions resulted from hedge gains and losses that had been previously deferred AOCL.All hedge gains or losses relating to US production had been reclassified to revenues by December 31, 2010. Average realized crude oil and condensate prices reflect a reduction of $5.57 per Bbl for 2009 from hedging activities. The price reduction resulted from hedge losses that had been previously deferred in AOCL. All hedge gains or losses relating to Equatorial Guinea production had been reclassified to revenues by December 31, 2009. Natural gas from the Alba field in Equatorial Guinea is sold under contract for $0.25 per MMBtu to a methanol plant, an LPG plant and an LNG plant. The methanol and LPG plants are owned by affiliated entities accounted for under the equity method of accounting. Our Block 3 PSC was terminated by the Ecuadorian government on November 25, 2010. Intercompany natural gas sales for 2010 and 2009 were eliminated for accounting purposes. Electricity sales (through May 2011) are included in other revenues. See Item 8. Financial Statements and Supplementary Data – Note 3. Acquisitions and Divestitures. Volumes represent sales of condensate and LPG from the Alba Plant in Equatorial Guinea. See Income from Equity Method Investees below. 60 Table of Contents If the realized gains and losses on commodity derivative instruments, which are included in (gain) loss on commodity derivative instruments in our consolidated statements of operations, had been included in oil and gas revenues, the effect on average realized prices would have been as follows: Commodity Price Increase (Decrease) Year Ended December 31, Crude Oil & Condensate Natural Gas Crude Oil & Condensate Natural Gas Crude Oil & Condensate Natural Gas (Per Bbl) (Per Mcf) (Per Bbl) (Per Mcf) (Per Bbl) (Per Mcf) United States $ ) $ $ ) $ $ $ Equatorial Guinea - - ) - - Total Consolidated Operations ) ) Total ) ) Crude Oil and Condensate SalesRevenues from crude oil and condensate sales increased by a net $578 million, or 32%, in 2011 as compared with 2010 due to the following: · a 32% increase in total consolidated average realized prices due to increased demand resulting from the global economic recovery; · higher sales volumes in the DJ Basin, including a 21% increase in Wattenberg sales volumes, attributable to the continued acceleration of our horizontal Niobrara project; and · higher sales volumes in Equatorial Guinea due to a higher number of liftings from our Alba field and due to the commencement of oil production at Aseng which impacted our sales volumes by approximately 9 MBbl/d in the fourth quarter; partially offset by · a decrease in onshore US volumes due to the divestment of non-core oil assets; · a decrease in deepwater Gulf of Mexico volumes due to natural field decline and third party downstream facility constraints; and · a decrease in North Sea volumes due to downtime in the Dumbarton field for GP III FPSO maintenance. Revenues from crude oil and condensate sales increased by a net $534 million, or 42%, in 2010 as compared with 2009 due to the following: · a 37% increase in total consolidated average realized prices due to increased demand resulting from the global economic recovery; · increased production due to ongoing development activity in the DJ Basin, including the horizontal Niobrara drilling program; · additional production from the DJ Basin asset acquisition in March 2010; · crude oil production from a Swordfish side track oil well that commenced production first quarter 2010; · renewed production from Ticonderoga in the deepwater Gulf of Mexico which was off-line first quarter 2009 as a result of hurricane damage to third-party processing and pipeline facilities; and · an increase in North Sea sales volumes primarily as a result of increased deliverability at the Dumbarton complex, which included the addition of two Lochranza wells in 2010; partially offset by · a decrease in onshore US volumes due to the divestment of non-core crude oil producing assets; · a decrease in deepwater Gulf of Mexico volumes due to natural field decline and third party downstream facility constraints; · a decrease in onshore US volumes due to natural field decline in the Mid-Continent and Gulf Coast areas; and · a decrease in Equatorial Guinea sales volumes due to the planned shut-down of the Alba field for facilities maintenance and repair during 2010 and the timing of liftings. Revenues from crude oil and condensate sales included deferred losses of $19 million in 2010 and $58 million in 2009 reclassified from AOCL related to commodity derivative instruments previously accounted for as cash flow hedges.As of December 31, 2010, there were no further amounts related to commodity derivative instruments remaining to be reclassified from AOCL to crude oil revenues. See Item 8. Financial Statements and Supplementary Data – Note 10. Derivative Instruments and Hedging Activities. Natural Gas Sales Revenues from natural gas sales increased by a net $65 million, or 8%, in 2011 as compared with 2010 due to the following: · higher natural gas prices in Israel which benefit from strong global liquids markets; · an increase in Israel sales volumes due to an increase in demand for our natural gas driven by higher electricity production and lower levels of competitor natural gas imports from Egypt; 61 Table of Contents · higher sales volumes in the DJ Basin, including a 10% increase in Wattenberg sales volumes, attributable to the continued acceleration of our vertical and horizontal Niobrara drilling programs in the Wattenberg area; · sales volumes from Marcellus Shale producing properties which we acquired September 30, 2011 and which added 19 MMcf/d to our 2011 sales volumes; and · higher sales volumes in Equatorial Guinea as compared with 2010, during which time the Alba field experienced a planned shut-down for facilities maintenance and repair; partially offset by · a decrease in US realized natural gas prices which declined during 2011 primarily due to oversupply; · a decrease in onshore US sales volumes due to the sale of certain non-core Oklahoma and Illinois Basin assets in 2010; and · natural field decline in the deepwater Gulf of Mexico, Gulf Coast and Mid-Continent areas. Revenues from natural gas sales increased by a net $133 million, or 19%, in 2010 as compared with 2009 due to the following: · an increase in total consolidated and US average realized prices due to increased demand resulting from the economic recovery; · an increase in Israel average realized prices under the terms of a natural gas sales contract entered into in the third quarter of 2009; · increased production due to ongoing development activity in the DJ Basin, including the horizontal Niobrara drilling program; · additional production from the DJ Basin asset acquisition in March 2010; and · an increase in Israel sales volumes due to an increase in demand for our natural gas driven by increased electricity production due to warmer weather and lower levels of competitor natural gas imports from Egypt; partially offset by · a decrease in Equatorial Guinea sales volumes due to the planned shut-down of the Alba field for facilities maintenance and repair; and · natural field decline in the deepwater Gulf of Mexico, Gulf Coast and Mid-Continent areas. Revenues from natural gas included a deferred loss of $1 million in 2010 reclassified from AOCL related to commodity derivative instruments previously accounted for as cash flow hedges. The effect of hedging activities for 2009 was de minimis.As of December 31, 2010, there were no further amounts related to commodity derivative instruments remaining to be reclassified from AOCL to natural gas revenues. See Item 8. Financial Statements and Supplementary Data – Note 10. Derivative Instruments and Hedging Activities. NGL SalesMost of our US NGL production is from the Wattenberg area and deepwater Gulf of Mexico. NGL sales revenues increased $61 million, or 30%, during 2011 as compared with 2010 due to higher realized prices and a slight increase in sales volumes due to ongoing development in the DJ Basin. NGL sales revenues increased $105 million during 2010 as compared with 2009 due to an increase in sales volumes from ongoing development activity in the DJ Basin, including our horizontal Niobrara drilling program, as well as an increase in consolidated average realized prices which benefited from increased demand resulting from the global economic recovery. Income from Equity Method Investees We have a 45% interest in AMPCO, which owns and operates a methanol plant and related facilities, and a 28% interest in Alba Plant, which owns and operates an LPG processing plant. Both plants and related facilities are located onshore Bioko Island in Equatorial Guinea. We also have a 50% interest in CONE Gathering LLC (CONE), which owns and operates natural gas gathering facilities servicing our joint venture properties in the Marcellus Shale. We account for investments in entities that we do not control but over which we exert significant influence using the equity method of accounting. 62 Table of Contents Our share of operations of equity method investees was as follows: Year Ended December 31, Net Income (in millions) AMPCO and Affiliates $
